Exhibit 10.01

 

Published CUSIP Numbers:

Deal: Y3003AAA9

Revolver: Y3003AAB7

Term: Y3003AAC5

 

CREDIT AGREEMENT

 

Dated as of June 30, 2017

 

among

 

FLEX LTD.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

 

and

 

The Other Lenders Party Hereto

 

CITIBANK, N.A.,

as Syndication Agent

 

BNP PARIBAS,

HSBC BANK USA, N.A.,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

BNP PARIBAS SECURITIES CORP.,

HSBC SECURITIES (USA), INC.,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

35

1.04

Rounding

35

1.05

Exchange Rates; Currency Equivalents

35

1.06

Additional Alternative Currencies

36

1.07

Change of Currency

37

1.08

Times of Day

37

1.09

Letter of Credit Amounts

37

1.10

Anti-Boycott Rules

37

 

 

 

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

38

 

 

 

2.01

The Loans

38

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

41

2.04

Swing Line Loans

52

2.05

Prepayments

56

2.06

Termination or Reduction of Commitments

63

2.07

Repayment of Loans

63

2.08

Interest

65

2.09

Fees

65

2.10

Computation of Interest and Fees

66

2.11

Evidence of Debt

66

2.12

Payments Generally; Administrative Agent’s Clawback

67

2.13

Sharing of Payments by Lenders

69

2.14

Designated Borrowers

70

2.15

Increase in Revolving Credit Facility

71

2.16

Increase in Term A Facility

72

2.17

Incremental Term Facilities

73

2.18

Cash Collateral

75

2.19

Defaulting Lenders

76

 

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

78

 

 

3.01

Taxes

78

3.02

Illegality

83

3.03

Inability to Determine Rates

83

3.04

Increased Costs

84

3.05

Compensation for Losses

86

3.06

Mitigation Obligations; Replacement of Lenders; Certificates

87

3.07

Survival

87

 

 

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

87

 

 

4.01

Conditions of Initial Credit Extension

87

4.02

Conditions to all Credit Extensions

90

 

 

Article V REPRESENTATIONS AND WARRANTIES

91

 

 

5.01

Due Incorporation, Qualification, Etc.

91

 

--------------------------------------------------------------------------------


 

5.02

Authority

91

5.03

Enforceability

91

5.04

Non-Contravention

91

5.05

Approvals

91

5.06

No Violation or Default

92

5.07

Litigation

92

5.08

Title; Possession Under Leases

92

5.09

Financial Statements

92

5.10

Employee Benefit Plans

93

5.11

Other Regulations

94

5.12

Patent and Other Rights

94

5.13

Governmental Charges

94

5.14

Margin Stock; Investment Company Act

95

5.15

Subsidiaries, Etc.

95

5.16

Solvency, Etc.

95

5.17

No Withholding, Etc.

95

5.18

No Material Adverse Effect

95

5.19

Accuracy of Information Furnished

95

5.20

Representations as to Foreign Obligors

96

5.21

Taxpayer Identification Number; Other Identifying Information

96

5.22

OFAC

97

5.23

Anti-Corruption Laws

97

5.24

EEA Financial Institutions

97

 

 

Article VI AFFIRMATIVE COVENANTS

97

 

 

6.01

Information

97

6.02

Books and Records

100

6.03

Inspections

100

6.04

Insurance

101

6.05

Taxes, Governmental Charges and Other Indebtedness

101

6.06

Use of Proceeds

101

6.07

General Business Operations

101

6.08

Pari Passu Ranking

102

6.09

PATRIOT Act

102

6.10

Subsidiary Guarantors

102

6.11

Anti-Corruption Laws

105

 

 

Article VII NEGATIVE COVENANTS

105

 

 

7.01

Indebtedness

105

7.02

Liens

107

7.03

Asset Dispositions

109

7.04

Mergers, Acquisitions, Etc.

111

7.05

Investments

112

7.06

Dividends, Redemptions, Etc.

113

7.07

Change in Business

113

7.08

Employee Benefit Plans

114

7.09

Transactions With Affiliates

114

7.10

Accounting Changes

114

7.11

Financial Covenants

115

7.12

Sanctions

115

7.13

Anti-Corruption Laws

115

 

--------------------------------------------------------------------------------


 

Article VIII EVENTS OF DEFAULT AND REMEDIES

115

 

 

8.01

Events of Default

116

8.02

Remedies Upon Event of Default

119

8.03

Application of Funds

119

8.04

Lender Rate Contract Remedies

120

 

 

Article IX ADMINISTRATIVE AGENT

120

 

 

9.01

Appointment and Authority

120

9.02

Rights as a Lender

121

9.03

Exculpatory Provisions

121

9.04

Reliance by Administrative Agent

122

9.05

Delegation of Duties

122

9.06

Resignation of Administrative Agent

122

9.07

Non-Reliance on Administrative Agent and Other Lenders

123

9.08

No Other Duties, Etc.

124

9.09

Administrative Agent May File Proofs of Claim

124

9.10

Guaranty Matters

124

 

 

Article X MISCELLANEOUS

125

 

 

10.01

Amendments, Etc.

125

10.02

Notices; Effectiveness; Electronic Communication

127

10.03

No Waiver; Cumulative Remedies; Enforcement

129

10.04

Expenses; Indemnity; Damage Waiver

130

10.05

Payments Set Aside

132

10.06

Successors and Assigns

132

10.07

Treatment of Certain Information; Confidentiality

138

10.08

Right of Setoff

139

10.09

Interest Rate Limitation

139

10.10

Counterparts; Integration; Effectiveness

140

10.11

Survival of Representations and Warranties

140

10.12

Severability

140

10.13

Replacement of Lenders

140

10.14

Governing Law; Jurisdiction; Etc.

141

10.15

Waiver of Jury Trial

142

10.16

California Judicial Reference

143

10.17

No Advisory or Fiduciary Responsibility

143

10.18

Electronic Execution of Assignments and Certain Other Documents

143

10.19

Judgment Currency

144

10.20

Bermuda Branch; Full Recourse Obligations

144

10.21

Waiver of Notice Under Existing Credit Agreement

144

10.22

USA PATRIOT Act

145

10.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

145

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Ineligible Material Subsidiaries

2.01

Commitments and Applicable Percentages

5.15

Subsidiaries

5.21

Identification Numbers for the Company

7.01

Existing Indebtedness

7.05

Investments

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Company Guaranty

G

Subsidiary Guaranty

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

J

Guarantor Release Certificate

K

Administrative Questionnaire

L

U.S. Tax Certificates

M

Letter of Credit Report

N

Swing Line Loan Report

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 30, 2017,
among FLEX LTD. (formerly Flextronics International Limited), a Singapore
registered public company limited by shares and having company registration no.
199002645H, acting (subject to Section 10.20 hereof) through its Bermuda branch,
having a principal place of business from which it conducts operations in
accordance with its permit located at 16 Par-la-Ville Road, Hamilton HM08
Bermuda (the “Company”), certain Subsidiaries of the Company from time to time
party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each Lender
from time to time party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent and Swing Line Lender.

 

The Company has requested that the Lenders provide senior credit facilities,
which are intended to replace and refinance the Existing Credit Agreement, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2013 Indenture” means that certain Indenture, dated as of February 20, 2013,
between the Company and U.S. Bank, as trustee, with respect to an aggregate
principal amount of up to $500,000,000 of the Company’s 4.625% notes due 2020,
an aggregate principal amount of up to $500,000,000 of the Company’s 5.000%
notes due 2023, and any additional notes issued thereunder, and initial or
successive refinancings thereof (which shall include any amendments,
modifications, renewals, refundings or replacements thereof).

 

“2015 Indenture” means that certain Indenture, dated as of June 8, 2015, between
the Company and U.S. Bank, as trustee, with respect to an aggregate principal
amount of up to $600,000,000 of the Company’s 4.750% notes due 2025, and any
additional notes issued thereunder, and initial or successive refinancings
thereof (which shall include any amendments, modifications, renewals, refundings
or replacements thereof).

 

“Acceptable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.05(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of the Company for any
period, total revenues for such Subsidiary for such period, less Intercompany
Revenues for such period.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the sum of the Revolving Credit
Commitments of the Revolving Credit Lenders.  The Aggregate Revolving Credit
Commitments on the Closing Date shall be $1,750,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or, in the case
of a Letter of Credit issued in an Alternative Currency, the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

“Alternative Currency Sublimit” means, on any date of determination, an amount
equal to 20% of the Aggregate Revolving Credit Commitments as of such date of
determination.  The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments.

 

“Anti-Boycott Rules” has the meaning specified in Section 1.10(a).

 

“Applicable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
tenth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, (b) in respect of any
Incremental Term Facility, with respect to any Incremental Term Lender under
such Incremental

 

2

--------------------------------------------------------------------------------


 

Term Facility at any time, the percentage (carried out to the tenth decimal
place) of the Incremental Term Facility represented by the principal amount of
such Incremental Term Lender’s Incremental Term Loans under such Incremental
Term Facility at such time and (c) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the tenth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, or in any documentation executed by such Lender pursuant
to Section 2.15, Section 2.16 or Section 2.17, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s/Fitch

 

Commitment
Fee

 

Eurocurrency
Rate Loans
and
Letters of
Credit

 

Base Rate
Loans

 

1

 

BBB or better/Baa2 or better/ BBB or better

 

0.150

%

1.125

%

0.125

%

2

 

BBB-/Baa3/BBB-

 

0.200

%

1.375

%

0.375

%

3

 

BB+/Ba1/BB+

 

0.250

%

1.625

%

0.625

%

4

 

BB or worse/Ba2 or worse/BB or worse

 

0.300

%

1.875

%

0.875

%

 

“Debt Rating” means, as of any date of determination, (a) the long term issuer
credit rating of the Company as determined by S&P, (b) the issuer rating (PDR)
of the Company as determined by Moody’s (or, if no such issuer rating is in
effect, then the corporate family rating of the Company as determined by
Moody’s), and/or (c) the long term issuer credit rating (IDR) of the Company as
determined by Fitch; provided, that, (i) if two of the three respective Debt
Ratings issued by the foregoing rating agencies are the same level, then the
Pricing Level for such Debt Ratings shall apply; (ii) if the respective Debt
Ratings issued by the foregoing rating agencies all differ, then the Pricing
Level for the middle level of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 4 being the lowest); (iii) if the Company has only two Debt Ratings and
such Debt Ratings issued by the two rating agencies differ by one level, then
the Pricing Level for the lower of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 4 being the lowest); (iv) if the Company has only two Debt Ratings and
such Debt Ratings issued by the foregoing rating agencies differ by more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (v) if the Company has only one Debt
Rating, the Pricing Level that is one level lower than that of such Debt Rating
shall apply; and (vi) if the Company does not have any Debt Rating, Pricing
Level 4 shall apply.

 

3

--------------------------------------------------------------------------------


 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14(a).

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, any Incremental Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term A
Loan, an Incremental Term Loan or a Revolving Credit Loan, respectively, at such
time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MLPFS, Citigroup Global Markets Inc., BNP
Paribas Securities Corp., HSBC Securities (USA), Inc., Industrial and Commercial
Bank of China Limited, New York Branch, JPMorgan Chase Bank, N.A., Mizuho
Bank, Ltd., Sumitomo Mitsui Banking Corporation, The Bank of Nova Scotia, The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S. Bank, in their capacity as joint
lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(ii); provided, that, the
Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that, neither the Company nor any of its
Affiliates may act as the Auction Agent.

 

4

--------------------------------------------------------------------------------


 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1.00%; provided, that, if the Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
to the Base Rate due to a change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“BofA Fee Letter” means the letter agreement dated May 24, 2017, among the
Company, the Administrative Agent and MLPFS.

 

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

5

--------------------------------------------------------------------------------


 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“Cash Collateral” and “Cash Collateralize” have the meaning specified in
Section 2.03(g).

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:
(a) with respect to the Company, (i) the acquisition after the Closing Date by
any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”)) of
(A) beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
SEC under the Exchange Act) of 50% or more of the outstanding Equity Securities
of the Company entitled to vote for members of the board of directors (or
similar governing body), or (B) all or substantially all of the assets of the
Company; or (b) during any period of 12 consecutive calendar months, individuals
who are directors of the Company on the first day of such period (“Initial
Directors”) and any directors of the Company who are specifically approved by
two-thirds of the Initial Directors and previously approved

 

6

--------------------------------------------------------------------------------


 

directors shall cease to constitute a majority of the board of directors of the
Company before the end of such period; or (c) the Company shall for any reason
cease (at any time during which such Subsidiary is a Designated Borrower) to own
and control, of record and beneficially, directly or indirectly, 100% of the
outstanding Equity Securities of any Designated Borrower.

 

“Closing Date” means June 30, 2017.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Commitment” means a Term A Commitment, a Revolving Credit Commitment or an
Incremental Term Commitment, as the context may require.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means any Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” means, with respect to the Company and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Indebtedness” means Indebtedness of the Company having a feature
which entitles the holder thereof to convert or exchange all or a portion of
such Indebtedness into or by reference to Equity Securities of the Company.

 

7

--------------------------------------------------------------------------------


 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt/EBITDA Ratio” means, with respect to the Company and its Subsidiaries, as
of any date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)                                 the total Indebtedness of the Company and
its Subsidiaries on such date; provided, however, that, in computing the
foregoing sum, (i) there shall be excluded therefrom any Indebtedness to the
extent the proceeds thereof are (A) legally segregated from the Company’s or
such Subsidiaries’ other assets and (B) either (1) only held in the form of cash
or cash equivalents or (2) used by the Company or its Subsidiaries for a purpose
approved in advance from time to time by the Required Lenders, (ii) there shall
be included as a component of total Indebtedness, without duplication and
regardless of whether constituting Indebtedness as defined herein, all
Securitization Attributable Indebtedness and (iii) any Subordinated Convertible
Indebtedness shall only be included therein to the extent it would be classified
as indebtedness in accordance with GAAP,

 

to

 

(b)                                 EBITDA for the four fiscal quarter period
ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, suspension of payments, rearrangement, receivership, insolvency,
judicial management, composition, arrangement, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus (i) the Applicable
Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum; provided,
however, that, with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a

 

8

--------------------------------------------------------------------------------


 

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” means a notice sent by the Administrative Agent in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

 

“Designated Borrower Sublimit” means, as of any date of determination, an amount
equal to 100% of the Aggregate Revolving Credit Commitments as of such date of
determination.  The Designated Borrower Sublimit is part of, and not in addition
to, the Aggregate Revolving Credit Commitments.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Discount Range” has the meaning specified in Section 2.05(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(ii).

 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.05(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

9

--------------------------------------------------------------------------------


 

“Discounted Loan Prepayment” has the meaning specified in Section 2.05(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of Discount Range
Prepayment Offer or Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.05(a)(ii), unless a shorter period is agreed to between the Company
and the Auction Agent.

 

“Dollar” and “$” means lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

“EBITDA” means, with respect to the Company and its Subsidiaries, for any
period, the sum, determined on a consolidated basis in accordance with GAAP, of
the following:

 

(a)                                 the net income or net loss of the Company
and its Subsidiaries for such period before provision for income taxes;

 

plus

 

(b)                                 the sum (without duplication and to the
extent deducted in calculating net income or loss in clause (a) above) of
(i) all Interest Expense of the Company and its Subsidiaries accruing during
such period, (ii) all depreciation and amortization expenses of the Company and
its Subsidiaries accruing during such period and (iii) any other noncash charges
of the Company and its Subsidiaries incurred in such period, including noncash
charges for stock options, performance shares or other equity-based compensation
(it being understood and agreed that the term “noncash charges” does not include
charges which consist of, or require an accrual of or cash reserve for,
anticipated cash charges in subsequent periods);

 

plus

 

(c)                                  an amount, not to exceed $100,000,000 in
any consecutive four-quarter period, equal to the sum (without duplication and
to the extent deducted in calculating net income or loss in clause (a) above) of
all one-time cash charges associated with (i) merger- or acquisition-related
expenses (including legal fees, investment banking fees and other similar fees
and expenses), in connection with any merger or acquisition entered into or
consummated by the Company or any of its Subsidiaries which is otherwise
permitted under this Agreement, (ii) restructuring costs incurred by the Company
or any of its Subsidiaries in connection with any restructuring entered into or
consummated by the Company or any of its Subsidiaries which is otherwise
permitted under this Agreement, and (iii) net losses from the early
extinguishment of notes or other Indebtedness; in each case paid in such period
and calculated in accordance with GAAP; provided, however, that, no one-time
cash charges in connection with merger- or

 

10

--------------------------------------------------------------------------------


 

acquisition-related expenses shall be added to the calculation of EBITDA if the
Company and its Subsidiaries, in connection with any Specified Transaction to
which such expenses relate, shall have adjusted EBITDA on a pro forma basis to
give effect to such Specified Transaction as if such Specified Transaction had
occurred as of the first day of such period as described in the last sentence of
this definition.

 

If the Company or any of its Subsidiaries consummates any Specified Transaction
during any period in respect of which EBITDA is to be determined, (x) such
EBITDA for such period may, in the sole discretion of the Company, be determined
on a pro forma basis as if such Specified Transaction occurred as of the first
day of such period or (y) solely with respect to any Specified Asset
Acquisition, to the extent that the Company (A) determines that the portion of
EBITDA for such period attributable to the assets or property acquired in such
Specified Asset Acquisition is not reasonably determinable or obtainable for
such period and (B) for the avoidance of doubt, does not give pro forma effect
to such Specified Asset Acquisition pursuant to clause (x) above, then, the
portion of EBITDA attributable to the assets or property acquired in such
Specified Asset Acquisition for such period may, in the sole discretion of the
Company, be determined based on available historical information for such period
regarding costs of goods sold (it being understood, for the avoidance of doubt,
that such costs of goods sold shall not include any amounts that are margin or
profit) and volume for the products manufactured and/or services provided with
the assets or property acquired in such Specified Asset Acquisition, in each
case, for such period and by applying a margin that is based solely on
contractual commitments (to the extent such contractual commitments are in
existence as of the applicable date of calculation) to which such assets or
property are subject for such period; provided, that, no EBITDA shall be
included pursuant to the foregoing clauses (x) or (y) for any period to the
extent duplicative of any items otherwise included in the calculation of EBITDA
for such period, whether through a pro forma adjustment or otherwise.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elementum” means Elementum SCM (Cayman) Ltd.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” means, at any time of determination, any Material
Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
section 3(3) of ERISA maintained or contributed to by any Borrower, any Material
Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

11

--------------------------------------------------------------------------------


 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
any Borrower or any Material Subsidiary under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period, with respect to any
Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(ii)                                  with respect to a Credit Extension
denominated in any Non-LIBOR Quoted Currency, (1) the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06(a) or (2) with respect to any LIBOR Quoted Currency
that becomes a Non-LIBOR Quoted Currency after the Closing Date, the rate per
annum determined by the Administrative Agent and the Revolving Credit Lenders at
or after the time in which such currency is no longer a LIBOR Quoted Currency;
and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one month commencing that day;

 

12

--------------------------------------------------------------------------------


 

provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan (other than a Swing Line Loan) that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Sections 3.06(b) or 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure (other than as a result of a Change in Law) to comply with
Section 3.01(g); and (d) any U.S. federal withholding Taxes imposed under
FATCA.  Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax, other than taxes
described in clauses (a)(i) and (ii) above, imposed at any time on payments made
by or on behalf of a Foreign Obligor to any Lender hereunder or under any other
Loan Document, provided, that, such Lender shall have complied with
Section 3.01(g).

 

“Existing Credit Agreement” means the Credit Agreement dated as of March 31,
2014, as amended, among the Company, the “Designated Borrowers” party thereto,
Bank of America, as the administrative agent, and the “Lenders” party thereto.

 

“Existing Indebtedness” means the Indebtedness existing on the Closing Date
specified on Schedule 7.01.

 

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii)(B).

 

“Facility” means the Term A Facility, an Incremental Term Facility or the
Revolving Credit Facility, as the context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FASB ASC” means the Accounting Standards Codification of FASB.

 

13

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means (a) the BofA Fee Letter, and (b) any other letter agreement
between the Company and an L/C Issuer with respect to the fronting fees payable
to such L/C Issuer for the Letters of Credit issued by such L/C Issuer.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Governmental Rules of a jurisdiction other than
that in which such Borrower is resident for tax purposes. For purposes of this
definition the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means the Company and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” means any employee benefit plan maintained or contributed to by
any Borrower or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender which is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such

 

14

--------------------------------------------------------------------------------


 

Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Charges” means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guarantor Release Certificate” means a certificate in substantially in the form
of Exhibit J duly executed by a Responsible Officer of the Company and delivered
to the Administrative Agent.

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for collection or deposits in
the ordinary course of business) (the “primary obligations”) of another Person
(the “primary obligor”), including any obligation of that Person, whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.  The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time); provided, however, that, with respect to (1) any Guaranty
Obligation by the Company or any of its Subsidiaries in respect of a primary
obligation (other than any Indebtedness for borrowed money) of the Company or
any of its Subsidiaries and (2) any Guaranty Obligation of the Company or any of
its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries in respect of the primary obligation of a lessor in connection with
a transaction relating to Synthetic Lease Obligations entered into by the
Company or any of its Subsidiaries, such Guaranty Obligation shall, in each
case, be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof which shall be deemed to be limited to an amount that actually
becomes past due from time to time with respect to such primary obligation.

 

“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos and polychlorinated biphenyls.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Incremental Term Borrowing” means a borrowing under an Incremental Term
Facility consisting of simultaneous Incremental Term Loans of the same Type and,
in the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Incremental Term Lenders under such Incremental Term Facility
pursuant to Section 2.17.

 

“Incremental Term Commitment” means, as to each Incremental Term Lender, with
respect to any Incremental Term Facility, its obligation to make an Incremental
Term Loan under such Incremental Term Facility to the applicable Borrower
pursuant to Section 2.17 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Incremental Term
Lender’s name in the documentation evidencing such Incremental Term Facility
under the caption “Incremental Term Commitment”, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.17.

 

“Incremental Term Lender” means, with respect to any Incremental Term Facility,
(a) at any time on or prior to the date such Incremental Term Facility is
funded, any Lender that has an Incremental Term Commitment at such time and
(b) at any time after the date such Incremental Term Facility is funded, any
Lender that holds an Incremental Term Loan under such Incremental Term Facility
at such time.

 

“Incremental Term Loan” means a term loan made by an Incremental Term Lender
pursuant to Section 2.17.

 

“Incremental Term Loans Funding Date” has the meaning specified in
Section 2.17(c).

 

“Indebtedness” of any Person means, without duplication, the following:

 

(a)                                 all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and all other obligations
of such Person for borrowed money (including obligations to repurchase
receivables and other assets sold with recourse); provided, that, “Indebtedness”
shall not at any date of determination include obligations of such Person for
the deferred purchase price of property evidenced by notes, bonds, debentures or
similar instruments

 

16

--------------------------------------------------------------------------------


 

to the extent (i) such obligations have a regularly-scheduled maturity date that
is less than one year after such date, and (ii) solely for purposes of
Section 8.01(e), the non-payment of such obligations as of such date is subject
to a good faith dispute, including by virtue of a bona fide right of setoff by
such Person;

 

(b)                                 all obligations of such Person for the
deferred purchase price of property or services (including obligations under
letters of credit and other credit facilities which secure or finance such
purchase price), and the capitalized amount reported for income tax purposes
with respect to Synthetic Lease Obligations; provided, that, “Indebtedness”
shall not at any date of determination include obligations consisting of
accounts payable for property or services or the deferred purchase price of
property to the extent (i) such obligations have a regularly-scheduled maturity
date or payment due date that is less than one year after such date, and
(ii) solely for purposes of Section 8.01(e), the non-payment of such obligations
as of such date is subject to a good faith dispute, including by virtue of a
bona fide right of setoff by such Person;

 

(c)                                  all obligations of such Person under
conditional sale or other title retention agreements with respect to property
(other than inventory) acquired by such Person (to the extent of the value of
such property if the rights and remedies of the seller or lender under such
agreement in the event of default are limited solely to repossession or sale of
such property);

 

(d)                                 all obligations of such Person as lessee
under or with respect to Capital Leases and Synthetic Lease Obligations;

 

(e)                                  all Guaranty Obligations of such Person
with respect to the Indebtedness of any other Person, and all other Contingent
Obligations (other than Guaranty Obligations) of such Person;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely with other Equity Securities) in respect of any Equity
Securities in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(g)                                  all obligations of other Persons of the
types described in clauses (a) - (f) above to the extent secured by (or for
which any holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien in any property (including accounts and
contract rights) of such Person, even though such Person has not assumed or
become liable for the payment of such obligations, valued at the lesser of
(1) the fair market value of the property securing such obligations and (2) the
stated principal amount of such obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

17

--------------------------------------------------------------------------------


 

“Ineligible Material Subsidiary” means, at any time during a Subsidiary
Guarantor Period, (a) any Material Subsidiary (i) that is then prohibited by any
applicable Governmental Rule from acting as a Subsidiary Guarantor, (ii) that
then would incur or suffer, or would cause the Company or any Domestic
Subsidiary to incur or suffer, (x) significant tax or similar liabilities or
obligations or (y) an inclusion of income under Section 951(a)(1)(B) of the Code
(or similar non-U.S. tax law) that is reasonably and substantially likely to
result in a significant adverse effect on the Company’s consolidated financial
accounts, as a result of acting as a Subsidiary Guarantor (other than in the
case of a Person that, immediately prior to becoming a Subsidiary of such a
Domestic Subsidiary, was a Subsidiary Guarantor) or (iii) that is a Foreign
Subsidiary as to which the representations and warranties set forth in
Section 5.20 (other than clause (c) thereof), after the exercise of commercially
reasonable efforts by the Company and such Subsidiary, would not be true and
correct were it to execute a Subsidiary Guaranty, (b) any Material Subsidiary
that then would incur or suffer, or would cause any Foreign Subsidiary to incur
or suffer, significant tax or similar liabilities or obligations or an inclusion
of income that is reasonably and substantially likely to result in a significant
adverse effect on the Company’s consolidated financial accounts, as a result of
acting as a Subsidiary Guarantor (other than in the case of a Person that,
immediately prior to becoming a Subsidiary of such a Foreign Subsidiary, was a
Subsidiary Guarantor) with respect to which the Company has elected, by written
notice to the Administrative Agent delivered in connection with the making of a
Subsidiary Guarantor Election or within the time period specified by
Section 6.10(a)(ii), to provide a Substitute Guaranty in place of a Subsidiary
Guaranty which would have otherwise been required to be delivered pursuant to
Section 6.10, (c) the Subsidiaries of the Company listed on Schedule 1.01,
(d) any Subsidiary which is a CFC with respect to which the Company has elected,
by written notice to the Administrative Agent delivered in connection with the
making of a Subsidiary Guarantor Election or within the applicable time period
specified by Section 6.10 for the delivery of a Subsidiary Guaranty by such
Subsidiary, to provide a Substitute Guaranty in place of a Subsidiary Guaranty
which would have otherwise been required to be delivered pursuant to
Section 6.10 by such Subsidiary, and (e) a bankruptcy-remote special purpose
vehicle that exists solely to facilitate a securitization transaction permitted
hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of the Company or any of its
consolidated Subsidiaries, at any time of determination, assets consisting of
receivables owing to such Person by the Company or any consolidated Subsidiary
of the Company as of such time of determination.

 

“Intercompany Revenues” means, in respect of any Subsidiary of the Company for
any period, revenues of such Subsidiary that would not, after taking into
account offsetting entries in the consolidation process, be recognized in
accordance with GAAP as revenues of the Company in the consolidated Financial
Statements of the Company and its Subsidiaries for such period.

 

“Interest Coverage Ratio” means, with respect to the Company and its
Subsidiaries, as of any date of determination, the ratio, determined on a
consolidated basis in accordance with GAAP, of:

 

(a)                                 EBITDA for the four fiscal quarter period
ending on such date

 

to

 

(b)                                 aggregate Interest Expense of the Company
and its Subsidiaries for the four fiscal quarter period ending on such date.

 

“Interest Expense” means, with respect to any Person for any period, (a) the
amount which would, in conformity with GAAP, be set forth opposite the caption
“interest expense” or any like caption

 

18

--------------------------------------------------------------------------------


 

on a consolidated income statement of such Person and its Subsidiaries minus
(b) the amount of non-cash interest (including interest paid by the issuance of
additional securities) included in such amount; provided, that, for any period
during which there shall exist any securitization or similar program relating to
the accounts receivable of such Person or its Subsidiaries, “Interest Expense”
shall be adjusted to include (without duplication) an amount equal to the
interest (or other fees in the nature of interest or discount) accrued and paid
or payable in cash for such period by the applicable special purpose entity to
the financiers of such securitization or similar program.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that, if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
applicable Maturity Date; and (c) as to any Swing Line Loan that is not a Base
Rate Loan, the last Business Day or each March, June, September and December (or
such dates as may be agreed by the Swing Line Lender and the Company in respect
of the applicable Swing Line Borrowing) and the applicable Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the applicable Borrower in its Loan Notice; provided, that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that, Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

19

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding not to exceed (a) $13,636,370, in the case of Bank of America
(or such greater amount as Bank of America shall otherwise agree in its sole
discretion), as such amount may be adjusted from time to time in accordance with
this Agreement and (b) $13,636,363, in the case of each other L/C Issuer (or
such greater amount as such L/C Issuer shall otherwise agree in its sole
discretion), as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, Citibank, N.A., BNP Paribas, HSBC Bank USA,
N.A., Industrial and Commercial Bank of China Limited, New York Branch, JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation, The
Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank, or any
other Lender which shall agree in writing with the Company and with the consent
of the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) to act as such, as selected in connection with any Letter of Credit,
each in its capacity as issuer of Letters of Credit hereunder.  For purposes of
any Loan Document, references to “the L/C Issuer” in connection with or as
applied to a particular Letter of Credit shall be deemed to refer to the
applicable L/C Issuer that issued or will issue such Letter of Credit;
references to “the L/C Issuer” in all other contexts shall, unless otherwise
clearly indicated, be deemed to refer to all L/C Issuers.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” or “Lenders” means any Person making a Loan pursuant to Section 2.01,
Section 2.15, Section 2.16 or Section 2.17, and, as the context requires,
includes the Swing Line Lender; provided, that, for purposes of making Loans to
any Borrower, any Lender may from time to time delegate in its stead one or more
of its Affiliates as such lenders, duly authorized to engage in such lending
activities in the jurisdiction of such Borrower, in which event the term
“Lender” shall also include any such designated Affiliate as in effect from time
to time, provided, further, that, for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan

 

20

--------------------------------------------------------------------------------


 

Document, (b) any waiver of any requirements of any Loan Document or any Default
or Event of Default and its consequences, or (c) any other matter as to which a
Lender may vote or consent pursuant to this Agreement, the Lender making such
delegation shall be deemed the “Lender” rather than such Affiliate, which shall
not be entitled to vote or consent.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to the L/C Issuer or any Lender, the office or
offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Company and the Administrative Agent which office or offices may
include any Affiliate of such Person or any domestic or foreign branch of such
Person or such Affiliate.  Unless the context otherwise requires, each reference
to the L/C Issuer or a Lender shall include its applicable Lending Office.

 

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date for the Revolving Credit Facility then in effect (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Report” means a certificate substantially the form of
Exhibit M or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars and
Euro, in each case as long as there is a published LIBOR with respect thereto.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or asset or the income therefrom, including any agreement
to provide any of the foregoing, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each amendment to this Agreement, each
Designated Borrower Request and Assumption Agreement, each Note, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18, each Fee Letter, each

 

21

--------------------------------------------------------------------------------


 

Company Guaranty, each Subsidiary Guaranty and any subordination agreement
entered into by the Administrative Agent in connection with Subordinated
Convertible Indebtedness.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor (if
any) and each Designated Borrower (if any).

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries,
taken as a whole (excluding, solely for purposes of the closing certificate
delivered by the Company pursuant to Section 4.01(a)(ix), any such changes
resulting solely from macroeconomic or financial market or electronics
manufacturing industry events or circumstances that have not affected and are
not expected to affect the operations, business, assets or financial condition
of the Company and its Subsidiaries taken as a whole to an extent that is or
would be disproportionate to that of other members of its industry), (b) the
ability of any Borrower to pay or perform its Obligations in accordance with the
terms of this Agreement and the other Loan Documents, (c) during any Subsidiary
Guarantor Period, the ability of the Subsidiary Guarantors (taken as a whole) to
pay or perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement.

 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary
that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of the Company
and its Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in the Company or any other Subsidiary,
on the last day of the immediately preceding fiscal year equal to or greater
than 10% of the consolidated total assets of the Company and its Subsidiaries on
such date, in each case as set forth or reflected in the audited Financial
Statements of the Company and its Subsidiaries dated March 31, 2017 or the then
most-recently available audited Financial Statements provided pursuant to
Section 6.01 hereof; and (b) following any Material Subsidiary Recalculation
Event, any Subsidiary that, on a pro forma basis (after giving effect to such
Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior to the date thereof), (1) had
Adjusted Revenues during the twelve-month period ended as of the last day of the
immediately preceding fiscal quarter for which Financial Statements are
available, greater than 5% of the consolidated total revenues of the Company and
its Subsidiaries during such twelve-month period or (2) holds assets, excluding
Intercompany Receivables and Investments in the Company or any other Subsidiary,
equal to or greater than 10% of the consolidated total assets of the Company and
its Subsidiaries (including the assets of such Subsidiary and any other
Subsidiaries acquired) as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available (such tests in this clause
(b), together, the “Pro Forma MS Test”).  For purposes of the Pro Forma MS Test
in clause (b)(1), a Material Subsidiary Recalculation Event shall be deemed to
have occurred as of the first day of the applicable twelve month period.

 

22

--------------------------------------------------------------------------------


 

“Material Subsidiary Recalculation Event” means any of the following: (a) the
consummation of any acquisition by the Company or any of its Subsidiaries of any
Person that becomes a Subsidiary (or part of a Subsidiary) as a result thereof
(or the acquisition of all or substantially all of the assets of any Person or
of any line of business of any Person) that would result in an additional
Material Subsidiary, based on the Pro Forma MS Test, as applied as of such date;
(b) any Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a
transaction otherwise permitted hereunder; (c) the occurrence of any event or
circumstance resulting in the release of any Subsidiary Guarantor pursuant to
the terms of a Subsidiary Guaranty or upon a Subsidiary Guarantor Termination;
(d) any Person becoming an Ineligible Material Subsidiary solely by virtue of
clauses (a)(i), (a)(ii) or (b) of the definition of “Ineligible Material
Subsidiary”; or (e) any sale or disposition (including by merger) of any
material portion of the Equity Securities of any Subsidiary of the Company, or
the sale or transfer of all or substantially all of the assets of any Subsidiary
of the Company, if such transaction would result in any additional Material
Subsidiaries, based on the Pro Forma MS Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Facility, June 30, 2022 and (b) with respect to any Incremental Term
Facility, the agreed maturity date applicable thereto; provided, however, that,
if any such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Increase Amount” means, at any time, an amount equal to
(a) $500,000,000 minus (b) the sum of (i) the aggregate amount of increases in
the Aggregate Revolving Credit Commitments which have theretofore occurred or
are pending pursuant to Section 2.15, plus (ii) the aggregate amount of
increases in the Term A Facility which have theretofore occurred or are pending
pursuant to Section 2.16, plus (iii) the aggregate principal amount of
Incremental Term Loans which have been funded or are pending pursuant to
Section 2.17.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by any Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of the Company or, with respect to
sales, leases, transfers or other dispositions permitted under
Section 7.03(b)(viii), the applicable Subsidiary proposing to sell, lease,
transfer or dispose of such assets, from time to time as “Non-Core Assets” and
set forth in a certificate or certificates of a Responsible Officer delivered by
the Company or such Subsidiary to the Administrative Agent to the effect that
the Company’s or such Subsidiary’s board of directors has duly designated such
assets and businesses as “Non-Core Assets” in good faith.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

23

--------------------------------------------------------------------------------


 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Offered Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

24

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Company
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last sentence of the definition “EBITDA”.

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary”.

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided, that, no phantom stock,
deferred compensation arrangement or similar plan providing for payments only on
account of past or future services provided by current or former directors,
officers, employees or consultants of any Borrower or its Subsidiaries shall be
a Rate Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Company or any Subsidiary (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a sale, factoring,
financing or securitization transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) any other recipient of any payment to be made by or on behalf of
any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

25

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Releasable Subsidiary” has the meaning specified in Section 6.10(a)(iv).

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Revolving Credit Commitments as of such
date of determination plus (b) the aggregate outstanding principal amount of the
Term Loans as of such date of determination; provided, however, that, if the
commitment of the Revolving Credit Lenders to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have expired or
been terminated, “Required Lenders” means Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition); provided, further, that, the unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings as of such date of determination (with the aggregate amount
of each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) plus (b) aggregate unused
Revolving Credit Commitments as of such date of determination; provided, that,
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, constitution, partnership agreement or
other organizational, constitutional or governing documents of such Person,
(b) any Governmental Rule applicable to such Person, (c) any license, permit,
approval or other authorization granted by any Governmental Authority to or for
the benefit of such Person or (d) any judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president -
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement

 

26

--------------------------------------------------------------------------------


 

hereunder, and, solely for purposes of giving notices pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated in a
written notice delivered by an officer or representative identified on an
incumbency certificate delivered by the applicable Loan Party to the
Administrative Agent from time to time or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Finance Party” has the meaning set forth in Section 1.10(b).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
determine or the Required Lenders shall in good faith require; and (b) with
respect to any Letter of Credit, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall in good faith determine or the
Required Lenders shall in good faith require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar Equivalent of the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment”, opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, or opposite
such caption in any documentation executed by such Lender pursuant to
Section 2.15, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, (a) the aggregate Outstanding Amount of the Revolving Credit Loans of such
Revolving Credit Lender at such time, plus (b) such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus (c) such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time.

 

“Revolving Credit Facility” means, at any time, the Aggregate Revolving Credit
Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that, after the Aggregate Revolving Credit
Commitments have expired or been terminated, holds a Revolving Credit Loan or a
participation in a Letter of Credit or Swing Line Loan.

 

27

--------------------------------------------------------------------------------


 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by the Company or its Subsidiaries on any date of determination that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such securitization were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).  For the avoidance of doubt,
“Securitization Attributable Indebtedness” shall not include (a) obligations
that correspond to a deferred purchase price or other consideration owing to the
Company or any of its Subsidiaries funded on a deferred basis from the proceeds
of the collections on such receivables, a subordinated interest held by the
Company or any of its Subsidiaries or the reserve or over-collateralization
established or maintained for the benefit of the unaffiliated third party
purchasers or financial institutions participating in such transaction, and
(b) obligations arising under uncommitted factoring arrangements and similar
uncommitted sale transactions.

 

“Significant Subsidiary” means, at any time of determination, (a) any Subsidiary
that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than $250,000,000 or (ii) had net worth on the last day of
the immediately preceding fiscal year equal to or greater than $250,000,000; and
(b) in respect of any Subsidiary formed or acquired during the term of this
Agreement, any such Subsidiary that (i) had Adjusted Revenues during the
twelve-month period ended as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available greater than $250,000,000
or (ii) had net worth (determined on a pro forma basis as of the last day of the
immediately preceding fiscal quarter for which Financial Statements are
available) equal to or greater than $250,000,000.

 

“Solicited Discount Proration” has the meaning specified in Section 2.05(a)(ii).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(ii).

 

28

--------------------------------------------------------------------------------


 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Notice” means a written notice of the Company
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(g).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Asset Acquisition” means any Specified Transaction of the type
referred to in clause (d) of the definition thereof.

 

“Specified Transaction” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Company or any of its Subsidiaries of (a) all
or substantially all of the assets or property of another Person, (b) any
division or line of business of another Person, (c) any Person that becomes a
Subsidiary pursuant to such acquisition or (d) assets or property of another
Person (excluding, for the avoidance of doubt, acquisitions of all or
substantially all of the assets or property of another Person but including
acquisitions of any division or line of business of another Person which do not
constitute all or substantially all of the assets or property of such other
Person) for which the aggregate consideration paid by the Company and its
Subsidiaries in connection with such acquisition contemplated by this clause
(d) exceeds $25,000,000.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided, that, the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that, the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Submitted Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.05(a)(ii).

 

29

--------------------------------------------------------------------------------


 

“Subordinated Convertible Indebtedness” means Convertible Indebtedness issued by
the Company after the Closing Date that, as of any date of determination,
(a) does not mature, and has no scheduled principal payments, prepayments,
repurchases, redemptions or sinking fund or like payments of any kind required
at any time on or before the twentieth (20th) anniversary of the date of
issuance thereof (other than customary put rights upon a change of control or a
termination of trading of the Company’s common Equity Securities, so long as, in
each case, the holders thereof have agreed in the subordination agreement
required pursuant to clause (c) below not to exercise such put right unless and
until the Obligations shall have been paid in full), (b) provides that the
Company may defer the payment of interest at any time, at the Company’s option
and (c) has been made expressly subordinate and junior in right of payment to
the payment of the principal of, premium, if any, and interest on the
Obligations pursuant to a reasonable and customary subordination agreement
and/or subordination provisions for the benefit of the Administrative Agent, in
each case, reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  All references in this Agreement and the other Loan
Documents to Subsidiaries shall, unless otherwise indicated, (i) refer to a
“Subsidiary” or “Subsidiaries” of the Company, and (ii) include any of the other
Borrowers and their Subsidiaries.  Notwithstanding the foregoing, except where
expressly included herein, an Unrestricted Subsidiary shall not be considered a
“Subsidiary”.

 

“Subsidiary Guarantor Election” has the meaning specified in Section 6.10(a)(i).

 

“Subsidiary Guarantor Period” means any period (a) following any Subsidiary
Guarantor Election (including, for the avoidance of doubt, a deemed Subsidiary
Guarantor Election described in the last sentence of Section 6.10(b)(i)), for so
long as no Subsidiary Guarantor Termination has occurred with respect to such
Subsidiary Guarantor Election, and (b) in which there are one or more Subsidiary
Guarantors.

 

“Subsidiary Guarantor Termination” means, with respect to any Subsidiary
Guarantor Election, the Company’s election, upon prior written notice to the
Administrative Agent, to release all Subsidiaries of the Company that are
Subsidiary Guarantors at such time; provided, that, (x) there exists no Default
at such time, nor would any Default arise upon the release of such Subsidiary
Guarantors from the applicable Subsidiary Guaranties, and (y) the Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
all guarantees have been, or concurrently with such release will be, released
under the Term Loan Credit Agreement, the 2013 Indenture and the 2015 Indenture,
as applicable.

 

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Company
that have executed a Subsidiary Guaranty.

 

“Subsidiary Guaranty” means any Subsidiary Guaranty (including counterparts
thereof and joinders and supplements thereto) made by one or more Subsidiary
Guarantors in favor of the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders, substantially in the form of Exhibit G (or
such other document as the Administrative Agent and the Company shall deem
appropriate).

 

“Substitute Guaranty” means any Subsidiary Guaranty (including counterparts
thereof and joinders and supplements thereto) executed by a Substitute Guarantor
pursuant to Section 6.10(a)(iii).

 

“Substitute Guarantors” means Significant Subsidiaries of the Company which
(a) are not then Subsidiary Guarantors and (b) in the aggregate, have Adjusted
Revenues or hold assets (excluding Intercompany Receivables and Investments in
the Company or any other Subsidiary) that are at least equal to the Adjusted
Revenues or assets (as applicable) of a Subsidiary or CFC referred to in clauses
(b) or (d), as applicable, of the definition of “Ineligible Material Subsidiary”
with respect to which the Company has elected not to provide a Subsidiary
Guaranty.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Commitment” means, (a) with respect to Bank of America, its
obligation to provide Swing Line Loans to the Company pursuant to Section 2.04
in an aggregate principal amount at any one time outstanding not to exceed
$100,000,000, as such amount may be adjusted from time to time in accordance
with this agreement, (b) with respect to Citibank, N.A., its obligation to
provide Swing Line Loans to the Company pursuant to Section 2.04 in an aggregate
principal amount at any one time outstanding not to exceed $100,000,000, as such
amount may be adjusted from time to time in accordance with this agreement, and
(c) with respect to JPMorgan Chase Bank, N.A., its obligation to provide Swing
Line Loans to the Company pursuant to Section 2.04 in an aggregate principal
amount at any one time outstanding not to exceed $100,000,000, as such amount
may be adjusted from time to time in accordance with this agreement.

 

“Swing Line Lender” means Bank of America, Citibank, N.A. and JPMorgan Chase
Bank, N.A., each in its capacity as provider of Swing Line Loans, or any
successor swing line lender hereunder.  For purposes of any Loan Document,
references to “the Swing Line Lender” in connection with or as applied to a
particular Swing Line Loan shall be deemed to refer to the applicable Swing Line
Lender that advanced or will advance such Swing Line Loan; references to “the
Swing Line Lender” in all other contexts shall, unless otherwise clearly
indicated, be deemed to refer to all Swing Line Lenders.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

 

“Swing Line Loan Report” means a certificate substantially the form of Exhibit N
or any other form approved by the Administrative Agent.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $300,000,000
and (b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

31

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment”, opposite such caption in the Assignment and Assumption pursuant to
which such Term A Lender becomes a party hereto, or opposite such caption in any
documentation executed by such Lender pursuant to Section 2.16, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The Term A Commitments of all of the Term A Lenders on the Closing
Date shall be $502,500,000.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Borrowing” means either a Term A Borrowing or an Incremental Term
Borrowing.

 

“Term Commitment” means either a Term A Commitment or an Incremental Term
Commitment.

 

“Term Facility” means either the Term A Facility or any Incremental Term
Facility.

 

32

--------------------------------------------------------------------------------


 

“Term Increase Effective Date” has the meaning specified in Section 2.16(c).

 

“Term Lender” means, at any time, a Term A Lender or an Incremental Term Lender.

 

“Term Loan” means either a Term A Loan or any Incremental Term Loan.

 

“Term Loan Credit Agreement” means that certain Term Loan Agreement, dated as of
November 30, 2016, among the Company, as borrower, each lender from time to time
party thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative
agent, and initial or successive refinancings thereof (which shall include any
amendments, modifications, renewals, refundings or replacements thereof).

 

“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Lender, substantially in the form of
Exhibit C-1.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Bank” means U.S. Bank National Association.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (a) Elementum (to the extent Elementum would
otherwise constitute a “Subsidiary” of the Company but for its inclusion in this
definition), so long as (i) less than 100% of the issued and outstanding Equity
Securities of Elementum are owned, directly or indirectly, by the Company and
(ii) after the Closing Date, Elementum does not acquire (directly or through one
of its Subsidiaries) from the Company or any Subsidiary any assets that are
material to the Company and its Subsidiaries, taken as a whole, other than
Non-Core Assets (it being understood that Elementum may continue to hold any
assets that are not Non-Core Assets that it owned as of the Closing Date) and
(b) any Person which would otherwise constitute a “Subsidiary” of the Company,
but which is designated by the Company (by notice to the Administrative Agent)
as an “Unrestricted Subsidiary”, so long as (i) less than 100% of the issued and
outstanding Equity Securities of such Person are owned, directly or indirectly,
by the Company, and (ii) the assets or businesses of such Person (including the
Equity Securities of any Subsidiary engaged exclusively in such businesses) are
Non-Core Assets, as certified by a Responsible Officer of the Company in the
notice designating such entity as an “Unrestricted Subsidiary”, and (c) any

 

33

--------------------------------------------------------------------------------


 

Person owned directly or indirectly, in whole or in part, by the Persons
identified in clause (a) or clause (b) above; provided, that, notwithstanding
anything contained in clause (a), (b) or (c), no Loan Party may be an
Unrestricted Subsidiary.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
the Company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each, of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

34

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2017, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, requirement or
other covenant set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided, that, until so
amended, (i) such ratio, requirement or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or covenant made before and
after giving effect to such change in GAAP.  The foregoing notwithstanding,
leases shall continue to be classified and accounted for on a basis consistent
with that used in the audited Financial Statements dated as of March 31, 2017
for all purposes of this Agreement.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries) or to the determination of any amount
for the Company and its Subsidiaries (including, if required to be consolidated
for GAAP purposes, the Unrestricted Subsidiaries) on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary (including, if
required to be consolidated for GAAP purposes, an Unrestricted Subsidiary) as
defined herein.  Notwithstanding the foregoing, for the avoidance of doubt, if
any such variable interest entity is an Unrestricted Subsidiary,
(x) calculations of the Debt/EBITDA Ratio shall not include the Indebtedness or
EBITDA of such variable interest entity, and (y) calculations of the Interest
Coverage Ratio shall not include the EBITDA or Interest Expense of such variable
interest entity.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of

 

35

--------------------------------------------------------------------------------


 

Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided, that, such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 8:00 a.m., 15 days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof.  Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 8:00 a.m., 10 days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Revolving Credit Lender or
the L/C Issuer, as the case may be, to respond to such request within the time
period specified in Section 1.06(b) shall be deemed to be a refusal by such
Revolving Credit Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.

 

36

--------------------------------------------------------------------------------


 

If the Administrative Agent and all the Revolving Credit Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Revolving Credit Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances. 
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption.  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided, that,
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

 

1.09                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, that, with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.10                        Anti-Boycott Rules.

 

37

--------------------------------------------------------------------------------


 

The representations and warranties in Section 5.22 and the undertakings in
Section 7.12:

 

(a)                                 are made or given by, and shall apply to, a
Loan Party or the Company or any of its Subsidiaries that qualifies as a
resident party domiciled, incorporated or established in Germany (Inländer)
within the meaning of section 2 para. 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) only to the extent that the making or giving of, and
compliance with (or undertaking to comply with), such representations,
warranties and undertakings do not result in any violation of, conflict with, or
liability under, section 7 of the German Foreign Trade Regulations
(Außenwirtschaftsverordnung), EU Regulation (EC) 2271/96 (as amended by Council
Regulation (EC) No 807/2003 of 14 April 2003) or any similar anti-boycott laws
or regulations (the “Anti-Boycott Rules”); and

 

(b)                                 shall, with respect to any Lender or the L/C
Issuer which has notified the Administrative Agent that it wishes to be treated
as a “Restricted Finance Party” for the purposes of those Sections and has not
subsequently notified the Administrative Agent that it no longer wishes to be
treated as such (or, with respect to the Administrative Agent, for so long as it
wishes to be so treated) (a “Restricted Finance Party”), be made or given to, or
apply for the benefit of, such Restricted Finance Party only to the extent (as
notified by such Restricted Finance Party to the Administrative Agent (or, in
the case of the Administrative Agent, as determined by it) from time to time)
that such making, giving and application would not result in any violation of,
conflict with, or liability under, any Anti-Boycott Rules.

 

In ascertaining the Required Lenders, the Required Revolving Lenders and/or the
Required Term A Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Aggregate Revolving Credit Commitments or
the Outstanding Amount of the Term Loans or the agreement of any specified group
of Lenders has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Loan Documents in relation to Section 5.22 or
Section 7.12 (including any request pursuant to Section 8.02) or any other
provision of the Loan Documents relating to a Default or Event of Default
arising from a breach of any of those Sections) the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
each Restricted Finance Party shall be deemed to be zero and each Restricted
Finance Party shall be deemed not to be a Lender (for the avoidance of doubt,
solely for such purposes). Any amendment or waiver that has the effect of
changing or which relates to this Section 1.10 shall not be effected without the
consent of each Restricted Finance Party.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The Term A Borrowing. Subject to the terms
and conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Company on the Closing Date in an amount not to exceed the
Term A Commitment of such Term A Lender.  The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Each Term A Loan shall be denominated in Dollars.

 

38

--------------------------------------------------------------------------------


 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that, after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Aggregate Revolving Credit Commitments, (ii) with respect to each Revolving
Credit Lender, the Revolving Credit Exposure of such Revolving Credit Lender
plus, without duplication, the aggregate Outstanding Amount of all Swing Line
Loans advanced by such Revolving Credit Lender in its capacity as a Swing Line
Lender, shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the Designated Borrowers shall not exceed the Designated Borrower
Sublimit, and (iv) the aggregate Outstanding Amount of all Revolving Credit
Loans and Letters of Credit denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit.  Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone or a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice.  Each such Loan Notice must be received by the Administrative
Agent not later than (i) 10:00 a.m. (x) three Business Days (or two Business
Days, if such Borrowing is the initial Credit Extension) prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, or (y) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (ii) 10:00 a.m. on the Business Day of any Borrowing
of Base Rate Loans.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice shall specify (A) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (E) if applicable, the duration of the Interest Period with
respect thereto, (F) the currency of the Loans to be borrowed, and (G) if
applicable, the Designated Borrower.  If the applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If the applicable Borrower fails to specify
a Type of Loan in a Loan Notice or if such Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that, in the case of a failure to timely request a
continuation of Loans denominated in an

 

39

--------------------------------------------------------------------------------


 

Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the applicable Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding clause.  In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 11:00 a.m., in the
case of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the applicable Borrower;
provided, that, if, on the date any Loan Notice with respect to a Revolving
Credit Borrowing denominated in Dollars is given by any Borrower there are Swing
Line Loans outstanding, such Revolving Credit Borrowing shall be in an amount at
least equal to the Outstanding Amount of all Swing Line Loans, and the proceeds
of such Revolving Credit Borrowing shall be applied first to the payment in full
of all outstanding Swing Line Loans, and second, shall be made available to the
applicable Borrower as provided above; provided, further, that, if on such date
there are also L/C Borrowings outstanding, then the proceeds of such Revolving
Credit Borrowing (to the extent not otherwise applied to the payment of Swing
Line Loans pursuant to the foregoing) shall next be applied to the payment in
full of any such L/C Borrowings, and then shall be made available to the
applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to the Term A Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect in respect of the Revolving Credit Facility.  After giving effect to all
Incremental Term Borrowings under any Incremental Term Facility, all conversions
of Incremental Term Loans under such Incremental Term Facility from one Type to
the other, and all continuations of Incremental Term Loans under such
Incremental Term Facility as the same Type, there shall not be more than 3
Interest Periods in effect with respect to any such Incremental Term Facility.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with clause (b) below, and (2) to honor drawings under the Letters of Credit;
and (B) the Revolving Credit Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or any Subsidiary and any
drawings thereunder; provided, that, after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(x) with respect to each Revolving Credit Lender, the Revolving Credit Exposure
of such Revolving Credit Lender plus, without duplication, the aggregate
Outstanding Amount of all Swing Line Loans advanced by such Revolving Credit
Lender in its capacity as a Swing Line Lender, shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
aggregate Outstanding Amount of all Revolving Credit Loans and Letters of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit; provided, further, that, after giving effect to any L/C Credit
Extension, the aggregate Outstanding Amount of all L/C Obligations with respect
to Letters of Credit issued by any L/C Issuer shall not exceed such L/C Issuer’s
L/C Commitment.  Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
provisos to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s or any Subsidiary’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

41

--------------------------------------------------------------------------------


 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders have approved such expiry date or (y) (1) the
applicable L/C Issuer has approved such expiry date and (2) the expiry date of
such Letter of Credit is not later than one year after the Letter of Credit
Expiration Date; provided, however, that, (x) in the case of a Letter of Credit
with an expiry date after the Letter of Credit Expiration Date (an “Extended
Letter of Credit”), the Company shall Cash Collateralize such Letter of Credit
(in an amount equal to 105% of the maximum face amount of such Letter of Credit)
in favor of the applicable L/C Issuer by a date that is no later than 30 days
prior to the Letter of Credit Expiration Date and (y) on the Letter of Credit
Expiration Date (1) all risk participations of the Revolving Credit Lenders in
such Extended Letter of Credit and all obligations of the Administrative Agent
with respect to such Extended Letter of Credit shall terminate (but, in either
case, only with respect to drawings upon such Extended Letter of Credit
occurring after the Maturity Date for the Revolving Credit Facility, it being
understood that such participations and obligations relative to drawings upon
such Extended Letter of Credit on or prior to such Maturity Date shall remain in
full force and effect) and (2) fees on such Extended Letter of Credit shall
cease to accrue pursuant to Section 2.03(i) and shall instead accrue as and to
the extent separately agreed between the applicable L/C Issuer and the Company. 
Notwithstanding any provision of Section 2.18 to the contrary, Cash Collateral
required to be provided pursuant to this clause (B) shall be provided to and
held by the applicable L/C Issuer for its own account to secure the applicable
L/C Obligations pursuant to documentation and on terms satisfactory to the
applicable L/C Issuer.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Requirement
of Law applicable to the L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

42

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000 in the case of a commercial Letter of Credit or
$500,000 in the case of a standby Letter of Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                                 any Revolving Credit Lender is at that time
a Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral or reallocation of payments to the
Defaulting Lender in accordance with Section 2.19(a)(ii), satisfactory to the
L/C Issuer (in its sole discretion) with the Company or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.19(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company (and, with respect to a Letter of Credit issued for the account
of a Subsidiary, the applicable Subsidiary).  Such Letter of Credit Application
must be received by the L/C Issuer and the Administrative

 

43

--------------------------------------------------------------------------------


 

Agent not later than 8:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(I) the Letter of Credit to be amended; (II) the proposed date of amendment
thereof (which shall be a Business Day); (III) the nature of the proposed
amendment; and (IV) such other matters as the L/C Issuer may require. 
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Company (or
the applicable Subsidiary) shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of

 

44

--------------------------------------------------------------------------------


 

Credit Expiration Date; provided, however, that, the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

 

(iv)                              If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Company (or the applicable Subsidiary) shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a

 

45

--------------------------------------------------------------------------------


 

Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 8:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent (in the case of any Letter of Credit issued by Bank of
America) or by payment directly to such L/C Issuer (in the case of any Letter of
Credit issued by an L/C Issuer other than Bank of America), in each case, in an
amount equal to the amount of such drawing and in the applicable currency.  In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the Company fails to timely reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof.  In such event, the Company shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
receipt of any notice pursuant to Section 2.03(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 10:00
a.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Company in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Company shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of

 

46

--------------------------------------------------------------------------------


 

the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that, each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Company of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving

 

47

--------------------------------------------------------------------------------


 

Credit Percentage thereof in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

48

--------------------------------------------------------------------------------


 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or any Issuer Document. 
The Company hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that, this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that, anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (A) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the

 

49

--------------------------------------------------------------------------------


 

Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C Obligations
in an amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

 

(iii)                               The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

(iv)                              Sections 2.05, 2.18, 2.19, 8.02 and 8.03 set
forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Agreement, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer or the Swing Line Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or the Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (A) the Administrative
Agent and (B) the L/C Issuer or the Swing Line Lender, as applicable (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

(h)                                 Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Company
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Company for, and the L/C Issuer’s rights and
remedies against the Company shall not be impaired by, any action or inaction of
the L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including any Requirements of Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(i)                                     Letter of Credit Fees.  The Company
shall pay to the Administrative Agent for the account of each Lender in
accordance with, subject to adjustment as provided in Section 2.19, its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, that, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Governmental Rule, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each

 

50

--------------------------------------------------------------------------------


 

March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect to
each commercial Letter of Credit (A) issued by Bank of America, at the rate
specified in the BofA Fee Letter, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof, and
(B) issued by any other L/C Issuer, at the rate separately agreed between the
Company and such L/C Issuer, computed on the Dollar Equivalent of the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Company and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit (A) issued by Bank of America, at the rate per annum
specified in the BofA Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and (B) issued by any other L/C Issuer, at the rate per annum
separately agreed between the Company and such L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such standby Letter of Credit fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Company shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     L/C Issuer Reports to the Administrative
Agent.  Unless otherwise agreed by the Administrative Agent, each L/C Issuer
shall, in addition to its notification obligations set forth elsewhere in this
Section, provide the Administrative Agent a Letter of Credit Report, as follows:
(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed); (ii) on each Business Day
on which such L/C Issuer makes a payment pursuant to a Letter of Credit, the
date and amount of such payment; (iii) on any Business Day on which the Company
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iv) on any other Business Day,

 

51

--------------------------------------------------------------------------------


 

such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such L/C Issuer; and (v) for so long as any
Letter of Credit issued by an L/C Issuer is outstanding, such L/C Issuer shall
deliver to the Administrative Agent (A) on the last Business Day of each
calendar month, (B) at all other times a Letter of Credit Report is required to
be delivered pursuant to this Agreement, and (C) on each date that (1) an L/C
Credit Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

 

(m)                             Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of a Subsidiary inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiary.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that, after giving effect to any Swing Line Loan, (i) with respect to
each Revolving Credit Lender, the Revolving Credit Exposure of such Revolving
Credit Lender plus, without duplication, the aggregate Outstanding Amount of all
Swing Line Loans advanced by such Revolving Credit Lender in its capacity as a
Swing Line Lender, shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, (ii) the aggregate Outstanding Amount of all Swing Line Loans
made by any Swing Line Lender shall not exceed such Swing Line Lender’s Swing
Line Commitment, (iii) the Outstanding Amount of all Swing Line Loans shall not
exceed the Swing Line Sublimit, and (iv) the Total Revolving Credit Outstandings
shall not exceed the Aggregate Revolving Credit Commitments at such time, and
provided, further, that, (y) the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan or shall bear such other rate of interest specified in
Section 2.08(a)(iii).  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone or by a
Swing Line Loan Notice; provided, that, any telephonic notice must be confirmed
promptly by deliver to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice.  Each Swing Line Loan Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 p.m. on the
requested borrowing date,

 

52

--------------------------------------------------------------------------------


 

and shall specify (i) the amount to be borrowed, which shall be a minimum of
$5,000,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan that is a Revolving Credit
Loan in an amount equal to such Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 10:00 a.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan that is a Revolving Credit Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans that are Revolving Credit
Loans submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the

 

53

--------------------------------------------------------------------------------


 

time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that, each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

 

54

--------------------------------------------------------------------------------


 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

(g)                                  Swing Line Loan Reports to the
Administrative Agent.  Unless otherwise agreed by the Administrative Agent, each
Swing Line Lender shall, in addition to its notification obligations set forth
elsewhere in this Section, provide the Administrative Agent a Swing Line Loan
Report, as follows: (i) upon the funding by such Swing Line Lender of any Swing
Line Loan, the date of such funding, the principal amount of the Swing Line
Loans made on such date and the interest rate applicable thereto; (ii) on any
Business Day on which the Company fails to make any payment then due on any
outstanding Swing Line Loans, the date of such failure and the amount owing by
the Company with respect thereto; (iii) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the Swing
Line Loans made by such Swing Line Lender; and (iv) for so long as any Swing
Line Loan funded by a Swing Line Lender is outstanding, such Swing Line Lender
shall deliver to the Administrative Agent (A) on the last Business Day of each
calendar month, and (B) at all other times a Swing Line Loan Report is required
to be delivered pursuant to this Agreement, in each case, with respect to any
such Swing Line Loan, a Swing Line Loan Report appropriately completed with the
information for every outstanding Swing Line Loan issued by such Swing Line
Lender.

 

55

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                 (i)                                     Each
Borrower may, upon notice from such Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and/or Revolving Credit
Loans in whole or in part without premium or penalty; provided, that, (A) such
notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four Business Days (or five, in the case
of prepayment of Loans denominated in Special Notice Currencies) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each affected Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility).  If such notice is given by a Borrower, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.  Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each such prepayment of Term Loans pursuant to this
Section 2.05(a) shall, subject to Section 2.19, be applied to the Term Loans on
a pro rata basis and to the principal repayment installments thereof on a pro
rata basis, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (w) no Default or Event of Default has
occurred and is continuing, (x) the Company shall deliver to the Administrative
Agent a certificate stating that (1) no Default or Event of Default has occurred
and is continuing or would result from the proposed prepayment described below
and (2) each of the conditions set forth in this Section has been satisfied,
(y) none of the Borrowers or any other Loan Party has any material non-public
information with respect to the Company and its Subsidiaries (including
Unrestricted Subsidiaries to the extent such Unrestricted Subsidiaries would
constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”) or the securities of any of them that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information) and (z) no proceeds of Revolving Credit Loans or Swing Line Loans
are used for this purpose, the Company may prepay any portion of the outstanding
Term Loans (and immediately and permanently cancel them) on the following basis:

 

(A)                               The Company shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to Discount
Range Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.05(a)(ii); provided, that, the Company shall not initiate
any action under this Section 2.05(a)(ii) in order to make a Discounted

 

56

--------------------------------------------------------------------------------


 

Loan Prepayment of Loans in any tranche of Term Loans unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Loan Prepayment of any Term Loan in such tranche as a result of a
prepayment made by the Company on the applicable Discounted Prepayment Effective
Date; or (II) at least three (3) Business Days shall have passed since the date
the Company was notified that no Lender was willing to accept any prepayment of
any Term Loan in such tranche pursuant to a Discount Range Prepayment Notice or
in the case of Solicited Discounted Prepayment Offers, the date of the Company’s
election not to accept any Solicited Discounted Prepayment Offers relating to a
Solicited Discount Prepayment Notice.

 

(B)                               (1)                                 Subject to
the proviso to clause (A) above, the Company may from time to time solicit
Discount Range Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Discount Range Prepayment Notice;
provided, that, (I) any such solicitation shall be extended, at the sole
discretion of the Company, to (x) each Term Lender and/or (y) each Term Lender
with respect to any Term Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Loans with respect to
each relevant tranche of Term Loans willing to be prepaid by the Company (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation shall remain outstanding
through the Discount Range Prepayment Response Date.  The Auction Agent will
promptly provide each applicable Term Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Term Lender to the Auction Agent (or its delegate) by
no later than 5:00 p.m., New York time, on the third Business Day after the date
of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”).  Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Term Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such Term
Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount.  Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

57

--------------------------------------------------------------------------------


 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Company
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this clause (B).  The Company agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Company will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Term Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided, that, if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than or equal to the
Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment of
the principal amount of the relevant Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Auction Agent (in consultation
with the Company and subject to rounding requirements of the Auction Agent made
in its reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Company of the respective Term Lenders’ responses to such solicitation,
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of the Discounted Loan Prepayment and the tranches to
be prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date,
the Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be

 

58

--------------------------------------------------------------------------------


 

prepaid at the Applicable Discount on such date, and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company and Term Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Company shall be due and payable by the Company on the Discounted Prepayment
Effective Date in accordance with clause (E) below (subject to clause
(I) below).

 

(C)                               (1)                                 Subject to
the proviso to clause (A) above, the Company may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice; provided, that, (I) any such solicitation shall be extended, at the sole
discretion of the Company, to (x) each Term Lender and/or (y) each Term Lender
with respect to Term Loans on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
Company is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Company shall remain outstanding through the Solicited
Discounted Prepayment Response Date.  The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York time on the third Business Day after the date of
delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer
is not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

(2)                                 The Auction Agent shall promptly provide the
Company with a copy of all Solicited Discounted Prepayment Offers received on or
before the Solicited Discounted Prepayment Response Date.  The Company shall
review all such Solicited Discounted Prepayment Offers and select the smallest
of the Offered Discounts specified by the relevant responding Term Lenders in
the Solicited Discounted Prepayment Offers

 

59

--------------------------------------------------------------------------------


 

that is acceptable to the Company (the “Acceptable Discount”), if any.  If the
Company elects to accept any Offered Discount as the Acceptable Discount, then
as soon as practicable after the determination of the Acceptable Discount, but
in no event later than by the third Business Day after the date of receipt by
the Company from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Company shall submit an Acceptance and Prepayment Notice
to the Auction Agent setting forth the Acceptable Discount.  If the Auction
Agent shall fail to receive an Acceptance and Prepayment Notice from the Company
by the Acceptance Date, the Company shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by the Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Company and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Company at the
Acceptable Discount in accordance with this Section 2.05(a)(ii)(C).  If the
Company elects to accept any Acceptable Discount, then the Company agrees to
accept all Solicited Discounted Prepayment Offers received by the Auction Agent
by the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required prorate
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Company will prepay outstanding Term
Loans pursuant to this clause (C) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Term Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided, that, if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Company and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Solicited Discount Proration”).  On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the Company of
the Discounted

 

60

--------------------------------------------------------------------------------


 

Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Term Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company and Term Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Company shall be due and payable by the Company on the Discounted Prepayment
Effective Date in accordance with clause (E) below (subject to clause
(I) below).

 

(D)                               In connection with any Discounted Loan
Prepayment, the Company and the Term Lenders acknowledge and agree that the
Auction Agent may require the payment of customary and reasonable fees and
expenses from the Company in connection therewith.

 

(E)                                If any Term Loan is prepaid in accordance
with clauses (B) through (C) above, the Company shall prepay such Term Loans on
the Discounted Prepayment Effective Date.  The Company shall make such
prepayment to the Administrative Agent, for the account of the Participating
Lenders or Qualifying Lenders, as applicable, at the Administrative Agent’s
Office in immediately available funds not later than 11:00 a.m. (New York time)
on the Discounted Prepayment Effective Date and all such prepayments shall be
applied to the remaining principal installments of the relevant Term Loans on a
pro-rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. 
Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(ii) shall be paid to the Participating Lenders or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Term Lenders in accordance with their respective pro rata share.  The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

 

(F)                                 To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.05(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Company.

 

(G)                               Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.05(a)(ii), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon the Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such

 

61

--------------------------------------------------------------------------------


 

notice or communication; provided, that, any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(H)                              The Company and the Term Lenders acknowledge
and agree that the Auction Agent may perform any and all of its duties under
this Section 2.05(a)(ii) by itself or through any Affiliate of the Auction Agent
and expressly consents to any such delegation of duties by the Auction Agent to
such Affiliate and the performance of such delegated duties by such Affiliate. 
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Auction Agent and its respective activities in connection with
any Discounted Loan Prepayment provided for in this Section 2.05(a)(ii) as well
as activities of the Auction Agent.

 

(I)                                   The Company shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Loan Prepayment and rescind the applicable Discount
Range Prepayment Notice or Solicited Discounted Prepayment Notice therefor at
its discretion at any time on or prior to the applicable Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by the
Company to make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.05(a)(ii) shall not constitute a Default or Event of Default).

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided, that, (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)                                  If the Administrative Agent notifies the
Company at any time that the Total Revolving Credit Outstandings at such time
exceed an amount equal to 105% of the Aggregate Revolving Credit Commitments
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Revolving Credit Loans, Swing Line Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Credit Commitments then in
effect; provided, however, that, subject to the provisions of
Section 2.03(g)(ii), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Revolving Credit Loans and the Swing Line Loans the Total Revolving
Credit Outstandings exceed the Aggregate Revolving Credit Commitments then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

(d)                                 If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at

 

62

--------------------------------------------------------------------------------


 

such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect; provided, however, that, subject to the
provisions of Section 2.03(g)(ii), the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(d) unless after
the prepayment in full of the Loans the Outstanding Amount of all Loans exceeds
the Alternative Currency Sublimit then in effect.

 

(e)                                  The Administrative Agent shall make a
determination of whether an excess of the kind described in
Section 2.05(c) and/or Section 2.05(d) exists from time to time at its
discretion, but shall in any event make such determination as of the last
Business Day of each calendar quarter.

 

2.06                        Termination or Reduction of Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Credit Commitments or from time to time permanently reduce
the Aggregate Revolving Credit Commitments; provided, that, (a) any such notice
shall be received by the Administrative Agent not later than 8:00 a.m. five
Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Company shall not terminate or
reduce the Aggregate Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments and (d) if,
after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit,
the Designated Borrower Sublimit or the Swing Line Sublimit exceeds the amount
of the Aggregate Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Credit Commitments.  Except as specified in clause
(d) of the second preceding sentence, the amount of any such reduction in the
Aggregate Revolving Credit Commitments shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit, the Designated Borrower
Sublimit or the Swing Line Sublimit unless otherwise specified by the Company.
Any reduction of the Aggregate Revolving Credit Commitments shall be applied to
the Revolving Credit Commitment of each Lender according to its Applicable
Revolving Credit Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitments shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 The Company shall repay to the Term A
Lenders the aggregate principal amount of all Term A Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05(a)):

 

Date

 

Principal Amortization Payment (% of the 
Aggregate Outstanding Principal Balance of 
the Term A Loans on the Closing Date (plus 
the Aggregate Outstanding Principal Balance 
of Term A Loans issued pursuant to Section 
2.16 on the issuance date thereof))

 

63

--------------------------------------------------------------------------------


 

September 30, 2017

 

1.25%

December 31, 2017

 

1.25%

March 31, 2018

 

1.25%

June 30, 2018

 

1.25%

September 30, 2018

 

1.25%

December 31, 2018

 

1.25%

March 31, 2019

 

1.25%

June 30, 2019

 

1.25%

September 30, 2019

 

1.25%

December 31, 2019

 

1.25%

March 31, 2020

 

1.25%

June 30, 2020

 

1.25%

September 30, 2020

 

2.50%

December 31, 2020

 

2.50%

March 31, 2021

 

2.50%

June 30, 2021

 

2.50%

September 30, 2021

 

2.50%

December 31, 2021

 

2.50%

March 31, 2022

 

2.50%

Maturity Date for Term A Facility

 

67.5%

 

provided, however, that, (i) the final principal repayment installment of the
Term A Loans shall be repaid on the Maturity Date for the Term A Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date, and (ii)(A) if any principal repayment
installment to be made by the Company (other than principal repayment
installments on Eurocurrency Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be, and (B) if any principal
repayment installment to be made by the Company on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

 

(b)                                 Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
and outstanding on such date.

 

(c)                                  The Company shall repay each Swing Line
Loan on the earlier to occur of (i) the date 10 Business Days after such Swing
Line Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.

 

(d)                                 The Company shall repay to the Incremental
Term Lenders making Incremental Term Loans under any Incremental Term Facility
the aggregate principal amount of all

 

64

--------------------------------------------------------------------------------


 

Incremental Term Loans under such Incremental Term Facility in the installments,
on the dates and in the amounts agreed pursuant to Section 2.17 for such
Incremental Term Facility, as applicable (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05(a)).

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of clause
(b) below, (i) each Eurocurrency Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the rate agreed by the Swing
Line Lender and the Company in respect of such borrowing (and notified to the
Administrative Agent by the Swing Line Lender) or (B) if no such rate has been
so agreed, the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Requirements of Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in clauses (i) and (j) of Section 2.03:

 

65

--------------------------------------------------------------------------------


 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.19.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Credit
Commitments for purposes of determining the commitment fee.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letters.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (other than Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that, any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

2.11                        Evidence of Debt.

 

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and

 

66

--------------------------------------------------------------------------------


 

the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records. 
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

In addition to the accounts and records referred to in clause (a), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 11:00 a.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent (i) after
11:00 a.m., in the case of payments in Dollars, or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to Section 2.07(a), if any payment to be made by any Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not

 

67

--------------------------------------------------------------------------------


 

make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans (which payment, for the avoidance of
doubt, shall be in lieu of any other interest (other than interest at the
Default Rate, if applicable) relating to such portion of the relevant
Borrowing).  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.  A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this clause (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

68

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

(g)                                  ERISA.  Each Lender as of the Closing Date
represents and warrants as of the Closing Date to the Administrative Agent, each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Company or any other Loan Party, that such Lender is not
and will not be (i) an employee benefit plan subject to Title I of ERISA, (ii) a
plan or account subject to Section 4975 of the Code, (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (iv) a “governmental plan” within the meaning of ERISA.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided, that, (i) if any
such participations or subparticipations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of a Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or a prepayment in accordance with Section 2.05(a)(ii),
(y) the application of Cash Collateral provided for in Section 2.18, or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line

 

69

--------------------------------------------------------------------------------


 

Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof in a transaction not in compliance with
Section 2.05(a)(ii) (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14                        Designated Borrowers.

 

(a)                                 The Company may at any time, after the
Closing Date, upon not less than 15 Business Days’ notice from the Company to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any Wholly-Owned
Subsidiary (an “Applicant Borrower”) as a Designated Borrower to receive
Revolving Credit Loans and obtain Letters of Credit for its account hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Revolving Credit Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Revolving Credit Lenders
shall have received (i) a Company Guaranty duly executed by the Company, and
(ii) such supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or any Revolving Credit Lender in their sole discretion,
and Notes signed by such new Borrowers to the extent any Revolving Credit
Lenders so require.  Following the giving of any notice pursuant to this
Section 2.14(a), if the designation of such Designated Borrower obligates the
Administrative Agent or any Revolving Credit Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Revolving Credit
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Revolving Credit Lender in order for the
Administrative Agent or such Revolving Credit Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.  If the
Administrative Agent and each of the Revolving Credit Lenders agree that an
Applicant Borrower shall be entitled to receive Revolving Credit Loans and
obtain Letters of Credit for its account hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a Designated Borrower Notice to the Company and the Revolving Credit Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Revolving Credit Loans and obtain
Letters of Credit for its account hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided,
that, no Loan Notice or Letter of Credit Application may be submitted by or on
behalf of such Designated Borrower until the date five Business Days after such
effective date.

 

(b)                                 The Obligations under this Agreement of all
Designated Borrowers that are Domestic Subsidiaries shall be joint and several
in nature. The Obligations under this Agreement of all Designated Borrowers that
are Foreign Subsidiaries shall be several in nature.

 

70

--------------------------------------------------------------------------------


 

(c)                                  Each Subsidiary that is or becomes a
“Designated Borrower” pursuant to this Section 2.14 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices,
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) except as otherwise
requested by a Designated Borrower in the applicable Loan Notice, the receipt of
the proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(d)                                 The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such; provided, that,
there are no outstanding Loans payable by such Designated Borrower, Letters of
Credit issued on behalf of such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Loans made to it or Letters of Credit
obtained by it, as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

 

(e)                                  The Company is the only Borrower as of the
Closing Date.

 

2.15                        Increase in Revolving Credit Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Company may from time
to time request an increase in the Aggregate Revolving Credit Commitments by an
amount (for all such requests) not exceeding the Maximum Increase Amount;
provided, that, (i) any such request for an increase shall be in a minimum
amount of $25,000,000, and (ii) the Company may make a maximum of five such
requests during the term of this Agreement.

 

(b)                                 Proposed Lenders.  Any proposed increase in
the Aggregate Revolving Credit Commitments may be requested from existing
Revolving Credit Lenders, new prospective lenders who are Eligible Assignees
(and who are approved by the Administrative Agent, the L/C Issuer and the Swing
Line Lender, which approvals shall not be unreasonably withheld or delayed), or
a combination thereof, as selected by, and with such allocations of committed
amounts as may be determined by, the lead arranger(s) thereof and/or the
Company, provided, that, any incremental Revolving Credit Commitment provided by
an Eligible Assignee shall be in a principal amount of $5,000,000 or an integral
multiple of $500,000 in excess thereof. Any Lender approached to provide all or
a portion of any incremental Revolving Credit Commitment may elect or decline,
in its sole discretion, to provide such incremental Revolving Credit Commitment.

 

(c)                                  Effective Date and Allocations.  If the
Aggregate Revolving Credit Commitments are increased in accordance with this
Section, the Administrative Agent and the Company shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the final allocation of such increase and the Increase Effective Date.  As of
the

 

71

--------------------------------------------------------------------------------


 

Increase Effective Date, the Credit Agreement shall be amended to reflect the
incremental Revolving Credit Commitments of the Lenders or other Persons
providing such incremental Revolving Credit Commitments and the joinder to the
Credit Agreement of any Eligible Assignees providing such incremental Revolving
Credit Commitments.  Such amendment shall be executed and delivered by the
Administrative Agent, the Loan Parties and each Lender and Eligible Assignee
providing such incremental Revolving Credit Commitments without the consent of
any other party.  Such amendment shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Company, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
(1) of the Borrowers contained in Article V and (2) of each Loan Party contained
in each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, are (x) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (y) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct or true and correct in all material respects, as the case may be, as
of such earlier date; provided, that, the representations and warranties
contained in Section 5.09 shall be deemed to refer to the most recent Financial
Statements furnished pursuant to clauses (a) and (b) of Section 6.01, and (B) no
Default exists.  The Borrowers shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Aggregate Revolving Credit Commitments under
this Section.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                        Increase in Term A Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Company may from time
to time, request an increase in the Term A Facility by an amount (for all such
requests) not exceeding the Maximum Increase Amount; provided, that, any such
request for an increase shall be in a minimum amount of $25,000,000.

 

(b)                                 Proposed Lenders.  Any proposed increase in
the Term A Facility may be requested from existing Lenders, new prospective
lenders who are Eligible Assignees (and who are approved by the Administrative
Agent, which approval shall not be unreasonably withheld or delayed) or a
combination thereof, as selected by, and with such allocations of committed
amounts as may be determined by, the lead arranger(s) thereof and/or the
Company, provided, that, any incremental Term A Loans shall be in a principal
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof. Any
Lender approached to provide all or a portion of any incremental Term A Loans
pursuant to this Section may elect or decline, in its sole discretion, to
provide such incremental Term A Loans.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Effective Date and Allocations.  If the
Term A Facility is increased in accordance with this Section, the Administrative
Agent shall promptly notify the Company and the Lenders of the amount and
effective date (the “Term Increase Effective Date”) of such increase.  As of the
Term Increase Effective Date, the Credit Agreement shall be amended to reflect
the incremental Term A Loans being made on the Term Increase Effective Date and
the joinder to the Credit Agreement of any Eligible Assignees making any such
incremental Term A Loans.  Such amendment shall be executed and delivered by the
Administrative Agent, the Loan Parties and each Person making any such
incremental Term A Loans without the consent of any other party.  Such amendment
shall be in form and substance reasonably satisfactory to the Administrative
Agent.  On the Term Increase Effective Date, each incremental Term A Loan made
on such date shall be deemed a Term A Loan for all purposes hereof (including
without limitation for purposes of the payment and amortization requirements of
Section 2.07(a)) and the holder thereof shall be deemed a Term A Lender for all
purposes hereof.

 

(d)                                 Conditions to Effectiveness of Increase.
Notwithstanding the foregoing, no increase to the Term A Facility shall become
effective under this Section 2.16 unless (i) on the date of such effectiveness,
the conditions set forth in Sections 4.02(a) and 4.02(b) shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Company, (ii) after
giving effect to such increase, (A) the Company would be in compliance, on a pro
forma basis, with the covenants set forth in Section 7.11 and (B) no Default has
occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the Term Increase
Effective Date and executed by a Responsible Officer of the Company, (iii) all
reasonable fees and expenses owing to the Administrative Agent and the Term
Lenders shall have been paid, (iv) an amendment to this Agreement consistent
with Section 2.16(c) and reasonably satisfactory to the Administrative Agent in
form and substance shall have been executed and delivered by the applicable
parties and (v) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.17                        Incremental Term Facilities.

 

(a)                                 Request for Incremental Term Facility. 
Provided there exists no Default, upon notice to the Administrative Agent, the
Company may from time to time on or after the Closing Date request an
Incremental Term Facility in an aggregate amount (for all such requests) not
exceeding the Maximum Increase Amount; provided, that, (i) any such request for
an Incremental Term Facility shall be in a minimum amount of $25,000,000;
(ii) the maturity date and weighted average life to maturity (as of the
effective date of such Incremental Term Facility) of the Incremental Term Loans
under such Incremental Term Facility shall be no earlier than, or shorter than,
as the case may be, the latest Maturity Date and weighted average life to
maturity (as of the effective date of such Incremental Term Facility), as the
case may be, of the Term A Facility or any other then-existing tranche of
Incremental Term Loans; (iii) the interest rate margins applicable to the
Incremental Term Loans under such Incremental Term Facility shall be determined
by the Company and the Incremental Term Lenders under such Incremental Term
Facility; provided, that, in the event the interest rate margins (other than as
a result of the imposition of default interest) for Incremental Term Loans under
any Incremental Term Facility are higher than the interest rate margins for Term
Loans under any then-existing Term Facility by

 

73

--------------------------------------------------------------------------------


 

more than 0.50%, then the interest rate margins for Term Loans under each such
then-existing Term Facility shall be increased to the extent necessary so that
such interest rate margins shall be equal to the interest rate margins for the
Incremental Term Loans under such Incremental Term Facility, minus 0.50%;
provided, further, that, in determining the interest rate margins applicable to
Incremental Term Loans under any Incremental Term Facility and any other
then-existing Term Loans, (A) original issue discount or upfront fees (which
shall be deemed to constitute like amounts of original issue discount) payable
or paid, as the case may be, by any Loan Party to the lenders of such Term
Loans, as the case may be, in the initial primary syndication thereof shall be
included (with original issue discount being equated to interest based on
assumed 4-year life to maturity), (B) customary arrangement, structuring,
underwriting or commitment fees (or similar fee, however denominated) payable or
paid, as the case may be, to any of the Arrangers (or their affiliates) in
connection with such Term Loans, as the case may be, or to one or more arrangers
(or their affiliates) thereof shall be excluded and (C) if there is a eurodollar
rate floor or base rate floor applicable to Incremental Term Loans under such
Incremental Term Facility that is greater than such floor applicable to any
other Term Loans, such increased amount at the time of such determination shall
be equated to an increase in the interest rate margin for purposes of
determining whether the interest rate margins for Incremental Term Loans under
such Incremental Term Facility are higher than the applicable interest rate
margins for any Term Loans; (iv) the Incremental Term Loans under such
Incremental Term Facility shall rank pari passu in right of payment and security
with all other Term Loans and the Revolving Credit Facility; (v) the Incremental
Term Loans under such Incremental Term Facility share ratably in any prepayment
with the other Term Loans; and (vi) the Incremental Term Loans under such
Incremental Term Facility shall be on the same terms and conditions as those set
forth in this Agreement, except as set forth in clause (ii) or (iii) above or to
the extent reasonably satisfactory to the Administrative Agent.

 

(b)                                 Proposed Lenders.  Any proposed Incremental
Term Facility may be requested from existing Lenders, new prospective lenders
who are Eligible Assignees or a combination thereof, as selected by, and with
such allocations of committed amounts as may be determined by, the lead
arranger(s) thereof and/or the Company, provided, that, the Incremental Term
Loans made by an Eligible Assignee under such Incremental Term Facility shall be
in a principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof. Any Lender approached to provide all or a portion of any
Incremental Term Facility may elect or decline, in its sole discretion, to
provide Incremental Term Loans under such Incremental Term Facility.

 

(c)                                  Notification by Administrative Agent;
Amendments.  The Administrative Agent shall promptly notify the Company and the
Lenders of the amount and effective date (the “Incremental Term Loans Funding
Date”) of any Incremental Term Facility. Notwithstanding anything in this
Agreement to the contrary, in connection with any Incremental Term Facility,
this Agreement and the other Loan Documents may be amended in a writing executed
and delivered by the Loan Parties, the Persons providing such Incremental Term
Facility and the Administrative Agent to reflect any changes (including, without
limitation, changes to Section 10.01 and the definitions related thereto)
necessary to give effect to such Incremental Term Facility in accordance with
its terms as set forth herein, which may include the addition of such
Incremental Term Facility as a separate facility, permit sharing set forth in
Section 2.13 in a manner consistent with the treatment hereunder of the other
Term Loans, and to otherwise (subject to the proviso to Section 2.17(a)) treat
such Incremental Term Loans under such Incremental Term Facility in a manner
consistent with the other then-existing Term Loans.

 

(d)                                 Conditions to Effectiveness of New
Advances.  Notwithstanding the foregoing, no Incremental Term Loans under any
Incremental Term Facility shall be made hereunder unless

 

74

--------------------------------------------------------------------------------


 

(i) on the Incremental Term Loans Funding Date, the conditions set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Responsible Officer of the Company, (ii) after giving effect to the borrowing
of such Incremental Term Loans, (A) the Company would be in compliance, on a pro
forma basis, with the covenants set forth in Section 7.11 and (B) no Default has
occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the Incremental
Term Loans Funding Date and executed by a Responsible Officer of the Company,
(iii) all reasonable fees and expenses owing to the Administrative Agent and the
lenders providing Incremental Term Loans under such Incremental Term Facility
shall have been paid, (iv) an amendment to this Agreement consistent with
Section 2.17(c) and reasonably satisfactory to the Administrative Agent in form
and substance shall have been executed and delivered by the applicable parties
and (v) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.18                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the applicable
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
provided pursuant to Section 2.18(a) or any other section of this Agreement
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The applicable Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the applicable Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any
provision hereof in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

75

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that,
(x) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.18 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or the Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.19                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Governmental Rule:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders” and “Required Revolving Lenders” and Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or the Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by the L/C Issuer or the Swing Line
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.18; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against that
Defaulting

 

76

--------------------------------------------------------------------------------


 

Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (A) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(B) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.19(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  (A) That Defaulting Lender
shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender), (B) that
Defaulting Lender shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i), and (C) with respect to any Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Company shall (x) pay to each non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 10.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.18.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.19(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 L/C Issuer.  For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer.

 

(b)                                 Payments Free of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Governmental Rules.  If any applicable Governmental Rule (as determined in the
good faith discretion of the Administrative Agent or applicable Borrower)
requires the deduction or withholding of any Tax from any such payment, then the
applicable Borrower and the Administrative Agent shall be entitled to make such
deduction or withholding.

 

(ii)                                  If any Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)                               If any Borrower or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) such Borrower or the Administrative
Agent, as required by such laws, shall

 

78

--------------------------------------------------------------------------------


 

withhold or make such deductions as are determined by it to be required,
(B) such Borrower or the Administrative Agent, to the extent required by such
laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(c)                                  Payment of Other Taxes by the Borrowers. 
The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Governmental Rule, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes and Other Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by Section 3.01(e) so long
as the Administrative Agent shall have in good faith made a written demand upon
such Lender for the applicable payment and such payment demand has not been
satisfied in full by the applicable Lender within 30 days after such written
demand.  In the event of a payment to the Administrative Agent by a Borrower
pursuant to the preceding sentence, upon the request of a Borrower, the
Administrative Agent shall execute and deliver such documents or instruments as
the applicable Borrower may reasonably request to assign to the applicable
Borrower any claims that the Administrative Agent may have against the
applicable Lender with respect to the payments to the Administrative Agent that
were required to have been made pursuant to Section 3.01(e) below (including the
right of set off provided in the last sentence of Section 3.01(e) below).  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan

 

79

--------------------------------------------------------------------------------


 

Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

 

(f)                                   Evidence of Payments.  Upon request by a
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority pursuant to this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
requesting Borrower or the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent (provided, that, the Administrative Agent shall be under no obligation to
so request), at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

80

--------------------------------------------------------------------------------


 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a CFC
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner of a payment received under any of the Loan Documents, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
at the time or times prescribed by law and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of any other form prescribed by applicable Governmental Rule as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Governmental Rule to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA

 

81

--------------------------------------------------------------------------------


 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Governmental Rule (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.  Each Lender shall promptly take such steps (at the cost and expense of the
Company) as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Requirements of Law of any such jurisdiction that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, each Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Requirements of Law of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

(h)                                 Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or the amount
of any credit in lieu of refund) of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund (or credit in lieu of refund)), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu of refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) to the extent the payment of such
amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the

 

82

--------------------------------------------------------------------------------


 

indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.02                        Illegality.

 

If any Lender determines that any Requirements of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, (a) on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a)(i) the Administrative Agent or the Required
Lenders determine that deposits (whether in Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, or (ii) adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan (whether denominated in

 

83

--------------------------------------------------------------------------------


 

Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (A) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (B) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.  For the avoidance of doubt, nothing contained in this paragraph shall
permit the Administrative Agent to establish an alternative interest rate for
Base Rate Loans and, during the applicable determination, the utilization of the
Eurodollar Rate component of the Base Rate shall remain suspended in accordance
with the preceding paragraph.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(d)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and Other Taxes covered by Section 3.01, (B) Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(iii)                               [intentionally omitted]; or

 

84

--------------------------------------------------------------------------------


 

(iv)                              impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder with respect to any Eurocurrency Rate Loan or
L/C Credit Extension (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or the L/C Issuer or such Lender’s
or the L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by the L/C Issuer, to a level below that which such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time upon request of such
Lender or L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided, that,
no Borrower shall be required to compensate a Lender or the L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(d)                                 Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good

 

85

--------------------------------------------------------------------------------


 

faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided, that, no Borrower shall be required to compensate a
Lender pursuant to this Section 3.05 for any loss, cost or expense incurred more
than nine months prior to the date that such Lender notifies the Company of the
act or omission giving rise to such loss, cost or expense and such Lender’s
intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the

 

86

--------------------------------------------------------------------------------


 

offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders;
Certificates.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender and the L/C Issuer may make any Credit Extension to any Borrower
through any Lending Office; provided, that, the exercise of this option shall
not affect the obligation of the applicable Borrower to repay the Credit
Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer.  The Company hereby agrees to pay (or to cause the applicable Designated
Borrower to pay), within 10 days of the request therefor, all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or there occurs any prepayment or
conversion of its Loans under Section 3.02, the Company may replace such Lender,
so long as such replacement will result in a reduction of such compensation or
amounts in accordance with Section 10.13.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the basis for and a
calculation of the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of Section 3.04 or Section 3.05 and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

3.07                        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

87

--------------------------------------------------------------------------------


 

The obligation of the L/C Issuer and each Lender to make the initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party (as applicable), each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

 

(ii)                                  Notes executed by the Company in favor of
each Lender requesting Notes;

 

(iii)                               the certificate of incorporation (or
comparable document) of each Loan Party certified by the secretary of state (or
comparable public official) of its jurisdiction of organization (or, if any such
Person is organized or incorporated under the laws of any jurisdiction outside
the United States, such other evidence as the Administrative Agent may request
to establish that such Person is duly organized or incorporated and existing
under the laws of such jurisdiction), together with an English translation
thereof (if appropriate);

 

(iv)                              to the extent such jurisdiction has the legal
concept of a corporation being in good standing and a Governmental Authority in
such jurisdiction issues any evidence of such good standing, a certificate of
good standing (or comparable certificate) for each Loan Party certified by the
secretary of state (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)                                 a certificate of the secretary or an
assistant secretary (or comparable officer) or a director of each Loan Party
certifying (A) that attached thereto is a true and correct copy of the bylaws
(or comparable document) of such Loan Party as in effect (or, if any such Loan
Party is organized or incorporated under the laws of any jurisdiction outside
the United States, its constitutional documents or any other comparable document
provided for in the respective corporate laws of that jurisdiction), (B) that
attached thereto are true and correct copies of resolutions duly adopted by the
board of directors of such Loan Party (or other comparable enabling action) and
continuing in effect, which (1) authorize the execution, delivery and
performance by such Person of the Loan Documents to be executed by such Person
and the consummation of the transactions contemplated thereby and (2) designate
the officers, directors and attorneys authorized so to execute, deliver and
perform on behalf of such Person and (C) that there are no proceedings for the
dissolution, liquidation, winding-up, judicial management, arrangement or
administration (or any comparable proceedings in any jurisdiction) of such
Person, together with a certified English translation thereof (if appropriate);

 

88

--------------------------------------------------------------------------------


 

(vi)                              a certificate (which may be combined with the
certificate set forth in clause (v) above) of the secretary or an assistant
secretary (or comparable officer) or a director of each Loan Party certifying
the incumbency, signatures and authority of the officers, directors and
attorneys of such Person authorized to execute, deliver and perform the Loan
Documents to be executed by such Person, together with a certified English
translation thereof (if appropriate);

 

(vii)                           favorable written opinions from each of the
following legal counsel for the Loan Parties, addressed to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders, covering such
legal matters as the Administrative Agent may reasonably request and otherwise
in form and substance satisfactory to the Administrative Agent: (A) Curtis,
Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for the Company and its
Subsidiaries, and (B) Allen & Gledhill, Singapore counsel for the Company and
its Subsidiaries;

 

(viii)                        a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and stating that such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

 

(ix)                              a certificate signed by a Responsible Officer
of the Company certifying (A) that the conditions specified in
Section 4.01(a)(xi), Section 4.02(a) and Section 4.02(b) have been satisfied,
(B) that there has been no event or circumstance since March 31, 2017 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; (C) the current Debt Ratings, and (D) pro
forma calculations of the Debt/EBITDA Ratio and the Interest Coverage Ratio,
based upon the Company’s Financial Statements for the fiscal year ended
March 31, 2017;

 

(x)                                 evidence that the Existing Credit Agreement
has been or concurrently with the Closing Date is being terminated and all
letters of credit thereunder cancelled or defeased in a manner satisfactory to
the Administrative Agent, and all Liens securing obligations under such credit
agreement have been or concurrently with the Closing Date are being released;

 

(xi)                              evidence satisfactory to the Administrative
Agent that all guarantees have been, or concurrently with the Closing Date will
be, released under the Term Loan Credit Agreement, the 2013 Indenture and the
2015 Indenture; and

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the

 

89

--------------------------------------------------------------------------------


 

closing proceedings (provided, that, such estimate shall not thereafter preclude
a final settling of accounts between the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of
(i) the Borrowers contained in Article V and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be (A) in the case of representations
and warranties that are qualified as to materiality, true and correct, and
(B) in the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct or true and correct in all material
respects, as the case may be, as of such earlier date; provided, that, the
representations and warranties contained in Section 5.09 shall be deemed to
refer to the most recent Financial Statements furnished pursuant to clauses
(a) and (b) of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 as to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

90

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01                        Due Incorporation, Qualification, Etc.

 

Each Loan Party and each Significant Subsidiary (a)(i) is duly organized or
incorporated and validly existing and (ii) in any jurisdiction in which such
legal concept is applicable, is in good standing under the laws of its
jurisdiction of organization, (b) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted and (c) is
duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (a)(ii) or (c), where the failure to be in good
standing or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

5.02                        Authority.

 

The execution, delivery and performance by each of the Borrowers and each
Subsidiary Guarantor of each Loan Document executed, or to be executed, by such
Person and the consummation of the transactions contemplated thereby (a) are
within the power of such Person and (b) have been duly authorized by all
necessary actions on the part of such Person.

 

5.03                        Enforceability.

 

Each Loan Document executed, or to be executed, by each of the Borrowers and
each Subsidiary Guarantor has been, or will be, duly executed and delivered by
such Person and constitutes, or when executed will constitute, a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

5.04                        Non-Contravention.

 

The execution and delivery by each of the Borrowers and each Subsidiary
Guarantor of the Loan Documents executed by such Person and the performance and
consummation of the transactions contemplated thereby do not (a) violate any
material Requirement of Law applicable to such Person, (b) violate any provision
of, or result in the breach or the acceleration of, or entitle any other Person
to accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of such Person or (c) result in the creation or
imposition of any material Lien (or the obligation to create or impose any Lien)
upon any property, asset or revenue of such Person (other than Liens created
under the Loan Documents).

 

5.05                        Approvals.

 

No material consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including the shareholders of any Person) is required in connection with the
execution and delivery of the Loan Documents executed by each of the Borrowers
and each Subsidiary Guarantor and the performance or consummation of the
transactions contemplated

 

91

--------------------------------------------------------------------------------


 

thereby, except such as (a) have been made or obtained and are in full force and
effect or (b) are being made or obtained in a timely manner and once made or
obtained will be in full force and effect.

 

5.06                        No Violation or Default.

 

Neither any Borrower, nor any Subsidiary Guarantor, nor any of the Company’s
Subsidiaries is in violation of or in default with respect to (a) any
Requirement of Law applicable to such Person or (b) any Contractual Obligation
of such Person, where, in each case or in the aggregate, such violation or
default is reasonably and substantially likely to have a Material Adverse
Effect. Without limiting the generality of the foregoing, neither any Borrower,
nor any Subsidiary Guarantor nor any of the Company’s Subsidiaries (i) has
violated any Environmental Laws, (ii) to the knowledge of any Borrower, any
Subsidiary Guarantor or any of the Company’s Subsidiaries, has any liability
under any Environmental Laws or (iii) has received notice or other communication
of an investigation or, to the knowledge of any Borrower, any Subsidiary
Guarantor or any of the Company’s Subsidiaries, is under investigation by any
Governmental Authority having authority to enforce Environmental Laws, where
such violation, liability or investigation is reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.  No
Default has occurred and is continuing.

 

5.07                        Litigation.

 

No actions (including derivative actions), suits, proceedings or investigations
are pending or, to the knowledge of any Borrower, threatened against any
Borrower, any Subsidiary Guarantor or any of the Company’s Subsidiaries at law
or in equity in any court or before any other Governmental Authority which
(a) based upon the written advice of such Person’s outside legal counsel, is
reasonably likely to be determined adversely and if so adversely determined is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect or (b) seeks to enjoin, either directly or indirectly,
the execution, delivery or performance by any Borrower or any Subsidiary
Guarantor of the Loan Documents or the transactions contemplated thereby.

 

5.08                        Title; Possession Under Leases.

 

Each Borrower, each Subsidiary Guarantor and each of the Company’s Subsidiaries
own and have good and valid title, or a valid leasehold interest in, all their
respective material properties and assets as reflected in the most recent
Financial Statements delivered to the Administrative Agent (except those assets
and properties disposed of in the ordinary course of business or otherwise in
compliance with the terms of this Agreement (whether or not then in effect)
since the date of such Financial Statements) and all respective material assets
and properties acquired by such Borrower, each Subsidiary Guarantor and the
Company’s Subsidiaries since such date (except those disposed of in the ordinary
course of business or otherwise in compliance with the terms of this Agreement
(whether or not then in effect) since such date).  Such assets and properties
are subject to no Liens, except for Permitted Liens.

 

5.09                        Financial Statements.

 

The consolidated Financial Statements of the Company and its Subsidiaries
(including, if required to be consolidated for GAAP purposes, the Unrestricted
Subsidiaries) which have been delivered to the Administrative Agent, (a) are in
accordance with the books and records of the Company and its Subsidiaries
(including, if required to be consolidated for GAAP purposes, the Unrestricted
Subsidiaries), which have been maintained in accordance with good business
practice, (b) have been prepared in conformity with GAAP and (c) fairly present
in all material respects the financial conditions and results of operations of
the Company and its Subsidiaries (including, if required to be consolidated for
GAAP purposes, the Unrestricted Subsidiaries) as of the dates thereof and for
the periods covered thereby.

 

92

--------------------------------------------------------------------------------


 

Neither the Company nor any of its Subsidiaries (including, if required to be
consolidated for GAAP purposes, the Unrestricted Subsidiaries) has any
Contingent Obligations, liability for taxes or other outstanding obligations
which are material in the aggregate, except as disclosed or reflected in the
Financial Statements of the Company for the fiscal year ended March 31, 2017,
furnished by the Company to the Administrative Agent prior to the Closing Date,
or in the Financial Statements delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b), or except as permitted under Articles VI and VII of this
Agreement.

 

5.10                        Employee Benefit Plans.

 

(a)                                 Based on the latest valuation of each
Employee Benefit Plan subject to Title IV of ERISA that any Borrower or any
ERISA Affiliate maintains or contributes to, or has any obligation under (which
occurred within twelve months of the date of this representation), the aggregate
benefit liabilities of such plan within the meaning of section 4001 of ERISA did
not exceed the aggregate value of the assets of such plan, except to the extent
not reasonably and substantially likely to have a Material Adverse Effect. 
Neither any Borrower nor any ERISA Affiliate has any material liability with
respect to any post-retirement benefit under any Employee Benefit Plan which is
a welfare plan (as defined in section 3(1) of ERISA), other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of ERISA,
except to the extent any such liability with respect to any post-retirement
benefit is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.

 

(b)                                 Each Employee Benefit Plan complies, in both
form and operation, in all material respects, with its terms, ERISA and the
Code, and no condition exists or event has occurred with respect to any such
plan which would result in the incurrence by any Borrower or any ERISA Affiliate
of any material liability, fine or penalty, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Each Employee Benefit Plan, related trust agreement,
arrangement and commitment of any Borrower or any ERISA Affiliate is legally
valid and binding and is in all material respects in full force and effect,
except as is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.  As of the Closing Date, no Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any pending or threatened claim or suit, other than any such audit,
investigation, claim or suit that is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.  Neither any
Borrower nor any ERISA Affiliate nor, to the knowledge of any Borrower, any
fiduciary of any Employee Benefit Plan has engaged in a prohibited transaction
under section 406 of ERISA or section 4975 of the Code which would subject any
Borrower to any material tax, penalty or other liability, including a liability
to indemnify.

 

(c)                                  No Multiemployer Plan in which the
Borrowers or any ERISA Affiliate participates is in critical or endangered
status (as defined in ERISA and the Code) except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Neither any Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under section
4201 of ERISA or as a result of a sale of assets described in section 4204 of
ERISA. Neither any Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is insolvent under and within the meaning of section 4241 or
section 4245 of ERISA or that any Multiemployer Plan intends to terminate or has
been terminated under section 4041A of ERISA, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

(d)                                 All employer and employee contributions
required by any applicable Governmental Rule in connection with all Foreign
Plans have been made, or, if applicable, accrued, in all material respects, in
accordance with the country-specific or other applicable accounting practices. 
The fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient, except to the extent that is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, to procure or provide for the accrued benefit obligations, as of the
Closing Date, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions (if applicable) and
valuations most recently used to determine employer contributions to such
Foreign Plan, which actuarial assumptions and valuations are commercially
reasonable viewed as a whole.  Each Foreign Plan required to be registered has
been so registered and has been maintained in good standing with applicable
Governmental Authorities except to the extent that is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Foreign Plan reasonably complies in all material respects with all
applicable Governmental Rules.

 

(e)                                  As of the Closing Date, the Company is not
and will not be (i) an employee benefit plan subject to Title I of ERISA, (ii) a
plan or account subject to Section 4975 of the Code, (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (iv) a “governmental plan” within the meaning of ERISA.

 

5.11                        Other Regulations.

 

No Borrower or any Material Subsidiary is subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any state public utilities code
or any other Governmental Rule that limits its ability to incur Indebtedness of
the type represented by the Obligations.

 

5.12                        Patent and Other Rights.

 

Each Borrower and each of the Company’s Subsidiaries own, license or otherwise
have the full right to use, under validly existing agreements, without known
conflict with any rights of others, all patents, licenses, trademarks, trade
names, trade secrets, service marks, copyrights and all rights with respect
thereto, which are required to conduct their businesses as now conducted, except
such patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto which if not validly owned,
licensed or used would not be reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.

 

5.13                        Governmental Charges.

 

Each Borrower and each of the Company’s Subsidiaries have filed or caused to be
filed all tax returns, and, in compliance with all applicable Requirements of
Law, all reports and declarations which are required by any Governmental
Authority to be filed by them (or, in each case, extensions thereof have been
validly obtained), in each case other than to the extent that the failure to do
so would not be reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.  Each Borrower and each of the Company’s
Subsidiaries have paid, or made provision for the payment of, all taxes and
other Governmental Charges which have or may have become due pursuant to said
returns or otherwise and all other indebtedness, except such Governmental
Charges, taxes or indebtedness, if any, which are being contested in good faith
and as to which if unpaid adequate reserves (determined in accordance with GAAP)
have been provided or which are not reasonably and substantially likely (alone
or in the aggregate) to have a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

5.14                        Margin Stock; Investment Company Act.

 

(a)                                 No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying any Margin Stock.  No proceeds of any Loan and no Letter of Credit will
be used to purchase or carry any Margin Stock, or to extend credit to any Person
for the purpose of purchasing or carrying any Margin Stock, in either case in a
manner that violates or causes a violation of Regulations T, U or X of the FRB
or any other regulation of the FRB.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Subsidiaries, Etc.

 

Schedule 5.15 (as of March 31, 2017 and as thereafter updated by the Company in
a written notice to the Administrative Agent no later than the date set forth in
Section 6.01(f)) sets forth each of the Company’s Significant Subsidiaries,
Material Subsidiaries and Unrestricted Subsidiaries, its jurisdiction of
organization, the percentages of shares owned directly or indirectly by the
Company and whether the Company owns such shares directly or, if not, the
Subsidiary of the Company that owns such shares.

 

5.16                        Solvency, Etc.

 

Each of the Borrowers, each Subsidiary Guarantor and each Material Subsidiary is
Solvent and, after the execution and delivery of the Loan Documents and the
consummation of the transactions contemplated thereby, will be Solvent.

 

5.17                        No Withholding, Etc.

 

Except as otherwise disclosed by a Borrower to the Administrative Agent from
time to time (which the Administrative Agent will deliver to the Lenders),
(a) no Borrower has actual knowledge of any requirement under any Governmental
Rule to make any deduction or withholding of any nature whatsoever from any
payment required to be made by any Borrower hereunder or under any other Loan
Document and (b) neither this Agreement nor any of the other Loan Documents is
subject to any registration or stamp tax or any other similar or like taxes
payable in any relevant jurisdiction.

 

5.18                        No Material Adverse Effect.

 

Since March 31, 2017, no event has occurred and no condition exists which, alone
or in the aggregate, (a) has had (and continues to have) or (b) is reasonably
and substantially likely to have, a Material Adverse Effect.

 

5.19                        Accuracy of Information Furnished.

 

The Loan Documents and the other certificates, statements and information
(excluding projections) furnished to the Administrative Agent or any Lender in
writing by or on behalf of the Borrowers, the Subsidiary Guarantors and the
Company’s Subsidiaries in connection with the Loan Documents and the
transactions contemplated thereby, taken as a whole, as of the date furnished,
do not contain and will not contain any untrue statement of a material fact and
do not omit and will not omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that, with respect to projected financial information,
the

 

95

--------------------------------------------------------------------------------


 

Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

5.20                        Representations as to Foreign Obligors.

 

The Company represents and warrants to the Administrative Agent and the Lenders,
with respect to each Foreign Subsidiary that is at any time a Foreign Obligor,
and each Designated Borrower at any time existing that is a Foreign Subsidiary,
represents and warrants with respect to itself, that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Requirements of Law with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Obligor, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts.  Neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of the courts or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized or incorporated and
existing in respect of its obligations under the Applicable Foreign Obligor
Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in all material respects in proper legal form under the Requirements of Law of
the jurisdiction in which such Foreign Obligor is organized or incorporated and
existing for the enforcement thereof against such Foreign Obligor under the
Requirements of Law of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized or
incorporated and existing or that any registration charge or stamp or similar
tax be paid on or in respect of the Applicable Foreign Obligor Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized or incorporated and existing either (i) on or by
virtue of the execution or delivery of the Applicable Foreign Obligor Documents
or (ii) on any payment to be made by such Foreign Obligor pursuant to the
Applicable Foreign Obligor Documents, except in either case as has been
disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized or incorporated and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided, that, any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

 

5.21                        Taxpayer Identification Number; Other Identifying
Information.

 

96

--------------------------------------------------------------------------------


 

The true and correct unique identification number of the Company that has been
issued by its jurisdiction of incorporation or organization and the name of such
jurisdiction (as well as any U.S. taxpayer identification number issued to the
Company, if any) is set forth on Schedule 5.21.

 

5.22                        OFAC.

 

Neither the Company, nor any of its Subsidiaries (including any Unrestricted
Subsidiaries to the extent such Unrestricted Subsidiaries would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”), nor,
to the knowledge of the Company and its Subsidiaries (including any Unrestricted
Subsidiaries to the extent such Unrestricted Subsidiaries would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”), any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority, or (iii) located, organized
or resident in a Designated Jurisdiction, except to the extent permitted for a
Person that is required to comply with Sanctions.

 

5.23                        Anti-Corruption Laws.

 

The Company and its Subsidiaries (including any Unrestricted Subsidiaries to the
extent such Unrestricted Subsidiaries would constitute Subsidiaries but for
being excluded from the definition of “Subsidiary”), have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to them and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

5.24                        EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

6.01                        Information.

 

The Company shall deliver to the Administrative Agent (for distribution to the
Lenders), in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)                                 As soon as available and in no event later
than 55 days after the last day of each fiscal quarter of the Company, a copy of
the Financial Statements of the Company and its Subsidiaries (including, if
required to be consolidated for GAAP purposes, the Unrestricted Subsidiaries)
(prepared on a consolidated basis) for such quarter and for the fiscal year to
date, certified by the chief executive officer, chief operating officer, chief
financial officer, treasurer, assistant treasurer, controller or senior vice
president of finance of the Company to present fairly

 

97

--------------------------------------------------------------------------------


 

in all material respects the financial condition, results of operations and
other information reflected therein and to have been prepared in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);

 

(b)                                 (i) As soon as available and in no event
later than 100 days after the close of each fiscal year of the Company,
(A) copies of the audited Financial Statements of the Company and its
Subsidiaries (including, if required to be consolidated for GAAP purposes, the
Unrestricted Subsidiaries) (prepared on a consolidated basis) for such year,
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, and (B) copies of
the unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit) reasonably acceptable to the Administrative Agent) of such
accountants, and (ii) if and when received from such accountants in connection
with the annual audited Financial Statements of the Company (it being
acknowledged and agreed that this clause (ii) imposes no obligation to so
request or obtain such certificates), certificates of such accountants to the
Administrative Agent stating that in making the examination necessary for their
opinion they have reviewed this Agreement and have obtained no knowledge of any
Default which has occurred and is continuing, or if, in the opinion of such
accountants, a Default has occurred and is continuing, a statement as to the
nature thereof;

 

(c)                                  Contemporaneously with the quarterly and
year-end Financial Statements required by the foregoing clauses (a) and (b), a
Compliance Certificate executed by the chief executive officer, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
senior vice president of finance of the Company, properly completed;

 

(d)                                 As soon as possible and in no event later
than five Business Days after any Responsible Officer of a Borrower knows of the
occurrence or existence of (i) any Reportable Event under any Employee Benefit
Plan or Multiemployer Plan which is reasonably and substantially likely (alone
or in the aggregate) to result in liability to such Borrower or any of the
Company’s Subsidiaries of $50,000,000 or more, (ii) any actual or threatened
litigation or suits against any Borrower or any of the Company’s Subsidiaries
involving potential monetary damages payable by any Borrower or the Company’s
Subsidiaries of $50,000,000 or more alone or in the aggregate, (iii) any other
event or condition which is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect, (iv) any Default or (v) any event
of the type described in Section 8.01(f) or (g) with respect to any Subsidiary,
so long as such Subsidiary is determined at the time of such event to be a
Significant Subsidiary, the statement of the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of such Borrower setting forth
details of such event, condition or Default and the action which such Borrower
proposes to take with respect thereto;

 

(e)                                  Promptly after they are sent, made
available or filed, copies of (i) all registration statements and reports filed
by any of the Borrowers or any of the Company’s Subsidiaries with the SEC
(including all 10-Q, 10-K and 8-K reports) and (ii) all reports, proxy
statements and financial statements sent or made available by any of the
Borrowers or any of the Company’s Subsidiaries to its public security holders;

 

(f)                                   As soon as possible and in no event later
than 55 days after the last day of each fiscal quarter (or 100 days in the case
of the last fiscal quarter of each fiscal year), or, solely during any
Subsidiary Guarantor Period, 55 days after the date of any Material Subsidiary
Recalculation Event that would result in an additional Material Subsidiary
(based on the Pro

 

98

--------------------------------------------------------------------------------


 

Forma MS Test as applied as of such date), written notice of (i) any new
Significant Subsidiary or Material Subsidiary acquired or established during
such quarter (or as a result of such Material Subsidiary Recalculation Event) or
year (as applicable) or any other change in the information set forth in
Schedule 5.15 during such quarter (it being understood that at any time that is
not a Subsidiary Guarantor Period the Loan Parties shall only be required to
provide the information required by this clause (f)(i) on an annual basis
following the last fiscal quarter of each fiscal year), (ii) each Subsidiary of
the Company that has become a Significant Subsidiary or a Material Subsidiary
during such quarter (or as a result of such Material Subsidiary Recalculation
Event) or year (as applicable) (it being understood that at any time that is not
a Subsidiary Guarantor Period the Loan Parties shall only be required to provide
the foregoing information required by this clause (f)(ii) on an annual basis
following the last fiscal quarter of each fiscal year) and, solely during any
Subsidiary Guarantor Period, indicating for each such new Significant Subsidiary
or such new Material Subsidiary whether such Significant Subsidiary or such
Material Subsidiary is an Eligible Material Subsidiary or Ineligible Material
Subsidiary and if the latter, the reason it is an Ineligible Material
Subsidiary, and (iii) solely during any Subsidiary Guarantor Period, each
Subsidiary that may have previously been an Ineligible Material Subsidiary but
which became an Eligible Material Subsidiary during such quarter;

 

(g)                                  Promptly after any Borrower changes its
legal name or the address of its chief executive office, written notice setting
forth such Borrower’s new legal name and/or new address;

 

(h)                                 Promptly, a copy of any announcement by
Moody’s, S&P or Fitch of any change or possible change in a Debt Rating;

 

(i)                                     Promptly during any Subsidiary Guarantor
Period, notice of the occurrence of any Material Subsidiary Recalculation Event;
and

 

(j)                                    Such other instruments, agreements,
certificates, opinions, statements, documents and information relating to the
operations or condition (financial or otherwise) of such Borrower or the
Company’s Subsidiaries, and compliance by such Borrower with the terms of this
Agreement and the other Loan Documents as Administrative Agent on behalf of
itself or one or more Lenders may from time to time reasonably request.

 

The Company shall deliver concurrently with the delivery of any financial
statements pursuant to Section 6.01(a) or 6.01(b) the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of each Unrestricted Subsidiary (if any) from such
consolidated financial statements.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided, that:
(i) the Company shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic

 

99

--------------------------------------------------------------------------------


 

versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (1) the Administrative Agent or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that so long as such Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” 
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC”.

 

6.02                        Books and Records.

 

Each Borrower and the Company’s Subsidiaries shall at all times keep proper
books of record and account which shall be complete and correct in all material
respects in accordance with GAAP; provided, that, with respect to any Subsidiary
acquired by the Company or its Subsidiaries after the Closing Date pursuant to a
stock purchase or merger transaction (other than (a) a Person that is merged
with or into a Subsidiary of the Company that owned assets (other than de
minimis assets necessary to create an acquisition vehicle) immediately prior to
such merger and (b) a Pro Forma Calculation Subsidiary), such Subsidiary shall
only be required to (i) keep proper books of record and account which shall be
complete and correct in all material respects in accordance with GAAP in respect
of transactions occurring after the date of such acquisition, and (ii) from and
after the date that is the first day of the first fiscal year of the Company
that follows the date of such acquisition by more than three months, keep proper
books of record and account in respect of all other matters which shall be
complete and correct in all material respects in accordance with GAAP.

 

6.03                        Inspections.

 

100

--------------------------------------------------------------------------------


 

Each Borrower and the Company’s Subsidiaries shall permit the Administrative
Agent and each Lender, or any agent or representative thereof, upon reasonable
notice and during normal business hours, to visit and inspect any of the
properties and offices of such Borrower and the Company’s Subsidiaries, to
examine the books and records of such Borrower and the Company’s Subsidiaries
and make copies thereof and to discuss the affairs, finances and business of
such Borrower and the Company’s Subsidiaries with, and to be advised as to the
same by, their officers, auditors and accountants, all at such times and
intervals as the Administrative Agent or any Lender may reasonably request
(which visits and inspections shall be at the expense of the Administrative
Agent (subject to reimbursement by the Lenders pursuant to Section 10.04(c)) or
such Lender unless a Default has occurred and is continuing).

 

6.04                        Insurance.

 

Each Borrower and the Company’s Subsidiaries shall (a) carry and maintain
insurance of the types and in the amounts customarily carried from time to time
during the term of this Agreement by others engaged in substantially the same
business as such Person and operating in the same geographic area as such
Person, including fire, public liability, property damage and worker’s
compensation, (b) carry and maintain each policy for such insurance with
financially sound insurers and (c) deliver to the Administrative Agent from time
to time, as the Administrative Agent may request, schedules setting forth all
insurance then in effect.

 

6.05                        Taxes, Governmental Charges and Other Indebtedness.

 

Each Borrower and the Company’s Subsidiaries shall promptly pay and discharge
when due (a) all taxes and other Governmental Charges prior to the date upon
which penalties accrue thereon, (b) all indebtedness which, if unpaid, could
become a Lien upon the property of such Borrower or the Company’s Subsidiaries
and (c) subject to any subordination provisions applicable thereto, all other
Indebtedness, which in each of cases (a) through (c) or in the aggregate, if
unpaid, is reasonably and substantially likely to have a Material Adverse
Effect, except such taxes, Governmental Charges or Indebtedness as may in good
faith be contested or disputed, or for which arrangements for deferred payment
have been made, provided, that, in each such case appropriate reserves are
maintained in accordance with GAAP.

 

6.06                        Use of Proceeds.

 

Each Borrower shall use the proceeds of the Loans and Letters of Credit for
working capital, capital expenditures and other general corporate purposes
(including refinancing existing Indebtedness of the Company and its
Subsidiaries) not in contravention of any Requirement of Law or Loan Document. 
No Borrower shall use any part of the proceeds of any Loan or any Letter of
Credit, directly or indirectly, in violation of the financial assistance
provisions of Section 76 of the Singapore Companies Act (Chapter 50) or for the
purpose of purchasing or carrying any Margin Stock, or for the purpose of
purchasing or carrying or trading in any securities, in either case, under such
circumstances as to involve such Borrower, any Lender or Administrative Agent in
a violation of Regulations T, U or X issued by the FRB.

 

6.07                        General Business Operations.

 

Each of the Borrowers and the Company’s Subsidiaries shall (a) preserve and
maintain its existence and all of its rights, privileges and franchises
reasonably necessary to the conduct of the business of the Company and its
Subsidiaries (as a whole), provided, that, (i) the Company and its Subsidiaries
may dissolve, liquidate or terminate the existence of any Subsidiary of the
Company, other than a Borrower, possessing total assets of less than $50,000,000
or serving no continuing business purpose (each, an “Excluded Subsidiary”), in
either case as determined by the board of directors of the

 

101

--------------------------------------------------------------------------------


 

Company or such Subsidiary in its good faith reasonable discretion, (ii) neither
the Company nor any of its Subsidiaries shall be required to preserve any right
or franchise if the board of directors of the Company or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company and
its Subsidiaries (taken as a whole) or the Lenders, and (iii) the foregoing
shall not prohibit the consummation of any sale, transfer or disposition of
assets otherwise permitted under Section 7.03 or any merger or consolidation
otherwise permitted under Section 7.04, (b) conduct its business activities in
compliance with all Requirements of Law and Contractual Obligations applicable
to such Person, and (c) keep all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted; except, in
the case of clauses (a) and (c), where any failure is not reasonably likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

6.08                        Pari Passu Ranking.

 

Each Borrower shall take, or cause to be taken, all actions necessary to ensure
that the Obligations of such Borrower are and continue to rank at least pari
passu in right of payment with all other unsecured and unsubordinated
Indebtedness of such Borrower.

 

6.09                        PATRIOT Act.

 

Promptly following a request therefor, each Loan Party shall provide all
documentation and other information that a Lender reasonably requests in order
to comply with such Lender’s ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (known as the USA PATRIOT Act) (the “Act”),
provided, that, any Lender requesting documentation or other information under
this Section 6.09 shall provide any relevant supporting documentation reasonably
requested by any Loan Party responding to such request.  Each Lender that is
subject to the Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Loan Party that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Company
or other Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company or other Loan Party
in accordance with the Act.

 

6.10                        Subsidiary Guarantors.

 

(a)                                 (i)                                     At
any time after the Closing Date, the Company may, upon prior written notice to
the Administrative Agent, cause all Eligible Material Subsidiaries to (A) become
Subsidiary Guarantors by executing and delivering to the Administrative Agent a
Subsidiary Guaranty, and (B) deliver to the Administrative Agent documents of
the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Persons (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A) of this
Section 6.10(a)(i)), all in form, content and scope reasonably satisfactory to
the Administrative Agent.  The provision of Subsidiary Guarantees by all
Eligible Material Subsidiaries pursuant to this Section 6.10(a)(i) is referred
to herein as a “Subsidiary Guarantor Election”.

 

(ii)                                  During any Subsidiary Guarantor Period,
promptly after any Person is required by Section 6.01(f) to be disclosed as an
Eligible Material Subsidiary (and in any

 

102

--------------------------------------------------------------------------------


 

event within 30 days (or such greater number of days to which the Administrative
Agent may agree) thereafter), the Company shall cause such Person to (A) become
a Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty (or a counterpart of the Subsidiary Guaranty executed
pursuant to Section 6.10(a)(i)), and (B) deliver to the Administrative Agent
documents of the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (A) of this
Section 6.10(a)(ii)), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

(iii)                               If, pursuant to clauses (b) or (d) of the
definition of Ineligible Material Subsidiary, the Company elects during any
Subsidiary Guarantor Period to provide a Substitute Guaranty in replacement of a
Subsidiary Guaranty provided by a Material Subsidiary hereunder, the Company
shall cause such Substitute Guarantor to (A) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty (or a
counterpart of the Subsidiary Guaranty executed pursuant to Section 6.10(a)(i)),
and (B) deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv), (v) and (vi) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (A) of this Section 6.10(a)(iii)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(iv)                              (A) During any Subsidiary Guarantor Period,
upon and no later than 30 days after the delivery to the Administrative Agent of
the annual Financial Statements and accompanying Compliance Certificate pursuant
to Section 6.01(b) and (c), in relation to any Subsidiary Guarantor that has
ceased to be a Material Subsidiary as of the end of such fiscal year (other than
a Subsidiary Guarantor which was not a Material Subsidiary at the time it became
a Subsidiary Guarantor), or (B) upon and no later than 30 days after the Company
receives notice that a Subsidiary Guarantor has become an Ineligible Material
Subsidiary by virtue of the satisfaction of clauses (a)(i), (a)(ii) or (b) of
the definition of “Ineligible Material Subsidiary” solely due to a Change in Law
after the date such Person became a Subsidiary Guarantor hereunder and the
Company is unable, with the exercise of commercially reasonable efforts, to
restore such Subsidiary’s status as an Eligible Material Subsidiary (in either
case, a “Releasable Subsidiary”), to the extent that there exists no Default
(other than a Subsidiary Guarantor that has become an Ineligible Material
Subsidiary by virtue of clause (a)(i) of the definition of “Ineligible Material
Subsidiary”, which the Company is unable, with the exercise of commercially
reasonable efforts, to resolve), the Company may deliver to the Administrative
Agent a Guarantor Release Certificate and, upon the receipt of such Guarantor
Release Certificate by the Administrative Agent, such Releasable Subsidiary
shall thereupon cease to be a Subsidiary Guarantor, subject to the possible
future application of Section 6.10(a)(ii).  The Administrative Agent shall with
reasonable promptness execute and deliver such reasonable release documentation
(which shall contain appropriate representations and warranties by the Company
as to the circumstances underlying such release transaction, but shall require
no representation, warranty or other undertaking on the part of the
Administrative Agent) as the Company may reasonably request to evidence the
release and termination of such Subsidiary Guarantor from the Subsidiary
Guaranty to which such Releasable Subsidiary is a party.  No release of any
Subsidiary Guarantor shall in

 

103

--------------------------------------------------------------------------------


 

any way modify, affect or impair the enforceability of any Subsidiary Guaranty
in respect of any other Subsidiary Guarantor.

 

(v)                                 Upon the occurrence of a Subsidiary
Guarantor Termination, each Subsidiary Guarantor at such time shall cease to be
a Subsidiary Guarantor hereunder and the Administrative Agent shall with
reasonable promptness execute and deliver such reasonable release documentation
(which shall contain appropriate representations and warranties by the Company
as to the circumstances underlying such release transaction, but shall require
no representation, warranty or other undertaking on the part of the
Administrative Agent) as the Company may reasonably request to evidence the
release and termination of each Subsidiary Guarantor from any Subsidiary
Guaranty.

 

(b)                                 (i)                                     Upon
the provision of any guarantee by any Subsidiary (including any Unrestricted
Subsidiaries to the extent such Unrestricted Subsidiaries would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”) under
the Term Loan Credit Agreement, the 2013 Indenture or the 2015 Indenture (or, if
the provision of any such guarantee by any Subsidiary is then required under the
Term Loan Credit Agreement, the 2013 Indenture or the 2015 Indenture),
concurrently with the provision of such guarantee under the Term Loan Credit
Agreement, the 2013 Indenture or the 2015 Indenture, as applicable (or, with
respect to any guarantee that is then required under the Term Loan Credit
Agreement, the 2013 Indenture or the 2015 Indenture but has not yet been
provided, within the timeframe required under the Term Loan Credit Agreement,
the 2013 Indenture or the 2015 Indenture for the provision of such guarantee),
the Company shall cause such Subsidiary (including any Unrestricted Subsidiaries
to the extent such Unrestricted Subsidiaries would constitute Subsidiaries but
for being excluded from the definition of “Subsidiary”) to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty or such other documents as the Administrative Agent shall
deem appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(i) of this
Section 6.10), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  If in connection with any such provision of Subsidiary
Guarantees pursuant to this Section 6.10(b)(i), all Subsidiaries that are
Eligible Material Subsidiaries at such time become Subsidiary Guarantors, such
provision of Subsidiary Guarantees by all Eligible Material Subsidiaries shall
be deemed to be a Subsidiary Guarantor Election by the Company.

 

(ii)                                  If a Subsidiary became a Subsidiary
Guarantor in accordance with Section 6.10(b)(i) (other than pursuant to a
Subsidiary Guarantor Election) and such Subsidiary is thereafter released (or
will concurrently be released upon effectiveness of the release under this
Section 6.10(b)(ii)) from all of its obligations under any guarantees provided
pursuant to the Term Loan Credit Agreement, the 2013 Indenture and/or the 2015
Indenture, as applicable, the Company may deliver to the Administrative Agent a
Guarantor Release Certificate and, upon the receipt of such Guarantor Release
Certificate by the Administrative Agent, such Subsidiary Guarantor shall cease
to be a Subsidiary Guarantor hereunder and the Administrative Agent shall with
reasonable promptness execute and deliver such reasonable release documentation
(which shall contain appropriate representations and warranties by the Company
as to the circumstances underlying such release transaction, but shall require
no representation, warranty or other undertaking on the part of the
Administrative Agent) as the Company may reasonably

 

104

--------------------------------------------------------------------------------


 

request to evidence the release and termination of such Subsidiary Guarantor
from any Subsidiary Guaranty.

 

(c)                                  During any time that is not a Subsidiary
Guarantor Period, (i) the references to “Eligible Material Subsidiaries”
contained in Section 7.01(e) and Section 7.02(b) shall be deemed references to
“Subsidiaries”, and (ii) the application of Section 7.01(h)(y) shall be
suspended.

 

6.11                        Anti-Corruption Laws.

 

The Company and its Subsidiaries (including any Unrestricted Subsidiaries to the
extent such Unrestricted Subsidiaries would constitute Subsidiaries but for
being excluded from the definition of “Subsidiary”) shall conduct their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to them and maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

7.01                        Indebtedness.

 

None of the Borrowers or any of the Company’s Subsidiaries shall create, incur,
assume or permit to exist any Indebtedness except for the following (“Permitted
Indebtedness”):

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 (i) unsecured Indebtedness (including, for
the avoidance of doubt, Guaranty Obligations to the extent constituting
Indebtedness) of any Loan Party; and (ii) unsecured Indebtedness (including, for
the avoidance of doubt, Guaranty Obligations to the extent constituting
Indebtedness) of Subsidiaries of the Company that are not Loan Parties;
provided, that, with respect to Indebtedness incurred in reliance on
Section 7.01(b)(ii), (x) the aggregate principal amount of such Indebtedness
outstanding at any time, when taken together with the aggregate principal amount
of Indebtedness incurred in reliance on Section 7.01(h) outstanding at any time,
shall not exceed the greater of (A) $984,052,562.50, and (B) 8.75% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal quarter; and (y) during any Subsidiary Guarantor Period, Subsidiaries of
the Company that are not Loan Parties shall be permitted to incur unsecured
Indebtedness in an unlimited amount without regard to the limitations set forth
in the foregoing clause (x) (it being understood that, during any time that is
not a Subsidiary Guarantor Period, all such Indebtedness outstanding during such
period (including, for the avoidance of doubt, any such Indebtedness incurred
during any Subsidiary Guarantor Period that remains outstanding) shall be
subject to the limitations set forth in the foregoing clause (x));

 

(c)                                  (i) Indebtedness under Capital Leases
(other than pursuant to sale-leaseback transactions) or under purchase money
loans incurred by Borrowers or any of the Company’s

 

105

--------------------------------------------------------------------------------


 

Subsidiaries to finance the acquisition, construction, development or
improvement by such Person of real property, fixtures, inventory or equipment or
other tangible assets, provided, that, in each case (A) such Indebtedness is
incurred by such Person at the time of, or not later than 120 days after, the
acquisition, construction, development or improvement by such Person of the
property so financed and (B) such Indebtedness does not exceed the purchase
price of the property (or the cost of constructing, developing or improving the
same) so financed, (ii) Indebtedness under initial or successive refinancings
(which shall include any amendments, modifications, renewals, refundings or
replacements) of any such Capital Leases or purchase money loans, provided,
that, the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced (except to the extent necessary to
pay fees, expenses, underwriting discounts and prepayment penalties in
connection therewith), and (iii) to the extent constituting Indebtedness,
Securitization Attributable Indebtedness arising out of transactions not
resulting in a breach of Section 7.03 or Section 7.11(a);

 

(d)                                 Existing Indebtedness, together with initial
or successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) thereof; provided, that, (i) the principal
amount of any such refinancing does not exceed the principal amount of the
Indebtedness being refinanced (except to the extent necessary to pay fees,
expenses, underwriting discounts and prepayment penalties in connection
therewith) and (ii) the other terms and provisions of any such refinancing with
respect to maturity, redemption, prepayment, default and subordination are no
less favorable in any material respect to the Lenders than the Indebtedness
being refinanced;

 

(e)                                  Indebtedness of the Company or any of its
Subsidiaries owing to any Loan Party or any Eligible Material Subsidiary;

 

(f)                                   Indebtedness (including Capital Leases)
under sale-leaseback transactions of fixed assets and under initial or
successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) of any such sale-leaseback transactions
(provided, that, the principal amount of any such refinancing does not exceed
the principal amount of the Indebtedness being refinanced, except to the extent
necessary to pay fees, expenses, underwriting discounts and prepayment penalties
in connection therewith) in an aggregate amount outstanding not to exceed at any
time for the Company and its Subsidiaries together $250,000,000;

 

(g)                                  Indebtedness of a Person existing at the
time such Person was acquired as a new Subsidiary by the Company or any of its
Subsidiaries (whether by merger, consolidation, or otherwise) or assumed in
connection with the acquisition of assets by the Company or any of its
Subsidiaries from a Person, in each case other than to the extent such
Indebtedness was created, incurred or assumed in contemplation of or in
connection with the financing of such acquisition, and provided, that, such
Indebtedness ceases to exist as to the Company and its Subsidiaries by a date no
later than 180 days after the effective date of such acquisition; and

 

(h)                                 other Indebtedness that is secured by a Lien
on any assets or property of any of the Borrowers or any of the Company’s
Subsidiaries (which shall (x) include, for the avoidance of doubt, Indebtedness
of the type described in clause (f) of this Section in excess of $250,000,000
and Indebtedness of the type described in clause (g) of this Section which is
not repaid within such 180 day period, but (y) exclude Indebtedness owing by any
Loan Party or Eligible Material Subsidiary to any other Subsidiary of the
Company which is not a Loan Party or Eligible Material Subsidiary, other than to
the extent any such Indebtedness described in this clause (y) arises pursuant to
one or more securitization arrangements), provided, that, (i) during

 

106

--------------------------------------------------------------------------------


 

any time that is not a Subsidiary Guarantor Period, the aggregate principal
amount of all such other secured Indebtedness (excluding Indebtedness secured by
cash or cash equivalents to the extent such cash or cash equivalents are
proceeds of such Indebtedness) and Rate Contracts to the extent secured by a
Lien (whether or not constituting Indebtedness) outstanding at any time, when
taken together with the aggregate principal amount of unsecured Indebtedness
incurred in reliance on Section 7.01(b)(ii) outstanding at such time (including,
for the avoidance of doubt, any Indebtedness incurred in reliance on
Section 7.01(b)(ii) during any Subsidiary Guarantor Period that remains
outstanding at such time), shall not exceed the greater of (A) $984,052,562.50,
and (B) 8.75% of Consolidated Tangible Assets as of the last day of the
immediately preceding fiscal quarter, and (ii) during any time that is a
Subsidiary Guarantor Period, the aggregate principal amount of all such other
secured Indebtedness (excluding Indebtedness secured by cash or cash equivalents
to the extent such cash or cash equivalents are proceeds of such Indebtedness)
and Rate Contracts to the extent secured by a Lien (whether or not constituting
Indebtedness) outstanding at any time shall not exceed the greater of
(A) $984,052,562.50, and (B) 8.75% of Consolidated Tangible Assets as of the
last day of the immediately preceding fiscal quarter.

 

For purposes of this Section 7.01 only, the “principal amount” of the
obligations of any Person in respect of any Rate Contract at any time shall be
in the maximum aggregate amount (giving effect to any netting agreements), if
any, that such Person would be required to pay if such Rate Contract were
terminated at such time.

 

7.02                        Liens.

 

None of the Borrowers or any of the Company’s Subsidiaries shall create, incur,
assume or permit to exist any Lien on or with respect to any of their assets or
property of any character, whether now owned or hereafter acquired, except for
the following Liens (“Permitted Liens”):

 

(a)                                 Liens that secure only Indebtedness which
constitutes Permitted Indebtedness under clauses (c) (but only to the extent
such Liens are on the assets so financed, the proceeds thereof and any
improvements thereon), (d), (f) or (h) of Section 7.01 and Liens that secure
Rate Contracts that do not constitute Indebtedness, provided, that, the
aggregate principal amount of Indebtedness that constitutes Permitted
Indebtedness under Section 7.01(h) and secured Rate Contracts that do not
constitute Indebtedness shall not exceed the amount set forth in
Section 7.01(h);

 

(b)                                 Liens in favor of any Loan Party or any
Eligible Material Subsidiary on all or part of the assets of Subsidiaries of any
Loan Party or any Eligible Material Subsidiary securing Indebtedness owing by
Subsidiaries of any Loan Party or any Eligible Material Subsidiary, as the case
may be, to any of the Loan Parties or to such other Eligible Material
Subsidiaries;

 

(c)                                  Liens to secure taxes, assessments and
other government charges in respect of obligations not overdue or Liens on
properties to secure claims for labor, services, materials or supplies in
respect of obligations not overdue for a period of more than 60 days (taking
into account applicable grace periods) or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP so long as such
Liens are not being foreclosed;

 

(d)                                 deposits or pledges made in connection with,
or to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations and good faith deposits in
connection with tenders, contracts or leases to which any Borrower or any

 

107

--------------------------------------------------------------------------------


 

of the Company’s Subsidiaries is a party or deposits or pledges to secure, or in
lieu of, surety, penalty or appeal bonds, performance bonds or other similar
obligations;

 

(e)                                  Liens of carriers, landlords, warehousemen,
mechanics and materialmen, and other like Liens on properties which would not
have a Material Adverse Effect and are in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods), or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(f)                                   encumbrances on real property consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s or lessee’s Liens under leases to which a Borrower or any of the
Company’s Subsidiaries is a party (including Synthetic Lease Obligations), and
other minor Liens or encumbrances none of which interferes materially with the
use of the property, in each case which do not individually or in the aggregate
have a Material Adverse Effect;

 

(g)                                  Liens in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent under the Loan
Documents;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     (x) Liens arising out of cash
management, netting or set off arrangements made between banks or financial
institutions and the Company or any of its Subsidiaries in the ordinary course
of business, or over any asset held with a clearing house, and (y) other Liens
arising by operation of law or by agreement in favor of collecting or payor
banks and other banks providing cash management services, in each case, having a
right of setoff, revocation, refund or chargeback against money or instruments
of the Company or any of its Subsidiaries on deposit with or in possession of
such bank to secure the payment of bank fees and other amounts owing in the
ordinary course of business;

 

(j)                                    Liens securing Indebtedness or other
obligations on cash or cash equivalents to the extent such cash or cash
equivalents represent proceeds from such Indebtedness or other obligations;

 

(k)                                 rights of third parties in equipment or
inventory consigned to or by, or otherwise owned by such third party and which
is being stored on property owned or leased by, a Borrower or any of the
Company’s Subsidiaries;

 

(l)                                     Liens created pursuant to attachment,
garnishee orders or other process in connection with pre-judgment court
proceedings;

 

(m)                             precautionary Liens over Receivables Assets in
connection with any securitization, factoring or similar sale transaction
permitted under Section 7.03;

 

(n)                                 the interest of a licensor under any license
of intellectual property in the ordinary course of business;

 

108

--------------------------------------------------------------------------------


 

(o)                                 Liens on assets pursuant to merger
agreements, stock or asset purchase agreements and similar purchase agreements
in respect of the disposition of such assets by the Company or its Subsidiaries;

 

(p)                                 call arrangements, rights of first refusal
and similar rights and customary reciprocal easements and other rights of use
relating to (i) Investments in joint ventures, partnerships and the like,
(ii) investments consisting of Equity Securities issued by suppliers and other
venture capital or similar direct investments, (iii) ownership of undivided
interests in assets subject to a joint ownership or similar agreement, or
(iv) assets acquired in original equipment manufacturer divestiture transactions
or other acquisitions and arising in favor of the original seller or transferor
of such assets (or their respective Affiliates) pursuant to or in connection
with master services, manufacturing services or supply arrangements entered into
in connection therewith;

 

(q)                                 Liens on any asset at the time the Company
or any of its Subsidiaries acquired such asset and Liens on the assets of a
Person existing at the time such Person was acquired by the Company or any of
its Subsidiaries, including any acquisition by means of a merger, amalgamation
or consolidation with or into the Company or any of its Subsidiaries; subject to
the condition that (i) any such Lien may not extend to any other asset of the
Company or any of its Subsidiaries; (ii) any such Lien shall not have been
created in contemplation of or in connection with the transaction or series of
transactions pursuant to which such asset or Person was acquired by the Company
or any of its Subsidiaries; and (iii) any such Lien is released no later than
180 days after the effective date of such acquisition;

 

(r)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h);

 

(s)                                   purchase money Liens upon or in any real
property or equipment acquired or held by the Company or any of its Subsidiaries
in the ordinary course of business to secure the purchase price of such property
or equipment or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of such property or equipment, or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that, no such Lien shall extend to or cover any properties of
any character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and

 

(t)                                    Liens not otherwise permitted under this
Section 7.02, provided, that, the aggregate fair market value of all assets
subject to such Liens does not at any time exceed $150,000,000.

 

7.03                        Asset Dispositions.

 

None of the Borrowers or any of the Company’s Subsidiaries shall sell, lease,
transfer or otherwise dispose of any of their assets or property, whether now
owned or hereafter acquired, except as follows:

 

(a)                                 at any time that two of the three Debt
Ratings are greater than or equal to BB+ by S&P, Ba1 by Moody’s and/or BB+ by
Fitch (such time, an “Enabling Period”), such Persons may sell, lease, transfer
or otherwise dispose of (i) assets and property for fair market value (provided,
that, for this purpose the sale of Receivables Assets pursuant to a
securitization, factoring or other

 

109

--------------------------------------------------------------------------------


 

sale arrangement shall be deemed to be at fair market value so long as the
consideration received therefor (including any deferred purchase price) is not
less than 95% of the face value of the receivables so sold); (ii) assets and
property pursuant to distributions and dividends permitted by Section 7.06;
(iii) assets or property to any Borrower or any Wholly-Owned Subsidiary of the
Company from any Borrower or Subsidiary of the Company; (iv) damaged, obsolete
or worn-out assets and scrap in the ordinary course of business; and
(v) duplicative or excess assets existing as a result of acquisitions otherwise
permitted pursuant to Section 7.04 and excess assets resulting from a
restructuring not otherwise prohibited hereunder; and

 

(b)                                 at any time that is not during an Enabling
Period, such Persons may sell, lease, transfer or otherwise dispose of:

 

(i)                                     assets or property in the ordinary
course of business for fair market value;

 

(ii)                                  Receivables Assets in securitization,
factoring or other sale transactions, provided, that, the aggregate outstanding
balance of accounts receivable so sold by the Borrowers and the Company’s
Subsidiaries and funded in cash by the unaffiliated third party
purchaser(s) thereof (excluding, for the avoidance of doubt, receivables sold
for a deferred purchase price or other consideration funded on a deferred basis
from the proceeds of the collections on such receivable and receivables which
represent a subordinated interest or a reserve) together and outstanding at any
time shall not exceed 30% of the aggregate outstanding balance of accounts
receivable of the Company and its Subsidiaries at such time, provided, however,
that, the Borrowers and the Company’s Subsidiaries shall not be in default of
this clause (ii) upon the termination of an Enabling Period if, as a result of
sales of accounts receivable during such Enabling Period, the outstanding
balance of accounts receivable so sold by the Borrowers and the Company’s
Subsidiaries exceeds 30% of the then aggregate outstanding balance of accounts
receivable of the Company and its Subsidiaries;

 

(iii)                               (A) duplicative or excess assets existing as
a result of transactions otherwise permitted pursuant to Section 7.04, provided,
that, in each case the aggregate amount of any such duplicative or excess assets
sold or transferred in any fiscal year (excluding sales or transfers during an
Enabling Period) does not exceed (together with the aggregate amount of assets
sold or transferred pursuant to clause (B) of this clause (b)(iii)) 5% of all
fixed assets (net of depreciation) held by the Company and its Subsidiaries as
of the end of the most recent fiscal quarter for which Financial Statements have
been delivered hereunder, and (B) duplicative or excess assets existing as a
result of a restructuring of the businesses of the Company or its Subsidiaries
not otherwise prohibited hereunder, provided, that, in each case the aggregate
amount of any such duplicative or excess assets sold or transferred in any
fiscal year (excluding sales or transfers during an Enabling Period) does not
exceed 1% of all fixed assets (net of depreciation) held by the Company and its
Subsidiaries as of the end of the immediately preceding fiscal quarter;

 

(iv)                              damaged, obsolete or worn-out assets and
scrap, in each case in the ordinary course of business;

 

(v)                                 assets or property to any Borrower or any
Wholly-Owned Subsidiary of the Company from any Borrower or Subsidiary of the
Company;

 

110

--------------------------------------------------------------------------------


 

(vi)                              dispositions of Investments permitted under
Section 7.05 consisting of cash equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold;

 

(vii)                           fixed assets sold and leased back by the Company
or its Subsidiaries for fair market value in a transaction not otherwise
prohibited hereunder, provided, that, such assets were first acquired by the
Company or its Subsidiaries no earlier than 180 days prior to the date of such
sale-leaseback;

 

(viii)                        sales and other dispositions of Non-Core Assets
for fair market value;

 

(ix)                              sales and other dispositions of assets or
Investments not constituting Non-Core Assets for fair market value, excluding
sales or other dispositions during an Enabling Period, in an aggregate amount
not to exceed in any fiscal year 10% of the total assets of the Company and its
Subsidiaries at the end of the immediately preceding fiscal year; and

 

(x)                                 assets and property pursuant to
distributions and dividends permitted by Section 7.06.

 

7.04                        Mergers, Acquisitions, Etc.

 

None of the Borrowers or any of the Company’s Subsidiaries shall amalgamate or
consolidate with or merge into any other Person or permit any other Person to
amalgamate or merge into them, acquire any Person as a new Subsidiary or acquire
all or substantially all of the assets or line of business or division of any
other Person, except for the following:

 

(a)                                 the Borrowers and the Company’s Subsidiaries
may amalgamate or merge with each other and with any other Person permitted to
be acquired as a new Subsidiary under clause (b) below, provided, that,
(i) (A) in any such amalgamation or merger involving the Company, the Company is
the surviving Person, (B) in any such amalgamation or merger involving any
Borrower (other than the Company), such Borrower is the surviving Person and
(C) in any such amalgamation or merger involving a Subsidiary Guarantor, the
surviving Person is an Eligible Material Subsidiary and becomes a Subsidiary
Guarantor by executing and delivering such documents of assumption, and related
certificates and legal opinions as the Administrative Agent may reasonably
request, and (ii) in each case, no Default has occurred and is continuing on the
date of, or will result after giving effect to, any such amalgamation or merger;

 

(b)                                 the Borrowers and the Company’s Subsidiaries
may acquire any Person as a new Subsidiary or all or substantially all of the
assets of any Person or line of business or division of any Person, provided,
that:

 

(i)                                     no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
acquisition;

 

(ii)                                  such Person (or line or division) is not
primarily engaged in any business substantially different from (A) the present
business of the Company or any Subsidiary (other than any such acquired
Subsidiary) or (B) any business reasonably related or ancillary thereto; and

 

111

--------------------------------------------------------------------------------


 

(iii)                               in the case of an acquisition of a Person as
a new Subsidiary, the Borrowers or the Company’s Subsidiaries possess the power
to direct or cause the direction of the management and policies of such Person;
and

 

(c)                                  any of the Company’s Subsidiaries may
amalgamate or consolidate with or merge into any other Person or permit any
other Person to merge into them in connection with a sale, transfer or other
disposition of assets permitted under Section 7.03 or in connection with a joint
venture Investment permitted under Section 7.05, provided, that, to the extent
any Loan Party is a party to any such joint venture, such Loan Party shall be
the surviving entity.

 

7.05                        Investments.

 

During any time that is not an Enabling Period, none of the Borrowers or any of
the Company’s Subsidiaries shall make any Investment, except for the following:

 

(a)                                 Investments, other than Investments in joint
ventures, Unrestricted Subsidiaries or non-Wholly-Owned Subsidiaries, permitted
by the investment policy of the Company delivered by the Company to the
Administrative Agent on the Closing Date or, if any changes to the investment
policy of the Company are hereafter duly approved by the board of directors of
the Company, in any subsequent investment policy which is the most recent
investment policy delivered by the Company to Administrative Agent with a
certificate of the Company’s chief financial officer to the effect that such
investment policy has been duly approved by the Company’s board of directors and
is then in effect;

 

(b)                                 Investments listed in Schedule 7.05
committed on the Closing Date;

 

(c)                                  Investments received by the Company’s
Subsidiaries in connection with the bankruptcy or reorganization of customers
and suppliers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(d)                                 Investments by the Company or its
Subsidiaries in the Company or Wholly-Owned Subsidiaries of the Company;

 

(e)                                  Investments consisting of loans to
employees and officers for travel, housing, relocation and other similar
expenses incurred in the ordinary course of business;

 

(f)                                   Investments of Borrowers and the Company’s
Subsidiaries in interest rate protection, currency swap and foreign exchange
arrangements, provided, that, all such arrangements are entered into in
connection with bona fide hedging operations and not for speculation;

 

(g)                                  deposit accounts;

 

(h)                                 Investments permitted by Section 7.04, other
than joint venture Investments, Investments in Unrestricted Subsidiaries and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries;

 

(i)                                     Investments made as a result of (i) the
receipt of non-cash consideration from an asset disposition permitted under
Section 7.03 or (ii) a retained interest in any asset disposed of in

 

112

--------------------------------------------------------------------------------


 

a transaction permitted under Section 7.03 (and any increases in any such
Investments under clauses (i) and (ii) above); and

 

(j)                                    other Investments (including joint
venture Investments, Investments in Unrestricted Subsidiaries and Investments in
Subsidiaries that are not Wholly-Owned Subsidiaries), provided, that, no Default
has occurred and is continuing on the date of, or will result after giving
effect to, any such Investment.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06                        Dividends, Redemptions, Etc.

 

None of the Borrowers or any of the Company’s Subsidiaries shall (a) pay any
dividends or make any distributions (whether in cash, securities or other
property) on its Equity Securities, including any payment to a sinking fund or
similar deposit, (b) purchase, redeem, retire, defease, cancel, terminate, or
otherwise acquire for value any of its Equity Securities, or (c) return any
capital to any holder of its Equity Securities as such, or set apart any sum for
any of the foregoing purposes, except as follows:

 

(i)                                     any of the Borrowers or any of the
Company’s Subsidiaries may pay dividends or make distributions on, or make
exchanges of, its Equity Securities payable in such Person’s own Equity
Securities;

 

(ii)                                  any Subsidiary of the Company may pay
dividends, make distributions (whether in cash, securities or other property) or
return capital to, or repurchase, redeem, retire, defease, or otherwise acquire
for value its Equity Securities from, the holders of such Subsidiary’s Equity
Securities;

 

(iii)                               the Company may pay dividends on its Equity
Securities payable in cash or repurchase, redeem, retire, defease, or otherwise
acquire for value its Equity Securities for cash; provided, that, in each case,
no Default has occurred and is continuing on the date of, or will result after
giving effect to, any such payment or repurchase, redemption, retirement,
defeasance or other acquisition;

 

(iv)                              the Company and its Subsidiaries may make
regularly scheduled payments of interest and principal on any Indebtedness which
constitutes Equity Securities, and payments due upon the conversion of such
Equity Securities, in accordance with the terms thereof, subject to the terms of
any applicable subordination agreement; and

 

(v)                                 provided there exists no Default either
before or after giving effect thereto, the Company and its Subsidiaries may make
distributions (including dividends) in the form of Equity Securities of a
Subsidiary or Subsidiaries the aggregate value of which distributions together
shall not exceed $800,000,000 during the term hereof, provided, that, for
purposes of this clause (v), the aggregate value of any such distribution shall
be deemed to be equal to the product of (A) the value of the assets of such
Subsidiary (as shown on the Financial Statements of the Company most recently
delivered pursuant to Section 6.01(a) or (b)) and (B) the percentage of the
Equity Securities in such Subsidiary that were paid in such distribution.

 

7.07                        Change in Business.

 

113

--------------------------------------------------------------------------------


 

None of the Borrowers or any of the Company’s Subsidiaries shall engage to any
material extent, either directly or indirectly, in any business substantially
different from (a) their present business conducted as of the Closing Date or
(b) any business reasonably related or ancillary thereto.

 

7.08                        Employee Benefit Plans.

 

(a)                                 None of the Borrowers or any ERISA Affiliate
shall (i) adopt or institute any employee pension benefit plan within the
meaning of section 3(2) of ERISA that is subject to Title IV of ERISA (not
including any such plan of a Person existing at the time such Person was
acquired by a Borrower or any ERISA Affiliate), (ii) take any action which will
result in the partial or complete withdrawal, within the meanings of sections
4203 and 4205 of ERISA, from a Multiemployer Plan, (iii) engage or permit any
Person to engage in any transaction prohibited by section 406 of ERISA or
section 4975 of the Code involving any Employee Benefit Plan or Multiemployer
Plan which would subject any Borrower or any ERISA Affiliate to any material
tax, penalty or other liability including a liability to indemnify, (iv) fail to
meet the minimum funding standards of sections 412 or 430 of the Code or
sections 302 or 303 of ERISA with respect to any Employee Benefit Plan, (v) fail
to make full payment when due of all amounts due as contributions to any
Employee Benefit Plan or Multiemployer Plan, (vi) fail to comply with the
requirements of section 4980B of the Code or Part 6 of Title I(B) of ERISA, or
(vii) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 436(f)(1) of the Code, where singly or
cumulatively, the above would be reasonably and substantially likely to have a
Material Adverse Effect.

 

(b)                                 None of the Borrowers or any of the
Company’s Subsidiaries shall (i) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan, (ii) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan or
(iii) otherwise fail to comply with the requirements of any Governmental
Rule applicable to any Foreign Plan, where singly or cumulatively, the above
would be reasonably and substantially likely to have a Material Adverse Effect.

 

7.09                        Transactions With Affiliates.

 

None of the Borrowers or any of the Company’s Subsidiaries shall enter into any
Contractual Obligation with any Affiliate (other than one of the Borrowers or
one of its Subsidiaries (including any Unrestricted Subsidiaries to the extent
such Unrestricted Subsidiaries would constitute Subsidiaries but for being
excluded from the definition of “Subsidiary”)) or engage in any other
transaction with any such Affiliate except (a) upon terms at least as favorable
to such Borrower or such Subsidiary as an arms-length transaction with
unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of the Company for the fiscal year ended March 31, 2017, furnished by
the Company to the Administrative Agent prior to the Closing Date, or as timely
disclosed or reflected (or to be timely disclosed or reflected) in the Financial
Statements delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), (b) compensation arrangements, indemnification agreements and employee
benefits plans for officers and directors duly approved by the board of
directors of the Company or such Subsidiary, (c) in connection with transactions
made in accordance with Section 7.04 or 7.05, or (d) dividends, distributions,
redemptions, payments and other transactions permitted under Section 7.06.

 

7.10                        Accounting Changes.

 

The Company and its Subsidiaries shall not (a) change their fiscal year
(currently April 1 through March 31), or (b) change in any material respect
their accounting practices except (i) as required by GAAP, or (ii) as permitted
by GAAP if such Person receives the prior written consent of the

 

114

--------------------------------------------------------------------------------


 

Administrative Agent to such GAAP-permitted change; provided, that, the Company
and its Subsidiaries may change their fiscal year on a one-time basis during the
term of this Agreement or materially change their accounting practices to the
extent permitted by GAAP without the prior written consent of the Administrative
Agent if, in either event, (A) the Company shall deliver to the Administrative
Agent notice (“change notice”) detailing such change in fiscal year or practice
no later than 90 days prior to the intended effective date of such change, and
(B) if the Required Lenders shall so request by notice delivered by the
Administrative Agent to the Company no later than 30 days after the date of such
change notice, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend any ratio or covenant requirement set forth in
any Loan Document that would reasonably be expected to be affected (either on a
one-time basis, or otherwise) by such change in fiscal year or practice, to
preserve the original intent thereof in light of such change in fiscal year or
practice (any such amendment to be subject to the approval of the Required
Lenders), provided, that, until and unless such provisions are duly amended, no
such change in fiscal year or material change in accounting practice shall
become effective.

 

7.11                        Financial Covenants.

 

The Borrowers will comply with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:

 

(a)                                 Debt/EBITDA Ratio.  The Company shall not
permit its Debt/EBITDA Ratio as of the last day of any fiscal quarter to exceed
4.00:1.00.

 

(b)                                 Interest Coverage Ratio.  The Company shall
not permit its Interest Coverage Ratio to be less than 3.00 to 1.00 as of the
last day of any fiscal quarter.

 

7.12                        Sanctions.

 

Neither the Company nor any of its Subsidiaries (including any Unrestricted
Subsidiary to the extent such Unrestricted Subsidiary would constitute a
Subsidiary but for being excluded from the definition of “Subsidiary”) shall,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary
(including any Unrestricted Subsidiary to the extent such Unrestricted
Subsidiary would constitute a Subsidiary but for being excluded from the
definition of “Subsidiary”), joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, in each case other than to the extent such transaction is
permitted under applicable law for a Person required to comply with Sanctions,
or in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line
Lender, or otherwise) of Sanctions.

 

7.13                        Anti-Corruption Laws.

 

Neither the Company nor any of its Subsidiaries (including any Unrestricted
Subsidiary to the extent such Unrestricted Subsidiary would constitute a
Subsidiary but for being excluded from the definition of “Subsidiary”) shall,
directly or indirectly, use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions applicable to it.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

115

--------------------------------------------------------------------------------


 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid hereunder, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Defaults.  Any Borrower or any of
the Company’s Subsidiaries (whether or not a party hereto) shall fail to observe
or perform any covenant, obligation, condition or agreement set forth in
Section 6.06 or Section 6.07(a) (with respect to the existence of any Borrower)
or Article VII; or

 

(c)                                  Other Defaults.  Any Borrower or any of the
Company’s Subsidiaries (whether or not a party hereto) shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or the other Loan Documents and such failure shall continue for 30
Business Days after the earlier of (i) any Borrower’s written acknowledgement of
such failure and (ii) the Administrative Agent’s or any Lender’s written notice
to the Company of such failure; provided, however, that, (x) if a Borrower shall
have failed to provide a notice of Default within five Business Days as required
under Section 6.01(d)(iv), such 30 Business Day cure period shall be reduced by
the number of days that have elapsed following the expiration of such
five-Business Day notice period until such notice was provided and (y) in the
event that such failure cannot reasonably be cured within such 30 Business Day
period, and such failure relates to the observance or performance of any of the
covenants, obligations, conditions or agreements contained in Section 5.06
hereof with respect to Hazardous Materials or any Environmental Laws or any
judgment, consent decree, settlement or compromise in respect of any claim based
thereon, it shall not constitute an Event of Default hereunder so long as the
Borrowers shall have commenced to cure such failure within such 30 Business Day
period and shall thereafter diligently pursue such cure to completion, and
provided, further, that, such failure shall in all events be cured within 180
days after the Administrative Agent’s or such Lender’s written notice thereof;
or

 

(d)                                 Representations and Warranties.  Any
representation or warranty or written certificate, information or other
statement (financial or otherwise) made or furnished by or on behalf of any
Borrower to the Administrative Agent or any Lender in or in connection with this
Agreement or any of the other Loan Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made (or deemed
made) or furnished; or

 

(e)                                  Cross-Default.  (i) Any Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall fail to make any payment
on account of any Indebtedness of such Person (other than the Obligations) when
due (whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and such failure shall continue beyond any period of grace provided
with respect thereto, if the amount of such Indebtedness exceeds $100,000,000 or
the effect of such failure is to cause, or permit the holder or holders thereof
to cause, Indebtedness of any Borrower, any Subsidiary Guarantor and any
Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise); or (ii) any Borrower, any
Subsidiary

 

116

--------------------------------------------------------------------------------


 

Guarantor or any Material Subsidiary shall otherwise fail to observe or perform
any agreement, term or condition contained in any agreement or instrument
relating to any Indebtedness of such Person (other than the Obligations), or any
other event shall occur or condition shall exist, if the effect of such failure,
event or condition is to cause, or permit the holder or holders thereof to
cause, Indebtedness of any Borrower, any Subsidiary Guarantor and any Material
Subsidiary (other than the Obligations) in an aggregate amount exceeding
$100,000,000 to become due (and/or to be secured by cash collateral other than
cash collateral obligations not arising from an event of default under any
agreement or instrument relating to Indebtedness incurred in connection with
Synthetic Lease Obligations or letters of credit); provided, that, for the
avoidance of doubt, so long as any acquired Person (or its successor by merger,
consolidation or otherwise) is not in breach of its obligations in respect of
repaying or repurchasing, or making an offer to repay or repurchase, any
Indebtedness of such Person of the kind described in Section 7.01(g), which
obligations in respect of repaying or repurchasing, or making an offer to repay
or repurchase, result from the acquisition of such Person, neither the existence
of such repayment or repurchase obligations (nor the circumstances giving rise
to such obligations) shall constitute an Event of Default under this
Section 8.01(e); or

 

(f)                                   Insolvency, Voluntary Proceedings.

 

(i)                                     Any Loan Party or any Significant
Subsidiary shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (2) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (3) make a general assignment for the benefit of its
or any of its creditors, (4) become insolvent (as such term may be defined or
interpreted under any applicable statute), (5) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (6) take any
action for the purpose of effecting any of the foregoing; or any Loan Party or
any Material Subsidiary shall be dissolved or liquidated in full or in part;
provided, however, that, the dissolution, liquidation or termination of the
existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f)(i); or

 

(ii)                                  Any Unrestricted Subsidiary (if at such
time such Unrestricted Subsidiary (A) would constitute a Material Subsidiary but
for it being excluded from the definition of “Subsidiary” herein and (B) is
required to be consolidated with the Company and its Subsidiaries for GAAP
purposes) shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (2) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (3) make a general assignment for the benefit of its
or any of its creditors, (4) become insolvent (as such term may be defined or
interpreted under any applicable statute), (5) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, (6) take any action
for the purpose of effecting any of the foregoing, or (7) be dissolved or
liquidated in full or in part; or

 

(g)                                  Involuntary Proceedings.

 

117

--------------------------------------------------------------------------------


 

(i)                                     Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Loan Party or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

(ii)                                  So long such Unrestricted Subsidiary
(A) would constitute a Material Subsidiary but for it being excluded from the
definition of “Subsidiary” herein and (B) is required to be consolidated with
the Company and its Subsidiaries for GAAP purposes, proceedings for the
appointment of a receiver, trustee, liquidator or custodian of an Unrestricted
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to such Unrestricted Subsidiary or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 60 days of commencement; or

 

(h)                                 Judgments.  (i) One or more
non-interlocutory judgments, orders, decrees or arbitration awards requiring any
Borrower and/or any of the Company’s Subsidiaries to pay an aggregate amount of
$150,000,000 or more (exclusive of amounts covered by insurance issued by an
insurer not an Affiliate of Borrowers and otherwise satisfying the requirements
set forth in Section 6.04 to which the insurer does not dispute coverage) shall
be rendered against any Borrower and/or any of the Company’s Subsidiaries in
connection with any single or related series of transactions, incidents or
circumstances and the same shall not be satisfied, vacated or stayed for a
period of 60 consecutive days, (ii) any non-interlocutory judgment, writ,
assessment, warrant of attachment, tax lien or execution or similar process
shall be issued or levied against a substantial part of the property of any
Borrower or any of the Company’s Subsidiaries and the same (A) shall not be
released, stayed, vacated or otherwise dismissed within 60 days after issue or
levy and (B) is reasonably and substantially likely to have a Material Adverse
Effect or (iii) any non-interlocutory judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which do not constitute an Event of Default under
Section 8.01(h)(ii) and which, alone or in the aggregate, are reasonably and
substantially likely to have a Material Adverse Effect are rendered, issued or
levied; or

 

(i)                                     Loan Documents.  Any Loan Document or
any material term thereof shall cease to be, or be asserted by any Loan Party
not to be, a legal, valid and binding obligation of any Loan Party enforceable
in accordance with its terms; or

 

(j)                                    Employee Benefit Plans.  (i) Any
Reportable Event which constitutes grounds for the termination of any Employee
Benefit Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Employee Benefit Plan, and which is reasonably and substantially
certain to result in liability to the Borrowers in excess of $50,000,000 shall
occur, (ii) any Employee Benefit Plan shall be terminated within the meaning of
Title IV of ERISA (x) in a distress termination, or (y) other than a distress
termination and the resulting liability is in excess of $50,000,000, or
(iii) any event with respect to a Foreign Plan which is reasonably and
substantially certain to result in liability to the Borrowers that is not funded
or reserved in excess of $100,000,000 shall occur; or

 

(k)                                 Change of Control.  Any Change of Control
shall occur.

 

118

--------------------------------------------------------------------------------


 

8.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that, upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.18 and 2.19, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably

 

119

--------------------------------------------------------------------------------


 

among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.18; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by any Governmental Rule.

 

Subject to Sections 2.03(g) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

8.04                        Lender Rate Contract Remedies.

 

Notwithstanding any other provision of this Article VIII, each Lender or its
Affiliate which has entered into a Rate Contract with the Company or its
Subsidiaries (a “Lender Rate Contract”) shall have the right, with prior notice
to the Administrative Agent, but without the approval or consent of the
Administrative Agent or any other Lender, to the extent provided by such Lender
Rate Contracts, (a) to declare an event of default, termination event or other
similar event thereunder which will result in the early termination of such
Lender Rate Contract, (b) to determine net termination amounts in accordance
with the terms of such Lender Rate Contract and to set-off amounts between
Lender Rate Contracts of such Lender, and (c) to prosecute any legal action
against any Borrower or any of the Company’s Subsidiaries to enforce net amounts
owing to such Lender or its Affiliate under such Lender Rate Contracts.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Borrower shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

120

--------------------------------------------------------------------------------


 

9.02                        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

 

121

--------------------------------------------------------------------------------


 

Default, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (E) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05                        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

122

--------------------------------------------------------------------------------


 

(b)                                 With effect from the Resignation Effective
Date (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
as provided in Section 3.01(g) and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents  (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent,
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including holding any
collateral security on behalf of any of the Lenders and in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

(c)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and a Swing Line Lender.  If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as a Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment by the Company of a successor
L/C Issuer or a successor Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or the retiring Swing Line Lender, as
applicable, (ii) the retiring L/C Issuer and/or the retiring Swing Line Lender,
as applicable, shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to

 

123

--------------------------------------------------------------------------------


 

enter into this Agreement.  Each Lender and the L/C Issuer also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, manager, assignee, trustee, liquidator, judicial
manager, administrator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender and the L/C Issuer to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, (a) to release any Subsidiary Guarantor
from its obligations under any Subsidiary

 

124

--------------------------------------------------------------------------------


 

Guaranty if there occurs a Release Date (as defined in the applicable Subsidiary
Guaranty) as to such Person, (b) to release any Subsidiary Guarantor which is a
Significant Subsidiary (but not a Material Subsidiary) from any Subsidiary
Guaranty upon, and in exchange for, the Company causing any other Significant
Subsidiary or Significant Subsidiaries not already party thereto to enter into a
Subsidiary Guaranty (and comply with the documentary requirements of
Section 6.10(a)(ii) applicable to Eligible Material Subsidiaries) if the
Administrative Agent determines in its sole discretion that such exchange of
Subsidiary Guarantors will not be disadvantageous to the Lenders in any material
respect, (c) to release the Subsidiary Guarantors upon the occurrence of any
Subsidiary Guarantor Termination, (d) to release any Subsidiary Guarantor in
accordance with Section 6.10(b)(ii), and (e) to release the Company from any
Company Guaranty upon the termination by the Company of any Designated
Borrower’s status as such pursuant to Section 2.14(d) so long as, after giving
effect to such termination, there are no Designated Borrowers hereunder.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under any Subsidiary Guaranty or the
Company from its obligations under any Company Guaranty, in each case, pursuant
to this Section 9.10.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (which acknowledgment the
Administrative Agent shall provide promptly and in any event within three
Business Days following its actual receipt of an amendment or waiver
countersigned by the Required Lenders, Company and other applicable Loan Party,
if any), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that,
no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Lenders, Required Term A Lenders and/or the applicable number
of Lenders as is agreed for any Incremental Term Facility, as the case may be;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that, only the
consent of the

 

125

--------------------------------------------------------------------------------


 

Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

(f)                                   change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(g)                                  amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(h)                                 change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or (ii) the definition of “Required
Revolving Lenders” or “Required Term A Lenders” without the written consent of
each Lender under the applicable Facility; and

 

(i)                                     release the Company from any Company
Guaranty or release all or substantially all of the value of the Subsidiary
Guaranties without the written consent of each Lender, except to the extent the
release of the Company or any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

and, provided further, that, (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (vi) the definition of “L/C
Commitment” may be amended by the Company, the Administrative Agent and each L/C
Issuer to reflect the L/C Commitments of the L/C Issuers in effect from time to
time; (vii) the definition of “Swing Line Commitment” may be amended by the
Company, the Administrative Agent and each Swing Line Lender to reflect the
Swing Line Commitments of the Swing Line Lenders in effect from time to time;
and (viii) any waiver, amendment or modification that by its terms affects the
Lenders in one Facility disproportionately adversely relative to Lenders in any
other Facility shall require the consent of the Required Revolving Lenders,
Revolving Term A Lenders or the applicable number of Lenders as is agreed for
any Incremental Term Facility, as applicable.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, (1) this Agreement may be
amended in accordance with and pursuant to the terms of Sections 2.15, 2.16 or
2.17, as applicable, including, without

 

126

--------------------------------------------------------------------------------


 

limitation, to permit the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder, (2) this Agreement may be amended without the consent of any Lender
(but with the consent of the Company and the Administrative Agent) if, upon
giving effect to such amendment, such Lender shall no longer be a party to this
Agreement (as so amended), the Commitments of such Lender shall have terminated,
and such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement, (3) this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders affected thereby to amend the definition of
“Alternative Currency”, “LIBOR Quoted Currency”, “Non-LIBOR Quoted Currency” or
“Eurocurrency Rate” solely to add additional currency options and the applicable
interest rate with respect thereto, in each case solely to the extent permitted
pursuant to Section 1.06, (4) this Agreement may be amended with the written
consent of the Administrative Agent, the L/C Issuer and the Company solely to
include any provisions necessary to permit the addition of any Designated
Borrower hereunder, and (5) the Administrative Agent and the Company may amend
or modify this Agreement and any other Loan Document to cure any ambiguity,
omission, mistake, defect or inconsistency therein and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to any Borrower, the Administrative
Agent, or Bank of America in its capacities as L/C Issuer or Swing Line Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender (including in such
Lender’s capacity as L/C Issuer or Swing Line Lender), to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Administrative Agent, the Swing Line Lender, the
Lenders and the L/C Issuer hereunder may be

 

127

--------------------------------------------------------------------------------


 

delivered or furnished by electronic communication (including e-mail, FpML
messaging and internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided, that, the foregoing shall not apply to
notices to any Lender, the Swing Line Lender or the L/C Issuer pursuant to
Article II if such Lender, the Swing Line Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Company may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that, approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that, in no event shall any Agent Party have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices

 

128

--------------------------------------------------------------------------------


 

and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirement of Law, including United States Federal and state securities
Requirements of Law, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic notices, Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that, the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of

 

129

--------------------------------------------------------------------------------


 

the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  This
Section 10.04(a) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, the Swing Line Lender and the L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee in
respect of or arising out of or in connection with claims, damages, or
liabilities asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries
(including any Unrestricted Subsidiary to the extent such Unrestricted
Subsidiary would constitute a Subsidiary but for being excluded from the
definition of “Subsidiary”), or any environmental liability related in any way
to any Borrower or any of its Subsidiaries (including any Unrestricted
Subsidiary to the extent such Unrestricted Subsidiary would constitute a
Subsidiary but for being excluded from the definition of “Subsidiary”), or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided,
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are

 

130

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  This
Section 10.04(b) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, or the Administrative Agent incurs any
expense pursuant to Section 6.03 that is not subject to reimbursement by the
Company, but without affecting the Company’s obligation (if any) to make such
payment, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Outstanding Amounts and any unused Commitments at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swing
Line Lender or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Swing Line Lender or L/C Issuer in connection with such capacity. 
The obligations of the Lenders under this clause (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing

 

131

--------------------------------------------------------------------------------


 

Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section, (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (e) of this Section, or (iv) to an SPC in accordance with the provisions
of clause (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an

 

132

--------------------------------------------------------------------------------


 

Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Term Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that, concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (b)(i)(B) of
this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

133

--------------------------------------------------------------------------------


 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that, the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries (including any Unrestricted Subsidiary to the extent such
Unrestricted Subsidiary would constitute a Subsidiary but for being excluded
from the definition of “Subsidiary”), or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Governmental Rule without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

(vii)                           No Assignment Resulting in Additional
Indemnified Taxes.  No such assignment shall be made to any Person that, through
its Lending Offices, is not capable of lending the applicable Alternative
Currencies to the relevant then-existing Borrowers without the imposition of any
additional Indemnified Taxes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in

 

134

--------------------------------------------------------------------------------


 

the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower, the Administrative Agent,
any L/C Issuer or any Swing Line Lender, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries (including any Unrestricted Subsidiary to the extent such
Unrestricted Subsidiary would constitute a Subsidiary but for being excluded
from the definition of “Subsidiary”) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant.  Subject to clause
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section (it being understood that the documentation required
under Section 3.01(g) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a

 

135

--------------------------------------------------------------------------------


 

Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided, that, such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under clause
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided,
that, such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04, or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that, (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii).  For the avoidance of doubt, each Borrower
agrees that each SPC shall be entitled to the benefits of Section 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b); provided, that,

 

136

--------------------------------------------------------------------------------


 

such SPC agrees to be subject to the obligations of Section 3.01 as though it
were a Lender (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the Granting Lender).  An SPC shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the Granting Lender would have been entitled to receive, unless the grant to
such SPC is made with the Company’s prior written consent.  Each party hereto
hereby agrees that (A) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.01 and Section 3.04), (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any state thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (2) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time any L/C Issuer and/or any Swing Line Lender assigns all
of its Revolving Credit Commitment and Revolving Credit Loans pursuant to clause
(b) above, such L/C Issuer and/or such Swing Line Lender may, upon 30 days’
notice to the Company and the Lenders, resign as an L/C Issuer and/or a Swing
Line Lender, as applicable.  In the event of any such resignation as an L/C
Issuer or a Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that, no failure by the Company to appoint any such successor
shall affect the resignation of an L/C Issuer or a Swing Line Lender, as the
case may be.  If any L/C Issuer resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit issued by it and outstanding as of the effective date
of its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If any
Swing Line Lender resigns as a Swing Line Lender, it shall retain all the rights
of a Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender (and
their acceptance of such appointment), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or the retiring Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other

 

137

--------------------------------------------------------------------------------


 

arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of the resigning L/C Issuer with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, auditors and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided, that, the Administrative
Agent, any Lender or the L/C Issuer shall exercise commercially reasonable
efforts to notify the Company as soon as reasonably practicable in the event of
any such disclosure, unless such notification shall be prohibited by applicable
law, legal process or regulatory request, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Sections 2.15(b),
2.16(b) or 2.17(b) or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder, (ii) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swing Line Lender to deliver Borrower Materials
or notices to the Lenders or (iii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Company, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company, provided, that, the source of such information
was not actually known by the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates, as the case may be, to be bound by a
confidentiality agreement with the Company or any of its Subsidiaries with
respect to such Information. For purposes of this Section, “Information” means
all information received from the Company or any of its Subsidiaries relating to
the Company or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Company or any of its Subsidiaries, provided, that, in the case of
information received from the Company or any Subsidiary after the Closing Date,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Notwithstanding the foregoing, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

 

138

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (A) the Information may include material non-public information concerning
the Company or any of its Subsidiaries (including any Unrestricted Subsidiary to
the extent such Unrestricted Subsidiary would constitute a Subsidiary but for
being excluded from the definition of “Subsidiary”), as the case may be, (B) it
has developed compliance procedures regarding the use of material non-public
information and (C) it will handle such material non-public information in
accordance with applicable Requirements of Law, including United States Federal
and state securities Requirements of Law.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided, that, the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Requirements of
Law (the “Maximum Rate”).  If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Requirements of Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

139

--------------------------------------------------------------------------------


 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or any L/C Issuer constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.

 

If (v) any Lender requests compensation under Section 3.04, (w) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and a
replacement of such Lender would result in a reduction in such compensation or
amount, (x) any Lender’s Loans are prepaid or converted under Section 3.02,
(y) any Lender is a Defaulting Lender, or (z) any Lender shall refuse to consent
to a waiver or amendment to, or a departure from the provisions of, this
Agreement or any other Loan Document which requires the consent of all the
Lenders or all Lenders directly affected thereby and that has been consented to
by the Required Lenders, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests,

 

140

--------------------------------------------------------------------------------


 

rights (other than its existing rights to payments pursuant to Sections 10.04,
3.01 or 3.04) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Requirements of Law; and

 

(e)                                  in the case of an assignment resulting from
a Lender not consenting to an amendment, waiver or consent, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, WHERE SUCH OTHER LOAN
DOCUMENT EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT

 

141

--------------------------------------------------------------------------------


 

FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b) OF
THIS SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 
WITHOUT LIMITING THE FOREGOING, EACH OF THE BORROWERS HEREBY APPOINTS, IN THE
CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE
OF NEW YORK, CT CORPORATION, WITH OFFICES ON THE CLOSING DATE AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE
OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT THERETO, PROVIDED, THAT,
BORROWERS MAY APPOINT ANY OTHER PERSON, REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, WITH OFFICES IN THE STATE OF NEW YORK TO REPLACE SUCH
AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO THE ADMINISTRATIVE AGENT OF A
REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.

 

10.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION,

 

142

--------------------------------------------------------------------------------


 

SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

 

10.16                 California Judicial Reference.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided,
that, at the option of any party to such proceeding, any such issues pertaining
to a “provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, the Company shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

10.17                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers, are arm’s-length commercial transactions between such
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders and the Arrangers, on the other
hand, (ii) each of such Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate (and, for the avoidance of doubt, it being understood and agreed
that none of the Administrative Agent, any Arranger, any Lender or the L/C
Issuer are providing any legal, accounting, regulatory or tax advice with
respect to this Agreement or the other transactions contemplated hereby), and
(iii) such Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, the Lenders and the Arrangers each are and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
have not been, are not, and will not be acting as an advisor, agent or fiduciary
for such Borrower, any other Loan Party or any of their respective Affiliates,
or any other Person and (ii) none of the Administrative Agent, the Lenders or
the Arrangers have any obligation to such Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and none of the Administrative Agent,
the Lenders or the Arrangers have any obligation to disclose any of such
interests to any Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Lenders and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents.

 

143

--------------------------------------------------------------------------------


 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

10.20                 Bermuda Branch; Full Recourse Obligations.

 

All Loans to and Letters of Credit for the account of the Company shall be made
to or incurred by the Company at its Bermuda branch located at Canon’s Court, 22
Victoria Street, Hamilton HM 12 Bermuda and all payments of principal and
interest by, and other Obligations of, the Company will be incurred by the
Company at its Bermuda branch with a principal place of business from which it
conducts operations in accordance with its permit located at 16 Par-la-Ville
Road, Hamilton, HM08 Bermuda; provided, that, notwithstanding the foregoing, the
Company acknowledges and agrees that the Obligations hereunder are full recourse
to Flex Ltd., a company incorporated in Singapore, and are in no manner limited
to any extent to any branch thereof and shall in no manner impair the
Administrative Agent’s or any Lender’s ability to enforce or collect any
Obligation from the Company.

 

10.21                 Waiver of Notice Under Existing Credit Agreement.

 

144

--------------------------------------------------------------------------------


 

Each Lender which is a “Lender” under the Existing Credit Agreement (such
Lenders hereunder collectively constituting the “Required Lenders” under the
Existing Credit Agreement) hereby waives the requirement set forth in
Section 2.06 of the Existing Credit Agreement that notice of the termination of
the commitments under the Existing Credit Agreement be delivered at least five
Business Days prior to the effective date of such termination and agree that
notice of such termination delivered as of the Closing Date shall satisfy such
requirement.

 

10.22                 USA PATRIOT Act.

 

Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers and other Loan Parties, which
information includes the name and address of each Borrower and other Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower or other Loan Party in accordance with
the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.23                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound by
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or the L/C Issuer that is an EEA Financial Institution, and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

[Remainder of this page intentionally left blank]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

FLEX LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

Name:

Manny Marimuthu

 

Title:

Authorized Signatory

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

Name:

Anthea Del Bianco

 

Title:

Vice President

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

By:

/s/ Christopher G. Fallone

 

Name:

Christopher G. Fallone

 

Title:

Associate

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

By:

/s/ Susan M. Olsen

 

Name:

Susan M. Olsen

 

Title:

Vice President

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Brendan Heneghan

 

Name:

Brendan Heneghan

 

Title:

Director

 

 

 

By:

/s/ Karim Remtoula

 

Name:

Karim Remtoula

 

Title:

Vice President

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Mark Gibbs

 

Name:

Mark Gibbs

 

Title:

Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, a Swing Line Lender and an L/C Issuer

 

 

 

By:

/s/ Peter B. Thauer

 

Name:

Peter B. Thauer

 

Title:

Managing Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ David Lim

 

Name:

David Lim

 

Title:

Authorized Signatory

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Jason Rinne

 

Name:

Jason Rinne

 

Title:

Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Brian Seipke

 

Name:

Brian Seipke

 

Title:

Vice President

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

 

as a Lender and an L/C Issuer

 

 

 

By:

/s/ Yuqiang Xiao

 

Name:

Yuqiang Xiao

 

Title:

General Manager

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Managing Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Filippo Pappalardo

 

Name:

Filippo Pappalardo

 

Title:

Managing Director

 

 

 

By:

/s/ Priya Trivedi

 

Name:

Priya Trivedi

 

Title:

Associate Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Sid Khanolkar

 

Name:

Sid Khanolkar

 

Title:

Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANCO BRADESCO S.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Adrian A.G. Costa

 

Name:

B-205 - Adrian A.G. Costa

 

Title:

 

 

 

 

 

By:

/s/ Mauro Lopes

 

Name:

B-221 Mauro Lopes

 

Title:

 

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as a Lender

 

 

 

By:

/s/ Rebecca Shen

 

Name:

Rebecca Shen

 

Title:

Executive Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD.,

 

as a Lender

 

 

 

By:

/s/ Yeo How Ngee

 

Name:

Yeo How Ngee

 

Title:

Managing Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KBC BANK NV, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Thomas Lerner

 

Name:

Thomas Lerner

 

Title:

Director

 

 

 

 

By:

/s/ Susan M. Silver

 

Name:

Susan M. Silver

 

Title:

Managing Director

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, NEW YORK,

 

as a Lender

 

 

 

By:

/s/ Manoranjan Panda

 

Name:

Manoranjan Panda

 

Title:

VP & Head (CMC)

 

FLEX LTD.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

1.              Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.              Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.              Flextronics Technology (Penang) Sdn. Bhd.

 

4.              Flextronics Manufacturing (Singapore) Pte. Ltd.

 

Schedule 1.01

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Term A Commitments

 

Applicable Percentage
of Term A
Commitments

 

Revolving Credit
Commitments

 

Applicable Percentage
of Revolving Credit
Commitments

 

Total Commitments

 

Applicable Percentage of
Total Commitments

 

Bank of America, N.A.

 

$

36,055,645.23

 

7.1752527820

%

$

111,444,354.77

 

6.3682488440

%

$

147,500,000.00

 

6.5482796892

%

Citibank, N.A.

 

$

36,055,645.24

 

7.1752527840

%

$

111,444,354.76

 

6.3682488434

%

$

147,500,000.00

 

6.5482796892

%

BNP Paribas

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

HSBC Bank USA, N.A.

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

Industrial and Commercial Bank of China Limited, New York Branch

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

JPMorgan Chase Bank, N.A.

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

Mizuho Bank, Ltd.

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

Sumitomo Mitsui Banking Corporation

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

The Bank of Nova Scotia

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

U.S. Bank National Association

 

$

34,382,504.29

 

6.8422894110

%

$

105,617,495.71

 

6.0352854691

%

$

140,000,000.00

 

6.2153163152

%

Bank of China, New York Branch

 

$

26,212,541.62

 

5.2164261930

%

$

91,287,458.38

 

5.2164261931

%

$

117,500,000.00

 

5.2164261931

%

UniCredit Bank AG, New York Branch

 

$

26,212,541.62

 

5.2164261930

%

$

91,287,458.38

 

5.2164261931

%

$

117,500,000.00

 

5.2164261931

%

Wells Fargo Bank, National Association

 

$

26,212,541.62

 

5.2164261930

%

$

91,287,458.38

 

5.2164261931

%

$

117,500,000.00

 

5.2164261931

%

Banco Bradesco S.A., New York Branch

 

N/A

 

N/A

 

$

75,000,000.00

 

4.2857142857

%

$

75,000,000.00

 

3.3296337403

%

Deutsche Bank AG, New York

 

N/A

 

N/A

 

$

75,000,000.00

 

4.2857142857

%

$

75,000,000.00

 

3.3296337403

%

 

Schedule 2.01

1

--------------------------------------------------------------------------------


 

Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standard Chartered Bank

 

N/A

 

N/A

 

$

75,000,000.00

 

4.2857142857

%

$

75,000,000.00

 

3.3296337403

%

DBS Bank Ltd.

 

$

11,154,273.03

 

2.2197558270

%

$

38,845,726.97

 

2.2197558269

%

$

50,000,000.00

 

2.2197558269

%

KBC Bank NV, New York Branch

 

$

11,154,273.03

 

2.2197558270

%

$

38,845,726.97

 

2.2197558269

%

$

50,000,000.00

 

2.2197558269

%

State Bank of India, New York

 

$

20,000,000.00

 

3.9800995020

%

N/A

 

N/A

 

$

20,000,000.00

 

0.8879023307

%

Total:

 

$

502,500,000.00

 

100.0000000000

%

$

1,750,000,000.00

 

100.0000000000

%

$

2,252,500,000.00

 

100.0000000000

%

 

Schedule 2.01

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Jurisdiction of
Organization

Flextronics International Europe B.V.

 

Flex Ltd.

 

100

 

Netherlands

Flextronics Marketing (L) Ltd.

 

Flex Ltd.

 

100

 

Federal Territory of Labuan

Flextronics Telecom Systems Ltd

 

Flex Ltd.

 

100

 

Mauritius

Flextronics Logistics USA, Inc.

 

Flextronics International Holding LLC

 

100

 

California, U.S.A.

Flextronics International Tecnologia Ltda.

 

Flextronics Holdings do Brasil Ltd.

 

100

 

Brazil

Flextronics International Kft.

 

Flextronics International GmbH/ Flextronics Sárvár Logistics Korlátolt
Felelösségü Társaság

 

99.99/ 0.01

 

Hungary

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Jurisdiction of
Organization

Flextronics (Israel) Ltd.

 

Flextronics Central Europe B.V.

 

100

 

Israel

Flextronics America, LLC

 

Flextronics International USA, Inc.

 

100

 

Delaware, U.S.A.

Flextronics Automotive USA (Texas), LLC

 

Flextronics Automotive USA, Inc

 

100

 

Texas , U.S.A

Flextronics Automotive USA Manufacturing Co.

 

Flextronics Automotive USA, Inc

 

100

 

Ohio , U.S.A.

Flextronics Automotive USA, Inc.

 

Flextronics International USA, Inc.

 

100

 

Michigan, U.S.A

Flextronics Computing (Suzhou) Co., Ltd

 

Flextronics Electronics Technology (Suzhou) Co., Ltd./Flextronics Technology
Wujiang (Mauritius) Ltd

 

75/25

 

China

Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

Flextronics Mauritius Limited

 

100

 

China

Flextronics Industrial (Zhuhai) Co., Ltd.

 

Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

 

100

 

Mauritius

Flextronics International Asia-Pacific Ltd

 

Flex Ltd.

 

100

 

Mauritius

Flextronics Sales & Marketing (A-P) Ltd.

 

Flex Ltd.

 

100

 

Mauritius

Flextronics International Gesellschaft m.b.H.

 

Flextronics Central Europe B.V.

 

100

 

Austria

Flextronics International Japan Co., Ltd.

 

Flextronics Corporation

 

100

 

Japan

Flextronics International Poland sp. z o.o.

 

Flextronics International Sweden AB

 

100

 

Poland

Flextronics Logistics (Hong Kong) Limited

 

Astron Group Limited

 

100

 

Hong Kong

Flextronics Manufacturing (Singapore) Pte. Ltd. Pte. Ltd.

 

Flextronics Investment Holding (Singapore)

 

100

 

Singapore

Flextronics Manufacturing (Zhuhai) Co., Ltd.

 

Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

 

 

 

 

 

 

 

Flextronics Manufacturing Europe B.V.

 

Flextronics Europe Holdings CV

 

100

 

Netherlands

Flextronics Manufacturing S.r.l.

 

Flextronics Italy S.p.A.

 

100

 

Italy

Flextronics ODM Luxembourg S.A.

 

Flextronics Central Europe B.V.

 

100

 

Luxembourg

 

Schedule 5.15

1

--------------------------------------------------------------------------------


 

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Flex Ltd.

 

100

 

Labuan

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Flex Ltd.

 

100

 

Mauritius

Flextronics Technologies (India) Private Limited

 

Flextronics International Asia-Pacific Ltd/Power Systems Technologies
Ltd./Flextornics Mauritius Limited/Flextronics Telecom Systems Ltd

 

94.75/4.27/0.17/0.80

 

India

Flextronics Technology (Penang) Sdn. Bhd.

 

Flextronics Global Holdings L.P.

 

100

 

Malaysia

Mirror Controls (Suzhou) Co., Ltd.

 

MCi (Mirror Controls International) Asia B.V.

 

100

 

China

MCi (Mirror Controls International) Ireland Limited

 

MCi (Mirror Controls International) Ireland Operations Limited

 

100

 

Ireland

MCi (Mirror Controls International) Holdings B.V.

 

MICOH B.V.

 

100

 

Netherlands

MCi (Mirror Controls International) Ireland Operations Limited

 

MCi (Mirror Controls International) B.V.

 

100

 

Netherlands

MICOH B.V.

 

Flextronics International Europe B.V.

 

100

 

Netherlands

Multek Industries Limited

 

Astron Group Limited/Flextronics International Ltd

 

84.91/15.09

 

China

Multek Technologies Limited

 

Flex Ltd.

 

100

 

Mauritius

NexTracker, Inc

 

Flextronics International USA, Inc.

 

100

 

Delaware, U.S.A.

Pacific Device, Inc.

 

Avail Medical Products, Inc.

 

100

 

Delaware, U.S.A.

Parque de Tecnologia Electronica, S.A. de C.V.

 

Flextronics Holdings Mexico, S.A. de C.V. /Flextronics Manufacturing Mex, S.A.
de C.V.

 

99.99/.01

 

Mexico

 

Unrestricted Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Jurisdiction of
Organization

Elementum SCM (Cayman) Ltd

 

Flex Ltd. and Subsidiaries

 

Majority owned

 

Cayman Islands

Elementum SCM, Inc.

 

Elementum SCM (Cayman) Ltd

 

100%

 

California, U.S.A.

Elementum SCM (Deutschland) GmbH

 

Elementum SCM (Cayman) Ltd

 

100%

 

Germany

Elementum SCM Europe Ltd

 

Elementum SCM (Cayman) Ltd

 

100%

 

England and Wales

Elementum SCM Argentina S.r.l.

 

Elementum SCM (Cayman) Ltd

 

100%

 

Argentina

 

Schedule 5.15

2

--------------------------------------------------------------------------------


SCHEDULE 5.21

 

IDENTIFICATION NUMBER FOR THE BORROWER

 

Borrower

 

Identification Number

 

Jurisdiction of Organization

Flex Ltd.

 

199002645H

 

Singapore

 

Schedule 5.21

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING INDEBTEDNESS

 

 

 

 

 

Borrower

 

Administrative Agent /
Trustee

 

US Dollar Equivalent
Outstanding Amount
(as of June 23, 2017)

 

1.

 

Facility Agreement, dated January 23, 2017

 

Flextronics International Termelö és Szolgáltató Vámszabadterületi Korlátolt
Felelösségü Társaság

 

UniCredit Bank Austria AG

 

$

112,145,748.99

 

2.

 

Credit Agreement, dated September 30, 2015

 

MICOH B.V. and MCI (MIRROR CONTROLS INTERNATIONAL) IRELAND OPERATIONS LIMITED

 

UniCredit Bank AG, New York Branch

 

$

54,121,682.25

 

 

 

Total Unsecured Debt

 

 

 

 

 

$

166,267,431.24

 

 

 

 

CAPITAL LEASES

 

 

 

 

 

 

 

 

 

 

Subsidiary

 

Lender

 

Collateral Pledge Type

 

US Dollar Equivalent
Outstanding Amount
(as of June 23, 2017)

 

1.

 

Flextronics International USA, Inc.

 

Cisco

 

Computer Equipment & Software

 

$

18,436,308.63

 

2.

 

Sønderborg Værktøjsfabrik A/S

 

Danske Leasing

 

Production Machinery

 

$

563,837.99

 

3.

 

RIWISA AG, Kunststoffwerke Hägglingen

 

IG Leasing

 

Spritzgiessmasc hine

 

$

78,820.35

 

 

Schedule 7.01

1

--------------------------------------------------------------------------------


 

 

 

 

 

Borrower

 

Administrative Agent /
Trustee

 

US Dollar Equivalent
Outstanding Amount
(as of June 23, 2017)

 

4.

 

Flextronics Logistics B.V.

 

De Lage Landen Financial Services B.V.

 

Resources File Server

 

$

55,703.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

 

 

$

19,134,670.76

 

 

 

 

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS

 

 

 

 

 

$

185,402,102.00

 

 

Schedule 7.01

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

INVESTMENTS

 

Minority owned equity investments of $285,292,000.00.

 

Schedule 7.05

1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Flex Ltd.

 

Flex Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone: OMITTED

Electronic Mail: OMITTED

Website Address: www.flex.com

 

With courtesy copy to:

 

Flextronics International USA, Inc.

6201 America Center Drive

4th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone: OMITTED

Electronic Mail: OMITTED

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Credit Services

One Independence Center

101 N. Tryon St

Charlotte NC 28255-0001

Mail Code: NC1-001-05-46

Attention: OMITTED

Telephone: OMITTED

Facsimile: OMITTED

E-Mail: OMITTED

 

For US Dollars:

OMITTED

 

Schedule 10.02

1

--------------------------------------------------------------------------------


 

For Euro:

OMITTED

 

(Other Notices as Administrative Agent):

 

Bank of America, N.A.
Agency Management

555 California Street, 4th Floor
Mail Code: CA5-705-04-09
San Francisco, CA 94104

Attention: OMITTED

Telephone: OMITTED

Facsimile: OMITTED

E-Mail: OMITTED

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA  18507

Telephone:  OMITTED

Facsimile: OMITTED

E-Mail:  OMITTED

 

SWING LINE LENDER:

Bank of America, N.A.

Credit Services

One Independence Center

101 N. Tryon St

Charlotte NC 28255-0001

Mail Code: NC1-001-05-46

Attention: OMITTED

Telephone: OMITTED

Facsimile: OMITTED

E-Mail: OMITTED

 

Schedule 10.02

2

--------------------------------------------------------------------------------


 

Wire Instructions:

OMITTED

 

Schedule 10.02

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:          ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

o               A Borrowing of [Term A Loans][Revolving Credit
Loans][Incremental Term Loans].

 

o               A conversion or continuation of Loans.

 

1.                                      On     (a Business Day).

 

2.                                      In the amount of     .

 

3.                                      Comprised of       .

[Type of Loan requested]

 

4.                                      In the following currency:

 

5.                                      For Eurocurrency Rate Loans: with an
Interest Period of     months.

 

6.                                      On behalf of 
                                  [insert name of Applicable Designated
Borrower].

 

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-1

Form of Loan Notice

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:         ,    

 

To:                             [Insert Applicable Swing Line Lender], as Swing
Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On     (a Business Day).

 

2.                                      In the amount of $        .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-1

Form of Swing Line Loan Notice

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

                   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                       or registered assigns (the “Term Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan made by the Term Lender to the Borrower under that
certain Credit Agreement, dated as of June 30, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flex Ltd., the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Term Lender in the currency in which such Term Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of any Subsidiary Guaranty.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Term Loans made by the Term Lender
shall be evidenced by one or more loan accounts or records maintained by the
Term Lender in the ordinary course of business. The Term Lender may also attach
schedules to this Term Note and endorse thereon the date, amount, currency and
maturity of its Term Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1-1

Form of Term Note

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-1-2

Form of Term Note

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term
Loan
Made

 

Currency
and
Amount of
Term
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

Form of Term Note

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

                 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                         or registered assigns (the “Revolving Credit Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan and each Swing Line Loan from
time to time made by the Revolving Credit Lender to the Borrower under that
certain Credit Agreement, dated as of June 30, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flex Ltd., the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan and each Swing Line Loan from the date of such Revolving
Credit Loan or Swing Line Loan, as applicable, until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Revolving Credit Lender
in the currency in which such Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Company Guaranty, if then existing, and any
Subsidiary Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans and Swing Line Loans made by the Revolving Credit Lender shall be
evidenced by one or more loan accounts or records maintained by the Revolving
Credit Lender in the ordinary course of business. The Revolving Credit Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount, currency and maturity of its Revolving Credit Loans and Swing Line
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

Form of Revolving Credit Note

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

[FLEX LTD.]

 

 

 

[OR]

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-2-2

Form of Revolving Credit Note

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Revolving
Credit
Loan
Made

 

Currency
and
Amount
of
Revolving
Credit
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

Form of Revolving Credit Note

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:        ,   

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                     of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Company has delivered the year-end
audited Financial Statements required by Section 6.01(b) of the Agreement for
the fiscal year of the Company ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Company has delivered the unaudited
Financial Statements required by Section 6.01(a) of the Agreement for the fiscal
quarter of the Company ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Company during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Company during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Company performed and observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

D-1

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
(i) the Borrowers contained in Article V of the Agreement and (ii) each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with the Loan Documents, are (A) in the case of
representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.09 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,            .

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

D-2

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                      (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.             Section 7.11(b) — Interest Coverage Ratio.

 

A.                                    EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):

 

 

1.

Net income or net loss (before provision for income taxes) for Subject Period:

$          

 

 

 

 

 

2.

All Interest Expense for Subject Period:

$          

 

 

 

 

 

3.

Depreciation expenses for Subject Period:

$          

 

 

 

 

 

4.

Amortization expenses for Subject Period:

$          

 

 

 

 

 

5.

Non-cash charges for Subject Period:

$          

 

 

 

 

 

6.

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

$          

 

 

 

 

 

7.

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

$          

 

 

 

 

 

8.

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

$          

 

 

 

 

 

9.

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

$          

 

 

 

 

 

10.

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

$          

 

B.                                    Interest Expense:

 

 

1.

All “interest expense” for Subject Period:

$          

 

 

 

 

 

2.

All non-cash interest included in Line I.B.1:

$          

 

 

 

 

 

3.

Total Interest Expense (Line I.B.1 — 2):

$          

 

C.                                    Interest Coverage Ratio (Line I.A.10 ÷
I.B.3):

 

 

Minimum required:

3.00 to 1.00

 

II.            Section 7.11(a) — Debt/EBITDA Ratio.

 

 

A.

Total Indebtedness at Statement Date:

$          

 

 

 

 

 

B.

EBITDA for Subject Period (Line I.A.10 above):

$          

 

D-3

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

 

C.

Debt/EBITDA Ratio (Line II.A ÷ Line II.B):

$          

 

 

 

 

 

Maximum permitted:

4:00 to 1:00

 

D-4

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                             (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

EBITDA

(in accordance with the definition of EBITDA

as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

net income or net loss for Subject Period

 

 

 

 

 

 

 

 

 

 

+ all Interest Expense for Subject Period

 

 

 

 

 

 

 

 

 

 

+ depreciation expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+ amortization expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+ non-cash charges for Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with net
losses from the early extinguishment of notes or other Indebtedness, which are
paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

D-5

Form of Compliance Certificate

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.             Assignor[s]:

 

 

2.             Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

3.                                      Borrower(s): Flex Ltd. and Designated
Borrowers.

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement.

 

5.                                      Credit Agreement: Credit Agreement,
dated as of June 30, 2017, among Flex Ltd., the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

 

6.             Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

       

 

$

       

 

$

       

 

 

 

 

 

 

 

 

 

$

       

 

$

       

 

$

       

 

 

 

 

 

 

 

 

 

$

       

 

$

       

 

$

       

 

 

 

 

[7.                                  Trade Date:                   ](10)

 

Effective Date:                                 , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Revolving Credit Loans”, “Term A Loans”, “Incremental Term
Loans”, etc.).

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to and](11) Accepted:

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](12)

 

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties (e,g,
Swing Line Lenders, L/C Issuers) is required by the terms of the Credit
Agreement.

 

E-3

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLEX LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, [and] (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee [and (viii) as of the Effective Date to the Administrative Agent,
[the][each] Assignor and the respective Affiliates of each, and not, for the
avoidance of doubt, for the benefit of the Borrowers or any other Loan Party, is
not and will not be (1) an employee benefit plan subject to ERISA, (2) a plan or
account subject to Section 4975 of the Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(4) a “governmental plan” within the meaning of ERISA.](13); and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and

 

--------------------------------------------------------------------------------

(13)  To be included for assignments in connection with primary syndication.

 

E-4

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

E-5

Form of Assignment and Assumption

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPANY GUARANTY

 

[See attached]

 

F-1

Form of Company Guaranty

--------------------------------------------------------------------------------


 

FORM OF

COMPANY GUARANTY

 

THIS COMPANY GUARANTY (this “Guaranty”), dated as of [         ], 20[  ] is made
by Flex Ltd., a Singapore company acting, subject to Section 24 hereof, through
its Bermuda branch having a principal place of business from which it conducts
operations in accordance with its permit located at 16 Par-la-Ville Road,
Hamilton HM08 Bermuda (the “Guarantor”), in favor of the Lenders from time to
time party to the Credit Agreement referred to below and Bank of America, as
Administrative Agent.

 

A.                                    The Guarantor, the Designated Borrowers,
the Lenders from time to time party thereto (each a “Lender” and, collectively,
together with the Swing Line Lenders and the L/C Issuers, the “Lenders”) and the
Administrative Agent are parties to a Credit Agreement dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”).

 

B.                                    The Subsidiaries of the Guarantor are
permitted to become Designated Borrowers from time to time pursuant to
Section 2.14 of the Credit Agreement.

 

C.                                    It is a condition precedent to the making
of Loans to and the issuance of Letters of Credit for the account of the
Borrowers under the Credit Agreement that the Guarantor guarantee the
indebtedness and other obligations of each Designated Borrower to the Guaranteed
Parties under or in connection with the Credit Agreement.

 

D.                                    The Guarantor, as the parent of the
Designated Borrowers, will derive substantial direct and indirect benefits from
the making of the Loans to and the issuance of Letters of Credit for the account
of the Designated Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by the Guarantor).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantor hereby agrees
as follows:

 

SECTION 1.                                           Definitions;
Interpretation.

 

(a)                                 Terms Defined in Credit Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Agreement Currency” has the meaning set forth in Section 23.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

 

F-1

--------------------------------------------------------------------------------


 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantor, any Designated Borrower or any other Person
in which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantor, any
Designated Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 23.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
be applicable to this Guaranty and are incorporated herein by this reference.

 

F-2

--------------------------------------------------------------------------------


 

SECTION 2.                                           (a)                 
Guaranty.  The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees for the Guaranteed Parties, and their respective successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of all the indebtedness, liabilities and other payment
obligations of each Designated Borrower (now existing or hereafter arising
pursuant to Section 2.14 of the Credit Agreement) to the Guaranteed Parties
under or in connection with the Credit Agreement, the Notes and the other Loan
Documents, including all unpaid principal of the Loans, all interest accrued
thereon, all amounts owing in respect of the L/C Obligations, all fees due under
the Credit Agreement and all other amounts payable by each Designated Borrower
to the Guaranteed Parties thereunder, in connection therewith, and in connection
with any other Loan Document.  The terms “indebtedness,” “liabilities” and
“obligations” are used herein in their most comprehensive sense and include any
and all advances, debts, obligations and liabilities, whether now existing or
hereafter arising, whether voluntary or involuntary and whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery upon such indebtedness, liabilities and obligations may be
or hereafter become unenforceable or shall be an allowed or disallowed claim
under any Debtor Relief Laws, and including interest that accrues after the
commencement by or against any Designated Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding.  The foregoing indebtedness, liabilities and other obligations
of each Designated Borrower, and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantor in connection with this
Guaranty (including any and all amounts due under Section 12), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”

 

(b)                                 Termination of Guaranty. Upon the
termination by the Guarantor of any Designated Borrower’s status as such in
accordance with Section 2.14(d) of the Credit Agreement, and so long as, after
giving effect to such termination, there are no Designated Borrowers then
existing under the Credit Agreement, the guarantee provided by the Guarantor
hereunder shall terminate and the Administrative Agent shall with reasonable
promptness execute and deliver such reasonable release documentation (which
shall contain appropriate representations and warranties by the Guarantor as to
the circumstances underlying such release, but shall require no representation,
warranty or other undertaking on the part of the Administrative Agent) as the
Guarantor may reasonably request to evidence the release and termination of the
guarantee provided by the Guarantor hereunder.

 

SECTION 3.                                           Liability of Guarantor. 
The liability of the Guarantor under this Guaranty shall be irrevocable,
absolute, independent and unconditional, and shall not be affected by any
circumstance which might constitute a discharge of a surety or guarantor other
than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, the Guarantor agrees as follows:

 

(a)                                 the Guarantor’s liability hereunder shall be
the immediate, direct, and primary obligation of the Guarantor and shall not be
contingent upon any Guaranteed Party’s exercise or enforcement of any remedy it
may have against any Designated Borrower or any other Person, or against any
Collateral;

 

F-3

--------------------------------------------------------------------------------


 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

(c)                                  the Guaranteed Parties may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between any of the Guaranteed
Parties and any Designated Borrower with respect to the existence of such Event
of Default;

 

(d)                                 the Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)                                  the Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall the Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                     any Insolvency Proceeding with respect
to any Designated Borrower, the Guarantor, any other Loan Party or any other
Person;

 

(ii)                                  any limitation, discharge, or cessation of
the liability of any Designated Borrower, the Guarantor, any other Loan Party or
any other Person for any Guaranteed Obligations due to any statute, regulation
or rule of law, or any invalidity or unenforceability in whole or in part of any
of the Guaranteed Obligations or the Loan Documents;

 

(iii)                               any merger, acquisition, consolidation or
change in structure of any Designated Borrower, the Guarantor or any other Loan
Party or Person, or any sale, lease, transfer or other disposition of any or all
of the assets or shares of any Designated Borrower, the Guarantor, any other
Loan Party or other Person;

 

(iv)                              any assignment or other transfer, in whole or
in part, of any Guaranteed Party’s interests in and rights under this Guaranty
or the other Loan Documents, including any Guaranteed Party’s right to receive
payment of the Guaranteed Obligations, or any assignment or other transfer, in
whole or in part, of any Guaranteed Party’s interests in and to any of the
Collateral;

 

(v)                                 any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Designated Borrower, the
Guarantor, any other Loan Party or other Person may have or assert, including
any defense of incapacity or lack of corporate or other authority to execute any
of the Loan Documents;

 

(vi)                              any Guaranteed Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan
Document, any Guaranteed Obligations, or any Collateral, or any Guaranteed
Party’s exchange, release, or waiver of any Collateral;

 

(vii)                           any Guaranteed Party’s exercise or nonexercise
of any power, right or remedy with respect to any of the Collateral, including
any Guaranteed Party’s compromise,

 

F-4

--------------------------------------------------------------------------------


 

release, settlement or waiver with or of any Designated Borrower, any other Loan
Party or any other Person;

 

(viii)                        any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(ix)                              any impairment or invalidity of any of the
Collateral or any other collateral securing any of the Guaranteed Obligations or
any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein; and

 

(x)                                 any other guaranty, whether by the Guarantor
or any other Person, of all or any part of the Guaranteed Obligations or any
other indebtedness, obligations or liabilities of any Designated Borrower to any
Guaranteed Party.

 

SECTION 4.                                           Consents of Guarantor.  The
Guarantor hereby unconditionally consents and agrees that, without notice to or
further assent from the Guarantor:

 

(a)                                 the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for any Designated Borrower’s (or
any other Person’s) performance of or compliance with any term, covenant or
agreement on its part to be performed or observed under any Loan Document may be
extended, or such performance or compliance waived, or failure in or departure
from such performance or compliance consented to, all in such manner and upon
such terms as the Guaranteed Parties may deem proper;

 

(d)                                 any Guaranteed Party may discharge or
release, in whole or in part, any other Loan Party or any other Person liable
for the payment and performance of all or any part of the Guaranteed
Obligations, and may permit or consent to any such action or any result of such
action, and shall not be obligated to demand or enforce payment upon any of the
Collateral or any other collateral, nor shall any Guaranteed Party be liable to
the Guarantor for any failure to collect or enforce payment or performance of
the Guaranteed Obligations from any Person or to realize on the Collateral or
other collateral therefor;

 

(e)                                  in addition to the Collateral, the
Guaranteed Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

F-5

--------------------------------------------------------------------------------


 

(f)                                   the Guaranteed Parties may request and
accept other guaranties of the Guaranteed Obligations and any other
indebtedness, obligations or liabilities of any Designated Borrower to any
Guaranteed Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; and

 

(g)                                  the Guaranteed Parties may exercise, or
waive or otherwise refrain from exercising, any other right, remedy, power or
privilege (including the right to accelerate the maturity of any Loan and any
power of sale) granted by any Loan Document or other security document or
agreement, or otherwise available to any Guaranteed Party, with respect to the
Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of the Guarantor against the Designated Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.                                           Guarantor Waivers.

 

(a)                                 Certain Waivers.  The Guarantor waives and
agrees not to assert:

 

(i)                                     any right to require any Guaranteed
Party to marshal assets in favor of any Designated Borrower, the Guarantor, any
other Loan Party or any other Person, to proceed against the Designated
Borrowers, any other Loan Party or any other Person, to proceed against or
exhaust any of the Collateral, to give notice of the terms, time and place of
any public or private sale of personal property security constituting the
Collateral or other collateral for the Guaranteed Obligations or comply with any
other provisions of § 9-611 of the New York Uniform Commercial Code (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Guaranteed Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of the Designated Borrowers or
any other Person;

 

(iv)                              any defense based upon any Guaranteed Party’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against any Designated Borrower or any other obligor
of the Guaranteed Obligations for reimbursement; and

 

(vii)                           without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by

 

F-6

--------------------------------------------------------------------------------


 

applicable law limiting the liability of or exonerating guarantors or sureties,
or which may conflict with the terms of this Guaranty.

 

(b)                                 Additional Waivers.

 

(i)                                     The Guarantor waives any and all notice
of the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  The Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Designated Borrowers, the
Guarantor or any other Person with respect to the Guaranteed Obligations.

 

(ii)                                  Until the Guaranteed Obligations have been
paid in full in cash, the Guarantor waives (A) any defenses the Guarantor may
have to the Guaranty by reason of an election of remedies by the Guaranteed
Parties, (B) any rights or defenses the Guarantor may have by reason of
protection afforded to any Designated Borrower or any other Loan Party pursuant
to the anti-deficiency or other laws of the State of New York or other
applicable law (to the extent waivable under such applicable law) limiting or
discharging the Designated Borrowers’ or such other Loan Party’s indebtedness,
(C) any defenses arising by reason of any disability or other defense of the
Designated Borrowers or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of any Designated Borrower, (D) any defenses based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of the
Designated Borrowers, (E) any right to compel any Guaranteed Party to proceed
against or exhaust any security for the Guaranteed Obligations (or to proceed
against such security in a particular order) or to pursue any other remedy in
such Guaranteed Party’s power whatsoever, and (F) any benefit of and any right
to participate in any security now or hereafter held by the Guaranteed Parties.

 

(iii)                               The Guarantor warrants and agrees that each
of the waivers set forth herein is made with full knowledge of its significance
and consequences and that if any such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

 

(c)                                  Independent Obligations.  The obligations
of the Guarantor hereunder are those of primary obligor, and not merely as
surety, and are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Designated Borrowers and any other
Loan Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Designated Borrowers or any such other Loan Party is joined
therein or a separate action or actions are brought against any Designated
Borrower or any such other Loan Party.

 

(d)                                 Financial Condition of Designated
Borrowers.  The Guarantor shall not have any right to require any Guaranteed
Party to obtain or disclose any information with respect to:  (i) the financial
condition or character of the Designated Borrowers or the ability of the

 

F-7

--------------------------------------------------------------------------------


 

Designated Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.                                           Subrogation.  Until the
Guaranteed Obligations (other than contingent indemnification obligations) shall
be satisfied in full and the Commitments shall be terminated, the Guarantor
shall not have, and the Guarantor shall not directly or indirectly exercise,
(a) any rights that it may acquire by way of subrogation under this Guaranty, by
any payment hereunder or otherwise, (b) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Guaranty, or (c) any other right which it might otherwise have or acquire (in
any way whatsoever) which could entitle it at any time to share or participate
in any right, remedy or security of any Guaranteed Party as against the
Designated Borrowers or any other Loan Party, whether in connection with this
Guaranty, any of the other Loan Documents or otherwise.  If any amount shall be
paid to the Guarantor on account of the foregoing rights at any time when all
the Guaranteed Obligations shall not have been paid in full, such amount shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.  Upon the indefeasible payment in full of the Guaranteed
Obligations and the termination of all Commitments, the Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Designated
Borrowers to the extent otherwise permitted by law; provided, that, such
subrogation shall not (i) constitute a representation or warranty, express or
implied, by any Guaranteed Party as to the enforceability or collectibility of
any obligations of the Designated Borrowers under the Loan Documents or as to
the perfection, priority or enforceability of any lien or security interest
contained in or relating to any Loan Document; (ii) grant to the Guarantor any
right of recourse against any Guaranteed Party in respect thereof; (iii) give
rise to any duty on the part of any Guaranteed Party to cooperate with the
Guarantor in the protection, preservation or enforcement of any rights the
Guarantor may have against any Designated Borrower or any other Loan Party;
(iv) impair any Guaranteed Party’s unfettered discretion to settle or otherwise
compromise any claims such Guaranteed Party may have against any Designated
Borrower or otherwise impair or affect any of the waivers or consents contained
herein; or (v) restrict any Guaranteed Party from enforcing or forbearing from
enforcing any of its rights or remedies against any Designated Borrower;
provided, further, that, the Guarantor shall, upon demand, indemnify each
Guaranteed Party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

 

SECTION 7.                                           Continuing Guaranty;
Reinstatement.

 

(a)                                 This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist.  This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

 

F-8

--------------------------------------------------------------------------------


 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of any of the Borrowers
(or receipt of any proceeds of Collateral) shall be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to be repaid to the Borrower, its estate, trustee, receiver or any
other Person (including under the Bankruptcy  Code or other state or federal
law), or must otherwise be restored by the Administrative Agent or any Lender,
whether as a result of Insolvency Proceedings or otherwise.  To the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.

 

SECTION 8.                                           Payments.

 

(a)                                 The Guarantor hereby agrees, in furtherance
of the foregoing provisions of this Guaranty and not in limitation of any other
right which any Guaranteed Party or any other Person may have against the
Guarantor by virtue hereof, upon the failure of any Designated Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under § 362(a) of the Bankruptcy Code or comparable provision of
other applicable Debtor Relief Laws), the Guarantor shall forthwith pay, or
cause to be paid, in cash, to the Administrative Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to any Designated Borrower, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Designated Borrower
for such interest in any such Insolvency Proceeding).  The Guarantor shall make
each payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in the currency in which such Guaranteed
Obligations are denominated in Same Day Funds, to the Administrative Agent at
such office of the Administrative Agent and to such account as is specified in
the Credit Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of the Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the Guarantor and, if applicable, the Administrative Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.  As soon as practicable after any payment of Taxes by the
Guarantor to a Governmental Authority pursuant to this Section 8, the Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

F-9

--------------------------------------------------------------------------------


 

(c)                                  In addition, the Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under the Guarantor Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Guarantor Documents (hereinafter referred to as “Other Taxes”).

 

(d)                                 Without limiting the provisions of
subsection (c) above, the Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantor shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(f)                                   Any payment by the Guarantor hereunder the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 8.03 of the Credit Agreement.

 

(g)                                  As soon as practicable after any payment of
Taxes or Other Taxes by the Guarantor to a Governmental Authority, Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payments, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9.                                           Consideration.  In order to
induce the Lenders to make Loans to and issue Letters of Credit for the account
of the Designated Borrowers pursuant to the Credit Agreement, the Guarantor
represents and warrants to each Guaranteed Party that the Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and at least “fair consideration” (as such term is used in
§ 272 of the New York Uniform Fraudulent Conveyance Act) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Collateral Documents to which it is
a party.

 

SECTION 10.                                    Notices.  Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be delivered to the Guarantor’s attention at the address of the
Company as set forth in Section 10.02 of the Credit Agreement and the terms of
Section 10.02 of the Credit Agreement with respect to notices are incorporated
herein by reference, mutatis mutandis, with each reference to the “Company,”
“Borrower” or the

 

F-10

--------------------------------------------------------------------------------


 

“Borrowers” therein (whether express or by reference to the Company or Borrower
or the Company or Borrowers as a “party” thereto) being a reference to the
Guarantor and each reference to any “Loan Document” or the “Loan Documents”
therein being a reference to the “Guarantor Documents”, and the parties hereto
agree to such terms.

 

SECTION 11.                                    No Waiver; Cumulative Remedies.
 No failure by any Guaranteed Party to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Guarantor Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Guarantor Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 12.                                    Costs and Expenses.

 

(a)                                 Costs and Expenses.  The Guarantor shall:
(i) pay or reimburse the Administrative Agent and its Affiliates for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Guaranty and the other Guarantor
Documents and any amendment, waiver, consent or other modification of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable costs
and expenses of counsel for the Administrative Agent; and (ii) pay or reimburse
the Administrative Agent and each other Guaranteed Party for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel for the Administrative Agent.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

 

(b)                                 Interest.  Any amounts payable by the
Guarantor under this Section 12 or otherwise under this Guaranty if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at a fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable
law.  Any such interest shall be due and payable upon demand and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

 

(c)                                  Payment.  All amounts due under this
Section 12 shall be payable within ten Business Days after demand therefor.

 

(d)                                 Survival.  The agreements in this Section 12
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

F-11

--------------------------------------------------------------------------------


 

SECTION 13.                                    Right of Set-Off.  In addition to
any rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default each Lender, the L/C Issuer and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the Guarantor, any such notice being waived by the
Guarantor to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Guarantor against any and all Obligations owing to such Lender or the L/C
Issuer, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or L/C Issuer shall have made demand under
this Guaranty or any other Guarantor Document and although such Obligations may
be contingent or unmatured or denominated in a currency different from that of
the applicable deposit or indebtedness.  Each of the Lenders and L/C Issuers
agree (by its acceptance hereof) promptly to notify the Guarantor and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that, the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.

 

SECTION 14.                                    Marshalling; Payments Set Aside. 
Neither the Administrative Agent nor any other Guaranteed Party shall be under
any obligation to marshal any assets in favor of the Guarantor or any other
Person or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that the Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 15.                                    Benefits of Guaranty.  This
Guaranty is entered into for the sole protection and benefit of the
Administrative Agent and each other Guaranteed Party and their respective
successors and assigns, and no other Person (other than any Indemnitee specified
herein) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Guaranty.  The
Guaranteed Parties, by their acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantor, and such
obligations shall be limited to those expressly stated herein.

 

SECTION 16.                                    Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Guaranty shall be
binding upon the Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative

 

F-12

--------------------------------------------------------------------------------


 

Agent and each other Guaranteed Party and their respective successors,
endorsees, transferees and assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Credit Agreement, the Guarantor shall not have the right to
assign or transfer its rights and obligations hereunder or under any other
Guarantor Documents without the prior written consent of the Required Lenders. 
Each Lender may, without notice to or consent by the Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 13 hereof in respect of its participation to the same
extent as if it were such “Guaranteed Party;” and (B) shall also be entitled to
the benefits of Section 12 hereof.

 

SECTION 17.                                    Governing Law and Jurisdiction

 

(a)                                 GOVERNING LAW. THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS (EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, WHERE SUCH
OTHER GUARANTOR DOCUMENT EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT (EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY

 

F-13

--------------------------------------------------------------------------------


 

OR ANY OTHER GUARANTOR DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 17. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE FOREGOING, THE GUARANTOR HEREBY APPOINTS, IN THE CASE OF ANY SUCH
ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT
CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE
OF NEW YORK WITH RESPECT THERETO; PROVIDED, THAT, THE GUARANTOR MAY APPOINT ANY
OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN
THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY
TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW
AGENT AGREEING SO TO ACT.

 

SECTION 18.                                    Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 18.

 

SECTION 19.                                    California Judicial Reference. If
any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the

 

F-14

--------------------------------------------------------------------------------


 

transactions contemplated by this Guaranty or any other Guarantor Document,
(a) the court shall, and is hereby directed to, make a general reference
pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision; provided, that, at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) without limiting the generality of Section 10.04 of the
Credit Agreement, the Guarantor shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

SECTION 20.                                    Entire Agreement; Amendments and
Waivers.  This Guaranty together with the other Guarantor Documents embodies the
entire final agreement of the Guarantor with respect to the matters set forth
herein and supersedes all prior or contemporaneous agreements and understandings
of the Guarantor, verbal or written, relating to the subject matter hereof and
thereof and shall not be amended except by written agreement of the Guarantor,
the Administrative Agent and the Required Lenders.  This Guaranty and the other
Guarantor Documents may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements among the parties.  No waiver of any rights of the
Guaranteed Parties under any provision of this Guaranty or consent to any
departure by the Guarantor therefrom shall be effective unless in writing and
signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders).  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 21.                                    Severability.  If any provision
of this Guaranty or the other Guarantor Documents is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty and the other Guarantor Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 22.                                    Counterparts.  This Guaranty may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one and the same instrument.

 

SECTION 23.                                    Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Guarantor Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to any Guaranteed Party hereunder or under the other Guarantor
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the Credit Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following

 

F-15

--------------------------------------------------------------------------------


 

receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Guarantor in the Agreement
Currency, the Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent (by its acceptance hereof) agrees to
return the amount of any excess to the Guarantor (or to any other Person who may
be entitled thereto under applicable law). The agreements in this Section 23
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 24.                                    Bermuda Branch; Full Recourse
Obligations.  All the obligations of the Guarantor hereunder are incurred by the
Guarantor at its Bermuda branch having a principal place of business from which
it conducts operations in accordance with its permit located at 16 Par-la-Ville
Road, Hamilton HM08 Bermuda, and all payments hereunder including, without
limitation, payments of principal and interest, by the Guarantor of the
Guaranteed Obligations will be made through its Bermuda branch; provided,
however, that, notwithstanding the foregoing, Guarantor acknowledges and agrees
that the Guarantor’s obligations hereunder are full recourse to the Guarantor,
and are in no manner limited to any extent to any branch thereof and shall in no
manner impair the Administrative Agent’s or any Lender’s ability to enforce or
collect any of the Guaranteed Obligations from the Guarantor.

 

[Remainder of page intentionally left blank]

 

F-16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

 

 

FLEX LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-17

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

[See attached]

 

G-1

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------


 

FORM OF

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of [         ], 20[  ], is
made by each of the undersigned (together, the “Guarantors”; each a
“Guarantor”), in favor of the Lenders from time to time party to the Credit
Agreement referred to below and Bank of America, N.A., as Administrative Agent.

 

A.                                    Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers, the Lenders from time to time party
thereto (each a “Lender” and, collectively, together with the Swing Line Lenders
and the L/C Issuers, the “Lenders”) and the Administrative Agent are parties to
a Credit Agreement dated as of June 30, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”).

 

B.                                    The Guarantors are Subsidiaries of the
Company.

 

C.                                    It is a condition precedent to the making
of Loans to and the issuance of Letters of Credit for the account of the Company
and the Designated Borrowers (together, the “Borrowers”) under the Credit
Agreement that the Guarantors guarantee the indebtedness and other obligations
of each Borrower to the Guaranteed Parties under or in connection with the
Credit Agreement.

 

D.                                    The Guarantors, as Subsidiaries or
Affiliates of the Borrowers, will derive substantial direct and indirect
benefits from the making of the Loans to and the issuance of Letters of Credit
for the account of the Borrowers pursuant to the Credit Agreement (which
benefits are hereby acknowledged by the Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantors hereby agree
as follows:

 

SECTION 1.                                           Definitions;
Interpretation.

 

(a)                                 Terms Defined in Credit Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

“Agreement Currency” has the meaning set forth in Section 25.

 

G-1

--------------------------------------------------------------------------------


 

“Bankruptcy Code”  means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, any Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, any
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party by a Guarantor
under or in connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 25.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

G-2

--------------------------------------------------------------------------------


 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(a)(iv) or
Section 6.10(b)(ii) of the Credit Agreement in relation to such Guarantor, or
(ii) the date the Administrative Agent receives actual notice of the
consummation of any of the following in relation to such Guarantor, provided,
that, such transactions are permitted under the Credit Agreement:  (A) the sale
of all or substantially all of the Equity Securities issued by, or of all or
substantially all of the assets of, such Guarantor to a Person that is not the
Company or any of its Affiliates, (B) a Substantial Spin-off of such Guarantor,
(C) the dissolution, liquidation or termination of the existence of such
Guarantor, (D) the merger or amalgamation of such Guarantor with or into any
Person other than the Company or any of its Affiliates, or (E) upon the
occurrence of a Subsidiary Guarantor Termination.

 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
be applicable to this Guaranty and are incorporated herein by this reference.

 

SECTION 2.                                           Guaranty.

 

(a)                                 Each Guarantor hereby severally absolutely,
unconditionally and irrevocably guarantees for the Guaranteed Parties, and their
respective successors, endorsees,

 

G-3

--------------------------------------------------------------------------------


 

transferees and assigns, the full and prompt payment when due (whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all (and not merely a lesser or proportional part of) the
indebtedness, liabilities and other obligations of each Borrower (now existing
or hereafter arising pursuant to Section 2.14 of the Credit Agreement) to the
Guaranteed Parties under or in connection with the Credit Agreement, the Notes
and the other Loan Documents, including all unpaid principal of the Loans, all
interest accrued thereon, all amounts owing in respect of L/C Obligations, all
fees due under the Credit Agreement and all other amounts payable by each
Borrower to the Guaranteed Parties thereunder, in connection therewith, and in
connection with any other Loan Document.  The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense and include without limitation any and all advances, debts, obligations
and liabilities, whether now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of each Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)                                 To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including if
applicable, the New York Uniform Fraudulent Conveyance Act or other applicable
state law and §§ 544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Guarantor’s liability with respect to the Guaranteed Obligations
which any Guaranteed Party can enforce under this Guaranty, the Guaranteed
Parties by their acceptance hereof accept such limitation on the amount of such
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Guarantor Documents fully enforceable and nonavoidable.

 

SECTION 3.                                           Liability of Guarantors. 
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute, independent and unconditional, and shall not be affected by any
circumstance which might constitute a discharge of a surety or guarantor other
than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)                                 such Guarantor’s liability hereunder shall
be the immediate, direct, and primary obligation of such Guarantor and shall not
be contingent upon any Guaranteed Party’s exercise or enforcement of any remedy
it may have against any Borrower or any other Person, or against any Collateral;

 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

G-4

--------------------------------------------------------------------------------


 

(c)                                  the Guaranteed Parties may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between any of the Guaranteed
Parties and any Borrower with respect to the existence of such Event of Default;

 

(d)                                 such Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge such Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)                                  such Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall such Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                     any Insolvency Proceeding with respect
to any Borrower, such Guarantor, any other Guarantor or other Loan Party or any
other Person;

 

(ii)                                  any limitation, discharge, or cessation of
the liability of any Borrower, such Guarantor, any other Guarantor or other Loan
Party or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(iii)                               any merger, acquisition, consolidation or
change in structure of any Borrower, such Guarantor or any other Guarantor or
other Loan Party or Person, or any sale, lease, transfer or other disposition of
any or all of the assets or shares of any Borrower, such Guarantor, any other
Guarantor or other Loan Party or other Person (in each case, except as otherwise
provided in Section 26 hereof);

 

(iv)                              any assignment or other transfer, in whole or
in part, of any Guaranteed Party’s interests in and rights under this Guaranty
or the other Loan Documents, including any Guaranteed Party’s right to receive
payment of the Guaranteed Obligations, or any assignment or other transfer, in
whole or in part, of any Guaranteed Party’s interests in and to any of the
Collateral;

 

(v)                                 any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Borrower, such Guarantor, any
other Guarantor or other Loan Party or other Person may have or assert,
including any defense of incapacity or lack of corporate or other authority to
execute any of the Loan Documents;

 

(vi)                              any Guaranteed Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan
Document, any Guaranteed Obligations, or any Collateral, or any Guaranteed
Party’s exchange, release, or waiver of any Collateral;

 

(vii)                           any Guaranteed Party’s exercise or nonexercise
of any power, right or remedy with respect to any of the Collateral, including
any Guaranteed Party’s compromise, release, settlement or waiver with or of any
Borrower, any other Guarantor or other Loan Party or any other Person;

 

G-5

--------------------------------------------------------------------------------


 

(viii)                        any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(ix)                              any impairment or invalidity of any of the
Collateral or any other collateral securing any of the Guaranteed Obligations or
any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein; and

 

(x)                                 any other guaranty, whether by such
Guarantor or any other Guarantor or other Person, of all or any part of the
Guaranteed Obligations or any other indebtedness, obligations or liabilities of
any Borrower to any Guaranteed Party.

 

SECTION 4.                                           Consents of Guarantors. 
Each Guarantor hereby unconditionally consents and agrees that, without notice
to or further assent from the Guarantor:

 

(a)                                 the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for any Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

 

(d)                                 any Guaranteed Party may discharge or
release, in whole or in part, any other Guarantor or other Loan Party or any
other Person liable for the payment and performance of all or any part of the
Guaranteed Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Collateral or any other collateral, nor shall any Guaranteed
Party be liable to such Guarantor for any failure to collect or enforce payment
or performance of the Guaranteed Obligations from any Person or to realize on
the Collateral or other collateral therefor;

 

(e)                                  in addition to the Collateral, the
Guaranteed Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(f)                                   the Guaranteed Parties may request and
accept other guaranties of the Guaranteed Obligations and any other
indebtedness, obligations or liabilities of any Borrower to

 

G-6

--------------------------------------------------------------------------------


 

any Guaranteed Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; and

 

(g)                                  the Guaranteed Parties may exercise, or
waive or otherwise refrain from exercising, any other right, remedy, power or
privilege (including the right to accelerate the maturity of any Loan and any
power of sale) granted by any Loan Document or other security document or
agreement, or otherwise available to any Guaranteed Party, with respect to the
Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of such Guarantor against the Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.                                           Guarantor Waivers.

 

(a)                                 Certain Waivers.  Each Guarantor waives and
agrees not to assert:

 

(i)                                     any right to require any Guaranteed
Party to marshal assets in favor of any Borrower, such Guarantor, any other Loan
Party or any other Person, to proceed against the Borrowers, any other Loan
Party or any other Person, to proceed against or exhaust any of the Collateral,
to give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of § 9-611 of the
New York Uniform Commercial Code (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of the Borrowers or any other
Person;

 

(iv)                              any defense based upon any Guaranteed Party’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of such Guarantor or the right
of such Guarantor to proceed against any Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and

 

(vii)                           without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty.

 

G-7

--------------------------------------------------------------------------------


 

(b)                                 Additional Waivers.

 

(i)                                     Each Guarantor waives any and all notice
of the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Borrowers, such Guarantor or
any other Guarantor or other Person with respect to the Guaranteed Obligations.

 

(ii)                                  Until the Guaranteed Obligations have been
paid in full in cash, each Guarantor waives (A) any defenses such Guarantor may
have to the Guaranty by reason of an election of remedies by the Guaranteed
Parties, (B) any rights or defenses such Guarantor may have by reason of
protection afforded to any Borrower or any other Loan Party pursuant to the
anti-deficiency or other laws of the State of New York or other applicable law
(to the extent waivable under such applicable law) limiting or discharging the
Borrowers’ or such other Loan Party’s indebtedness, (C) any defenses arising by
reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of any Borrower, (D) any
defenses based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrowers, (E) any right to compel any Guaranteed
Party to proceed against or exhaust any security for the Guaranteed Obligations
(or to proceed against such security in a particular order) or to pursue any
other remedy in such Guaranteed Party’s power whatsoever, and (F) any benefit of
and any right to participate in any security now or hereafter held by the
Guaranteed Parties.

 

(iii)                               Each Guarantor warrants and agrees that each
of the waivers set forth herein is made with full knowledge of its significance
and consequences and that if any such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

 

(c)                                  Independent Obligations.  The obligations
of each Guarantor hereunder are those of primary obligor, and not merely as
surety, and are independent of and separate from the obligations of any other
Guarantor or other guarantor of the Guaranteed Obligations, the Borrowers and
any other Loan Party and upon the occurrence and during the continuance of any
Event of Default, a separate action or actions may be brought against each
Guarantor, whether or not the Borrowers or any such other Guarantor or other
Loan Party is joined therein or a separate action or actions are brought against
any Borrower or any such other Guarantor or other Loan Party.

 

(d)                                 Financial Condition of Borrowers.  No
Guarantor shall have any right to require any Guaranteed Party to obtain or
disclose any information with respect to:  (i) the financial condition or
character of the Borrowers or the ability of the Borrowers to pay and perform
the Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any

 

G-8

--------------------------------------------------------------------------------


 

action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.                                           Subrogation.  Until the
Guaranteed Obligations (other than contingent indemnification obligations) shall
be satisfied in full and the Commitments shall be terminated, no Guarantor shall
have, and no Guarantor shall directly or indirectly exercise, (a) any rights
that it may acquire by way of subrogation under this Guaranty, by any payment
hereunder or otherwise, (b) any rights of contribution, indemnification,
reimbursement or similar suretyship claims arising out of this Guaranty, or
(c) any other right which it might otherwise have or acquire (in any way
whatsoever) which could entitle it at any time to share or participate in any
right, remedy or security of any Guaranteed Party as against the Borrowers or
any other Guarantor or other Loan Party, whether in connection with this
Guaranty, any of the other Loan Documents or otherwise.  If any amount shall be
paid to any Guarantor on account of the foregoing rights at any time when all
the Guaranteed Obligations shall not have been paid in full, such amount shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.  Upon the indefeasible payment in full of the Guaranteed
Obligations and the termination of all Commitments, each Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrowers to the
extent otherwise permitted by law; provided, that, such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Borrowers under the Loan Documents or as to the perfection, priority or
enforceability of any lien or security interest contained in or relating to any
Loan Document; (ii) grant to such Guarantor any right of recourse against any
Guaranteed Party in respect thereof; (iii) give rise to any duty on the part of
any Guaranteed Party to cooperate with such Guarantor in the protection,
preservation or enforcement of any rights such Guarantor may have against any
Borrower or any other Loan Party; (iv) impair any Guaranteed Party’s unfettered
discretion to settle or otherwise compromise any claims such Guaranteed Party
may have against any Borrower or otherwise impair or affect any of the waivers
or consents contained herein; or (v) restrict any Guaranteed Party from
enforcing or forbearing from enforcing any of its rights or remedies against any
Borrower; provided, further, that, each Guarantor shall, upon demand, indemnify
each Guaranteed Party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

 

SECTION 7.                                           Continuing Guaranty;
Reinstatement.

 

(a)                                 This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall, subject to Section 27 hereof, continue in effect
and be binding upon each Guarantor until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.

 

G-9

--------------------------------------------------------------------------------


 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of any of the Borrowers
(or receipt of any proceeds of Collateral) shall be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to be repaid to the Borrower, its estate, trustee, receiver or any
other Person (including under the Bankruptcy Code or other state or federal
law), or must otherwise be restored by the Administrative Agent or any Lender,
whether as a result of Insolvency Proceedings or otherwise.  To the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.

 

SECTION 8.                                           Payments.

 

(a)                                 Each Guarantor hereby agrees, in furtherance
of the foregoing provisions of this Guaranty and not in limitation of any other
right which any Guaranteed Party or any other Person may have against such
Guarantor by virtue hereof, upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), such Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Administrative Agent an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any Insolvency Proceeding with respect to any
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Credit Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of any Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the applicable Guarantor and, if applicable, the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.  As soon as
practicable after any payment of Taxes by any Guarantor to a Governmental
Authority pursuant to this Section 8, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

G-10

--------------------------------------------------------------------------------


 

(c)                                  In addition, each Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under the Guarantor Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Guarantor Documents (hereinafter referred to as “Other Taxes”).

 

(d)                                 Without limiting the provisions of
subsection (c) above, each Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantors shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(f)                                   Any payment by any Guarantor hereunder the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 8.03 of the Credit Agreement.

 

(g)                                  As soon as practicable after any payment of
Taxes or Other Taxes by any Guarantor to a Governmental Authority, each
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such
payments, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9.                                           Contribution among
Guarantors.  Guarantors desire to allocate among themselves, in a fair and
equitable manner, their rights of contribution from each other when any payment
is made by any Guarantor under this Guaranty.  Accordingly, if any payment is
made by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share, the Funding Guarantor shall be entitled to a contribution from
each other Guarantor in the amount of such other Guarantor’s Fair Share
Shortfall, so that all such contributions shall cause each Guarantor’s Aggregate
Guaranty Payments to equal its Fair Share.  The amounts payable as contributions
hereunder shall be determined by the Funding Guarantor as of the date on which
the related payment or distribution is made by the Funding Guarantor, and such
determination shall be binding on the other Guarantors absent manifest error. 
The allocation and right of contribution among Guarantors set forth in this
Section 9 shall not be construed to limit in any way the liability of any
Guarantor under this Guaranty or the amount of the Guaranteed Obligations.

 

G-11

--------------------------------------------------------------------------------


 

SECTION 10.                                    Representations and Warranties. 
In order to induce the Lenders to make Loans to and issue Letters of Credit for
the account of the Borrowers pursuant to the Credit Agreement, each Guarantor
represents and warrants to each Guaranteed Party that:

 

(a)                                 Organization and Powers.  Such Guarantor
(i)(A) is duly organized and validly existing and (B) in any jurisdiction in
which such legal concept is applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted and
(iii) is duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (i)(B) or (iii), where the failure to be in good
standing or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

(b)                                 Authorization; No Conflict.  The execution,
delivery and performance by such Guarantor of this Guaranty and any other
Guarantor Documents executed, or to be executed, by such person and the
consummation of the transaction contemplated thereby (i) are within the power of
such person and (ii) have been duly authorized by all necessary actions on the
part of such Person, and do not and will not (x) violate any material
Requirement of Law applicable to such Guarantor, (y) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of such Guarantor or (z) result in the creation
or imposition of any material Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of such Guarantor (other than Liens
created under the Loan Documents).

 

(c)                                  Binding Obligation.  This Guaranty has
been, and the other Guarantor Documents, when executed and delivered by such
Guarantor, will have been, duly executed and delivered by such Guarantor.  This
Guaranty constitutes, and each other Guarantor Document when so executed and
delivered will constitute, a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditor’s rights generally and
general principles of equity.

 

(d)                                 Governmental Consents.  No material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person (including the shareholders
of any Person) is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, such Guarantor of this
Guaranty or any other Guarantor Documents, except such as (i) have been made or
obtained and are in full force and effect or (ii) are being made or obtained in
a timely manner and once made or obtained will be in full force and effect.

 

(e)                                  Consideration.  Such Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and at least “fair consideration” (as such term is used in
§ 272 of the New York Uniform Fraudulent Conveyance Act) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Collateral Documents to which it is
a party.

 

G-12

--------------------------------------------------------------------------------


 

(f)                                   Solvency.  Immediately prior to and after
and giving effect to the incurrence of such Guarantor’s obligations under this
Guaranty such Guarantor is and will be Solvent.

 

(g)                                  Credit Agreement Representations.  Each
representation and warranty made by the Borrowers in the Credit Agreement in
reference to any Guarantor is true and correct as to such Guarantor.

 

SECTION 11.                                    Credit Agreement Covenants.  Each
Guarantor shall observe, perform and comply with all covenants applicable to
such Guarantor set forth in Articles VI and VII of the Credit Agreement, which
by their terms the Company is required to cause such Guarantor to observe,
perform and comply with (or which by the terms of such Articles are to be
complied with by such Guarantor), as if such covenants were set forth in full
herein.

 

SECTION 12.                                    Notices.  Unless otherwise
expressly provided herein, all notices and other communications with a Guarantor
provided for hereunder shall be delivered to such Guarantor’s attention at the
address of the Company as set forth in Section 10.02 of the Credit Agreement and
the terms of Section 10.02 of the Credit Agreement with respect to notices are
incorporated herein by reference, mutatis mutandis, with each reference to the
“Company,” “Borrower” or the “Borrowers” therein (whether express or by
reference to the Company or Borrower or the Company or Borrowers as a “party”
thereto) being a reference to each Guarantor and each reference to any “Loan
Document” or the “Loan Documents” therein being a reference to the “Guarantor
Documents”, and the parties hereto agree to such terms.

 

SECTION 13.                                    No Waiver; Cumulative Remedies. 
No failure by any Guaranteed Party to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Guarantor Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Guarantor Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 14.                                    Costs and Expenses.

 

(a)                                 Costs and Expenses.  Each Guarantor,
severally, shall: (i) pay or reimburse the Administrative Agent and its
Affiliates for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Guaranty and the
other Guarantor Documents and any amendment, waiver, consent or other
modification of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable costs and expenses of counsel for the
Administrative Agent; and (ii) pay or reimburse the Administrative Agent and
each other Guaranteed Party for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Guaranty or the other Guarantor Documents (including all
such costs and expenses incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and during any legal

 

G-13

--------------------------------------------------------------------------------


 

proceeding, including any proceeding under any Debtor Relief Law), including all
costs and expenses of counsel for the Administrative Agent.  The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

 

(b)                                 Interest.  Any amounts payable by any
Guarantor under this Section 14 or otherwise under this Guaranty if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at a fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable
law.  Any such interest shall be due and payable upon demand and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

 

(c)                                  Payment.  All amounts due under this
Section 14 shall be payable within ten Business Days after demand therefor.

 

(d)                                 Survival.  The agreements in this Section 14
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 15.                                    Right of Set-Off.  In addition to
any rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default each Lender, the L/C Issuer and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the applicable Guarantor, any such notice being
waived by such Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of such Guarantor against any and all Obligations owing to such Lender or the
L/C Issuer, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or the L/C Issuer shall have made demand
under this Guaranty or any other Guarantor Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each of the
Lenders agrees (by its acceptance hereof) promptly to notify such Guarantor and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that, the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.

 

SECTION 16.                                    Marshalling; Payments Set Aside.
 Neither the Administrative Agent nor any other Guaranteed Party shall be under
any obligation to marshal any assets in favor of any Guarantor or any other
Person or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that any Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in

 

G-14

--------------------------------------------------------------------------------


 

connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 17.                                    Benefits of Guaranty.  This
Guaranty is entered into for the sole protection and benefit of the
Administrative Agent and each other Guaranteed Party and their respective
successors and assigns, and no other Person (other than any Indemnitee specified
herein) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Guaranty.  The
Guaranteed Parties, by their acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantors, and
such obligations shall be limited to those expressly stated herein.

 

SECTION 18.                                    Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Guaranty shall be
binding upon each Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative Agent and each other
Guaranteed Party and their respective successors, endorsees, transferees and
assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Credit Agreement, no Guarantor shall have the right to assign or
transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Required Lenders.  Each
Lender may, without notice to or consent by any Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 15 hereof in respect of its participation to the same
extent as if it were such “Guaranteed Party;” and (B) shall also be entitled to
the benefits of Section 14 hereof.

 

SECTION 19.                                    Governing Law and Jurisdiction

 

(a)                                 GOVERNING LAW. THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS (EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, WHERE SUCH
OTHER GUARANTOR DOCUMENT EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT (EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

G-15

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 19. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE FOREGOING, EACH OF THE GUARANTORS HEREBY APPOINTS, IN THE CASE OF
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW
YORK, CT CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN
THE STATE OF NEW YORK WITH RESPECT THERETO; PROVIDED, THAT, THE GUARANTORS
MAY APPOINT ANY OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
WITH OFFICES IN THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF
PROCESS UPON

 

G-16

--------------------------------------------------------------------------------


 

DELIVERY TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF
SUCH NEW AGENT AGREEING SO TO ACT.

 

SECTION 20.                                    Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 20.

 

SECTION 21.                                    California Judicial Reference. If
any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Guaranty or any other Guarantor Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision;
provided, that, at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Guarantors shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.

 

SECTION 22.                                    Entire Agreement; Amendments and
Waivers.  This Guaranty together with the other Guarantor Documents embodies the
entire, final agreement of each Guarantor with respect to the matters set forth
herein and supersedes all prior or contemporaneous agreements and understandings
of the Guarantors, verbal or written, relating to the subject matter hereof and
thereof and shall not be amended as to any Guarantor except by written agreement
of such Guarantor, the Administrative Agent and the Required Lenders.  This
Guaranty and the other Guarantor Documents may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements among the parties.  No waiver of any rights of
the Guaranteed Parties under any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall be effective unless in writing and
signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders).  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 23.                                    Severability.  If any provision
of this Guaranty or the other Guarantor Documents is held to be illegal, invalid
or unenforceable as to any or all Guarantors,

 

G-17

--------------------------------------------------------------------------------


 

(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guarantor Documents as to such affected
Guarantor(s) shall not be affected or impaired thereby, (b) the legality,
validity and enforceability of such provisions and any other provisions as to
any other Guarantor shall not be affected or impaired thereby, and (c) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 24.                                    Counterparts.  This Guaranty may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one and the same instrument.

 

SECTION 25.                                    Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Guarantor Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Guarantor in respect of any
such sum due from it to any Guaranteed Party hereunder or under the other
Guarantor Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of the Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Guarantor in the Agreement
Currency, such Guarantor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or the Person to whom
such obligation was owing against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent (by its
acceptance hereof) agrees to return the amount of any excess to such Guarantor
(or to any other Person who may be entitled thereto under applicable law). The
agreements in this Section 25 shall survive the termination of the Commitments
and repayment of all Guaranteed Obligations.

 

SECTION 26.                                    Future Guarantors.  At such time
following the date hereof as any Subsidiary of the Company (an “Acceding
Subsidiary”) is required to accede hereto pursuant to the terms of Section 6.10
of the Credit Agreement, such Acceding Subsidiary shall execute and deliver to
the Administrative Agent a Guaranty Joinder Agreement substantially in the form
of Annex I hereto, signifying its agreement to be bound by the provisions of
this Guaranty as a Guarantor to the same extent as if such Acceding Subsidiary
had originally executed this Guaranty as of the date hereof.

 

SECTION 27.                                    Guarantor Release.  Each
Guarantor shall remain obligated under and bound by this Guaranty until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations; provided, that, this Guaranty shall be

 

G-18

--------------------------------------------------------------------------------


 

terminated as to any Guarantor, provided, that, there exists no Default (except
as otherwise specified in Section 6.10 of the Credit Agreement), upon the
occurrence of a Release Date as to such released Guarantor, without affecting or
impairing the obligations of any other Guarantor hereunder.

 

[Remainder of page intentionally left blank]

 

G-19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

G-20

--------------------------------------------------------------------------------


 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Joinder”) is executed as of           ,
20   by                      , a           [corporation/limited liability
company/partnership] (“Joining Party”), and delivered to BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”), for the
benefit of the Lenders (as defined below).  Except as otherwise defined herein,
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

 

A.                                    Flex Ltd., a Singapore company (“Company”)
and certain Designated Borrowers (together with the Company, each referred to
individually herein as a “Borrower” and collectively as the “Borrowers”), the
lenders from time to time party thereto (each a “Lender” and, collectively,
together with the Swing Line Lenders and L/C Issuers, the “Lenders”), and the
Administrative Agent are parties to a Credit Agreement, dated as of June 30,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”);

 

B.                                    The Joining Party is a direct or indirect
Subsidiary of the Company and desires, or is required pursuant to the provisions
of the Credit Agreement, to become a Guarantor under that certain Subsidiary
Guaranty, dated as of               , 20   (the “Guaranty”); and

 

C.                                    The Joining Party will obtain benefits
from the incurrence of Loans by and the issuance of Letters of Credit for the
account of the Borrowers, in each case pursuant to the Credit Agreement and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements described in the preceding paragraph; and (ii) induce the Lenders
to continue to make Loans to and to issue Letters of Credit for the account of
the Borrowers;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.                                      By this Joinder, the Joining Party
becomes a Guarantor for all purposes under the Guaranty, pursuant to Section 26
thereof.

 

2.                                      The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Guaranteed Obligations (as defined in the Guaranty), and will be bound by
all terms, conditions and duties applicable to a Guarantor under the Guaranty
and the other Loan Documents.  Without limitation of the foregoing, and in
furtherance thereof, the Joining Party severally absolutely, unconditionally and
irrevocably guarantees the full and prompt payment when due of all (and not
merely a lesser or proportional part of the) Guaranteed Obligations (on the same
basis as the other Guarantors under the Guaranty).

 

3.                                      The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Guaranty, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct as of such earlier date), and agrees to be bound by all covenants,
agreements and obligations of a

 

G-21

--------------------------------------------------------------------------------


 

Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 

4.                                      This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, that, the Joining Party may not
assign any of its rights, obligations or interest hereunder or under any other
Loan Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder, which shall remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

6.                                      The effective date of this Joinder is
              , 20  .

 

[Remainder of page intentionally left blank]

 

G-22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Acknowledged by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

G-23

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:         ,    

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of June 30,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Flex Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, and reference is made thereto for full particulars of
the matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

Each of                       (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower
is                                           .

 

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans and obtain for its account Letters of Credit
under the Credit Agreement, and understand, acknowledge and agree that neither
the Designated Borrower nor the Company on its behalf shall have any right to
request any Revolving Credit Loans or Letters of Credit for its account unless
and until the

 

H-1

Form of Designated Borrower Request and Assumption Agreement

--------------------------------------------------------------------------------


 

date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

FLEX LTD.

 

 

 

 

 

By:

 

 

Title:

 

 

H-2

Form of Designated Borrower Request and Assumption Agreement

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:            ,    

 

To:          Flex Ltd.

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of June 30, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                         ] shall be a Designated Borrower
and may receive Revolving Credit Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

Form of Designated Borrower Notice

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the           of the Company, and that as such, he/she is authorized
to execute and deliver this Guarantor Release Certificate to the Administrative
Agent on behalf of the Company pursuant to
[Section 6.10(a)(iv)/Section 6.10(b)(ii)] of the Agreement and that:

 

1.             There exists no Default as of the date hereof.

 

[Select One]

 

2.             As set forth on the worksheet attached hereto as Annex I, [name
of applicable Subsidiary Guarantor] has ceased to be a Material Subsidiary as of
the Company’s fiscal year end dated               , 20  .

 

2.             [Name of applicable Subsidiary Guarantor] has been released from
all of its obligations under the Term Loan Credit Agreement, the 2013 Indenture
and the 2015 Indenture as of [insert date] and delivered herewith is the
evidence of such release.

 

2.             [Name of applicable Subsidiary Guarantor] has ceased to be an
Eligible Material Subsidiary as of [insert date] by virtue of the satisfaction
of clause (a)(i), (a)(ii) or (b) of the definition of “Ineligible Material
Subsidiary” in the Agreement solely due to a Change in Law, and the Company is
unable, with the exercise of commercially reasonable efforts, to restore the
status of such Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                      ,       .

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-1

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

ANNEX I TO FORM OF GUARANTOR
RELEASE CERTIFICATE

 

Name of Subsidiary:

 

 

MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

 

I.

Material Subsidiary Test (“MS Test”) Based on Adjusted Revenues.

 

 

 

 

 

 

 

 

1.

Total revenues of Subsidiary:

$         

 

 

2.

Intercompany Revenues:

$         

 

 

3.

Adjusted revenues (Line I.1 — Line I.2):

$         

 

 

4.

Consolidated total revenues for the Company:

$         

 

 

5.

5% of Line I.4:

$         

 

 

6.

Line I.3 — Line I.5:

$         

 

 

 

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

MS Test not met if Line I.6 is a negative number

 

 

 

 

 

 

II.

MS Test Based on Adjusted Assets

 

 

 

 

 

 

 

 

1.

Total assets of Subsidiary:

$         

 

 

2.

Intercompany Receivables:

$         

 

 

3.

Intercompany Investments:

$         

 

 

4.

Adjusted assets (Line II.1 — 2 — 3):

$         

 

 

5.

Consolidated total revenues for the Company:

$         

 

 

6.

10% of Line II.5:

$         

 

 

7.

Line II.4 — Line II.6:

$         

 

 

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

MS Test not met if Line II.7 is negative number

 

 

 

 

 

 

III.

Pro Forma MS Test Based on Adjusted Revenues.

 

 

 

 

 

 

 

 

1.

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

$         

 

 

2.

Intercompany Revenues:

$         

 

 

3.

Adjusted revenues on a pro forma basis (Line III.1 — Line

$         

 

J-2

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

 

 

 

III.2):

 

 

 

4.

Consolidated total revenues for the Company:

$         

 

 

5.

5% of Line III.4:

$         

 

 

6.

Line III.3 — Line III.5:

$         

 

 

 

 

 

 

 

Test Result:

MS Test met if Line III.6 is equal to 0 or a positive number

 

 

 

 

MS Test not met if Line III.6 is a negative number

 

 

 

 

IV.

Pro Forma MS Test Based on Net Assets.

 

 

 

1.

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

$         

 

 

2.

Intercompany Receivables:

$         

 

 

3.

Intercompany Investments:

$         

 

 

4.

Adjusted assets (Line IV.1 — Line IV.2 — Line IV.3):

$         

 

 

5.

Consolidated total revenues for the Company:

$         

 

 

6.

10% of Line IV.5:

$         

 

 

7.

Line IV.4 — Line IV.6:

$         

 

 

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

MS Test not met if Line IV.7 is a negative number

 

 

 

 

 

 

J-3

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[See attached]

 

 

K-1

Form of Guarantor Release Certificate

--------------------------------------------------------------------------------


 

1

 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

1.              Information as of date (enter date):

 

2.              Borrower or Deal Name: FLEX Ltd

 

3.              Legal Name of Lender of Record for Signature Page:

Markit Entity Identifier (MEI) #:
Fund Manager Name (if applicable):
Legal Address from Tax Document of Lender of Record:
Country:
Address:

City:

State/Province:

Postal Code:

 

4.              Domestic Funding Address:

 

5.  Eurodollar Funding Address (if different than #4):

Street Address:

 

Street Address:

Suite/ Mail Code:

 

Suite/ Mail Code:

City:

State:

 

City:

State:

Postal Code:

Country:

 

Postal Code:

Country:

 

6.              Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

 

Secondary Credit Contact:

 

 

 

First Name:

 

First Name:

 

 

 

Middle Name:

 

Middle Name:

 

 

 

Last Name:

 

Last Name:

 

 

 

Title:

 

Title:

 

 

 

Street Address:

 

Street Address:

 

 

 

Suite/Mail Code:

 

Suite/Mail Code:

 

 

 

City:

 

City:

 

 

 

State:

 

State:

 

 

 

Postal Code:

 

Postal Code:

 

 

 

Country:

 

Country:

 

 

 

Office Telephone #:

 

Office Telephone #:

 

 

 

Office Facsimile #:

 

Office Facsimile #:

 

 

 

Work E-Mail Address:

 

Work E-Mail Address:

 

 

 

SyndTrak E-Mail Address:

 

SyndTrak E-Mail Address:

 

Additional SyndTrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

 

SyndTrak E-Mail Addresses:

 

[g158672ki57i001.gif]

 

--------------------------------------------------------------------------------


 

2

 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

Primary Operations Contact:

 

Secondary Operations Contact:

First:

MI:

Last:

 

First:

MI:

Last:

Title:

 

Title:

Street Address:

 

Street Address:

Suite/ Mail Code:

 

Suite/ Mail Code:

City:

State:

 

City:

State:

Postal Code:

Country:

 

 

Postal Code:

Country:

 

Telephone:

Facsimile:

 

 

Telephone:

Facsimile:

 

E-Mail Address:

 

E-Mail Address:

SyndTrak E-Mail Address:

 

SyndTrak E-Mail Address:

 

Does Secondary Operations Contact need copy of notices?   YES o   NO o

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

First:

MI:

Last:

 

First:

MI:

Last:

Title:

 

Title:

Street Address:

 

Street Address:

Suite/ Mail Code:

 

Suite/ Mail Code:

City:

State:

 

City:

State:

Postal Code:

Country:

 

 

Postal Code:

Country:

 

Telephone:

Facsimile:

 

 

Telephone:

Facsimile:

 

E-Mail Address:

 

E-Mail Address:

 

7.              Currencies and Jurisdictions in Transaction:

 

PLEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION:

 

o

USD

 

o

 

o

o

GBP

 

o

 

o

o

EURO

 

o

 

o

o

JPY

 

o

 

o

 

PLEASE CHECK BOX IF YOUR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS:

 

o            Singapore (through Bermuda Branch)

 

o

 

o

o

 

 

o

 

o

o

 

 

o

 

o

o

 

 

o

 

o

 

8.              Lender’s Payment Instructions:

 

Please input payment instructions for each respective currency referenced within
Section 6 above in fields below. If your respective institution is unable to
fund any of the above currencies, please inform e-mail recipient identified in
Section 1 of this Administrative Questionnaire Form immediately. If submitting
payment instructions under separate cover, please indentify below.

 

Are Lender Payment Instructions attached separately?  YES o   NO o

If NO, please complete payment instructions on next page.

 

[g158672ki57i002.gif]

 

--------------------------------------------------------------------------------


 

3

 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

Currency: US Dollars

 

Currency:

Bank Name:

 

Bank Name:

ABA #:

 

SWIFT #:

City:

State:

 

Country:

Account #:

 

Account #:

Account Name:

 

Account Name:

Attention:

 

FCC Account #:

 

 

FCC Account Name:

Currency:

 

Attention:

Bank Name:

 

 

SWIFT #:

 

Currency:

Country:

 

Bank Name:

Account #:

 

SWIFT #:

Account Name:

 

Country:

FCC Account #:

 

Account #:

FCC Account Name:

 

Account Name:

Attention:

 

FCC Account #:

 

 

FCC Account Name:

Currency:

 

Attention:

Bank Name:

 

 

SWIFT #:

 

Currency:

Country:

 

Bank Name:

Account #:

 

SWIFT #:

Account Name:

 

Country:

FCC Account #:

 

Account #:

FCC Account Name:

 

Account Name:

Attention:

 

FCC Account #:

 

 

FCC Account Name:

Currency:

 

Attention:

Bank Name:

 

 

SWIFT #:

 

Currency:

Country:

 

Bank Name:

Account #:

 

SWIFT #:

Account Name:

 

Country:

FCC Account #:

 

Account #:

FCC Account Name:

 

Account Name:

Attention:

 

FCC Account #:

 

 

FCC Account Name:

 

 

Attention:

 

[g158672ki57i002.gif]

 

--------------------------------------------------------------------------------


 

4

 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

9.              Lender’s Standby Letter of Credit, Commercial Letter of Credit,
and Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

Bank Name:

 

ABA #:

 

City:

State:

 

Account #:

 

Account Name:

 

Attention:

 

 

Use Lender’s US Dollars Wire Payment Instructions in Section #8
above?      YES o   NO o

 

10.       Lender’s Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):             -

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

W-9  o

W-8BEN  o

W-8BEN-E  o

W-8ECI  o

W-8EXP  o

W-8IMY  o

 

Tax Contact:

 

 

First:

MI:

Last:

 

 

 

 

Title:

 

 

Street Address:

 

 

Suite/ Mail Code:

 

 

City:

State:

 

 

 

Postal Code:

Country:

 

 

 

 

 

Telephone:

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

SyndTrak E-Mail Address:

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution.

 

2. Flow-Through Entities

 

[g158672ki57i002.gif]

 

--------------------------------------------------------------------------------


 

5

 

ADMINISTRATIVE QUESTIONNAIRE — (MULTICURRENCY)

CONFIDENTIAL

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement. Flow-
through entities other than Qualified Intermediaries are required to include tax
forms for each of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link

 

[g158672ki57i003.gif]

 

IRS Tax Form Tool
Kit.pdf

 

 

11.       Bank of America’s Payment Instructions:

Input or attach Bank of America’s payment instructions for each respective
currency referenced within Section 7 below.

 

US DOLLAR ONLY  Payment Instructions:

 

Pay to:

OMITTED

 

Foreign Currency Payment Instructions:

 

[g158672ki57i004.gif]

 

Foreign Currency
Payment Instruction

 

 

[g158672ki57i002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

L-1

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                 , 20[ ]

 

 

L-2

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[ ]

 

 

L-3

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[ ]

 

 

L-4

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd., a Singapore company (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                 , 20[ ]

 

 

L-5

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF LETTER OF CREDIT REPORT

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(l) of the Credit Agreement.

 

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C
No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Currency

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The L/C Issuer made a payment, with respect to L/C No. [       ], on [insert
date] in the amount of [$]             ].

 

[[Insert applicable person] failed to reimburse the L/C Issuer for a payment
made in the amount of [$][             ] pursuant to L/C No. [      ] on [insert
date of such failure].]

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C
No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Currency

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M-1

Form of Letter of Credit Report

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Credit Report to
be duly executed as of the date first above written.

 

 

 

[L/C ISSUER],

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

M-2

Form of Letter of Credit Report

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF SWING LINE LOAN REPORT

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flex Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.

 

The undersigned, [insert name of Swing Line Lender] (the “Swing Line Lender”)
hereby delivers this report to the Administrative Agent, pursuant to the terms
of Section 2.04(g) of the Credit Agreement.

 

The Swing Line Lender funded a Swing Line Loan on [insert date] in the amount of
$[     ] with an interest rate of [     ]%

 

[On [insert date] the Company failed to make a payment then due in the amount of
$[     ] on such outstanding Swing Line Loan.]

 

Set forth in the table below is a description of each Swing Line Loan issued by
the undersigned and outstanding on the date hereof.

 

Date of Swing Line Loan

 

Amount of Swing Line Loan

 

Interest Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Letter of Credit Report to
be duly executed as of the date first above written.

 

 

 

[SWING LINE LENDER],

 

as Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

N-1

Form of Swing Line Loan Report

 

--------------------------------------------------------------------------------